Exhibit 10.1

EXECUTION VERSION

CREDIT AND GUARANTY AGREEMENT

dated as of September 25, 2020

among

SCULPTOR CAPITAL LP,

as Borrower,

SCULPTOR CAPITAL ADVISORS LP,

as a Guarantor,

SCULPTOR CAPITAL ADVISORS II LP,

as a Guarantor,

CERTAIN OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,

as Guarantors,

VARIOUS LENDERS,

and

DELAWARE LIFE INSURANCE COMPANY,

as Administrative Agent

 

 

$320,000,000 Senior Secured Term Loan Facility

$25,000,000 Revolving Credit Facility

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1    DEFINITIONS AND INTERPRETATION   

Section 1.01

 

Definitions

     1  

Section 1.02

 

Accounting Terms

     40  

Section 1.03

 

Subject Transactions

     40  

Section 1.04

 

Interpretation, etc.

     41  

Section 1.05

 

Divisions

     41   ARTICLE 2    LOANS   

Section 2.01

 

Loans

     42  

Section 2.02

 

Pro Rata Shares; Availability of Funds

     43  

Section 2.03

 

Use of Proceeds

     43  

Section 2.04

 

Evidence of Debt; Register; Lenders’ Books and Records; Notes

     44  

Section 2.05

 

Interest on Loans

     44  

Section 2.06

 

Conversion/Continuation

     46  

Section 2.07

 

Default Interest

     46  

Section 2.08

 

Fees

     46  

Section 2.09

 

Scheduled Payments

     48  

Section 2.10

 

Voluntary and Mandatory Prepayments; Reduction of Revolving Commitment

     48  

Section 2.11

 

Application of Prepayments/Reductions

     51  

Section 2.12

 

General Provisions Regarding Payments

     52  

Section 2.13

 

Ratable Sharing

     53  

Section 2.14

 

Making or Maintaining Eurodollar Rate Loans

     53  

Section 2.15

 

Increased Costs; Capital Adequacy

     57  

Section 2.16

 

Taxes; Withholding

     58  

Section 2.17

 

Obligation to Mitigate

     62  

Section 2.18

 

[Reserved]

     62  

Section 2.19

 

Removal or Replacement of a Lender

     62  

Section 2.20

 

Tranching

     63   ARTICLE 3    CONDITIONS PRECEDENT   

Section 3.01

 

Conditions Precedent to Effectiveness

     63  

Section 3.02

 

Conditions Precedent to Borrowing

     65  

Section 3.03

 

Further Conditions to All Loans

     67  

Section 3.04

 

Notices

     67   ARTICLE 4    REPRESENTATIONS AND WARRANTIES   

Section 4.01

 

Organization; Requisite Power and Authority; Qualification

     67  

Section 4.02

 

Equity Interests and Ownership

     68  

 

-i-



--------------------------------------------------------------------------------

         Page  

Section 4.03

 

Due Authorization

     68  

Section 4.04

 

No Conflict

     68  

Section 4.05

 

Governmental Consents

     68  

Section 4.06

 

Binding Obligation

     68  

Section 4.07

 

Historical Financial Statements

     69  

Section 4.08

 

No Material Adverse Effect

     69  

Section 4.09

 

Adverse Proceedings, etc.

     69  

Section 4.10

 

Payment of Taxes

     69  

Section 4.11

 

Properties

     69  

Section 4.12

 

No Defaults

     69  

Section 4.13

 

Investment Company Act

     70  

Section 4.14

 

Use of Proceeds; Anti-Corruption Laws

     70  

Section 4.15

 

Employee Benefit Plans

     70  

Section 4.16

 

Compliance with Statutes, etc.

     70  

Section 4.17

 

Disclosure

     71  

Section 4.18

 

Anti-Corruption Laws and Sanctions

     71  

Section 4.19

 

Security Interests

     71  

Section 4.20

 

Solvency

     71  

Section 4.21

 

Intellectual Property; Licenses, etc.

     72   ARTICLE 5    AFFIRMATIVE COVENANTS   

Section 5.01

 

Financial Statements and Other Reports

     72  

Section 5.02

 

Existence

     75  

Section 5.03

 

Payment of Taxes

     75  

Section 5.04

 

Maintenance of Properties

     75  

Section 5.05

 

Insurance

     75  

Section 5.06

 

Books and Records; Inspections

     76  

Section 5.07

 

Compliance with Laws

     76  

Section 5.08

 

Additional Security and Guarantees

     76  

Section 5.09

 

Further Assurances

     77   ARTICLE 6    NEGATIVE COVENANTS   

Section 6.01

 

Indebtedness

     78  

Section 6.02

 

Liens

     81  

Section 6.03

 

Restricted Payments

     85  

Section 6.04

 

Restrictions on Sculptor Subsidiary Distributions

     87  

Section 6.05

 

Fundamental Changes; Disposition of Assets

     88  

Section 6.06

 

Transactions with Shareholders and Affiliates

     90  

Section 6.07

 

Conduct of Business

     91  

Section 6.08

 

Amendments or Waivers of Organizational Documents and Certain Agreements

     91  

Section 6.09

 

Fiscal Year

     92  

Section 6.10

 

Financial Covenants

     92  

Section 6.11

 

Jurisdiction of Formation

     92  

Section 6.12

 

Holding Company Limitations

     92  

Section 6.13

 

Restricted Junior Payments

     92  

 

-ii-



--------------------------------------------------------------------------------

         Page  

Section 6.14

 

Exceptions to No Further Negative Pledges

     93  

Section 6.15

 

Sale, Transfer or Disposition of Material Property

     93   ARTICLE 7    GUARANTY   

Section 7.01

 

Guaranty of the Obligations

     94  

Section 7.02

 

Contribution by Guarantors

     94  

Section 7.03

 

Payment by Guarantors

     94  

Section 7.04

 

Liability of Guarantors Absolute

     95  

Section 7.05

 

Waivers by Guarantors

     96  

Section 7.06

 

Guarantors’ Rights of Subrogation, Contribution, etc.

     97  

Section 7.07

 

Subordination of Other Obligations

     98  

Section 7.08

 

Continuing Guaranty

     98  

Section 7.09

 

Authority of Guarantors or Borrower

     98  

Section 7.10

 

Financial Condition of Borrower

     98  

Section 7.11

 

Bankruptcy, etc.

     98  

Section 7.12

 

Discharge of Guaranty Upon Sale of Guarantor

     99   ARTICLE 8    EVENTS OF DEFAULT   

Section 8.01

 

Events of Default

     99  

Section 8.02

 

Borrower’s Right to Cure

     101   ARTICLE 9    AGENT   

Section 9.01

 

Appointment of Administrative Agent

     103  

Section 9.02

 

Powers and Duties

     103  

Section 9.03

 

General Immunity

     103  

Section 9.04

 

Administrative Agent Entitled to Act as Lender

     104  

Section 9.05

 

Lenders’ Representations, Warranties and Acknowledgment

     104  

Section 9.06

 

Right to Indemnity

     105  

Section 9.07

 

Successor Administrative Agent

     106  

Section 9.08

 

Guaranty

     106  

Section 9.09

 

Withholding Taxes

     107  

Section 9.10

 

Collateral Matters

     107  

Section 9.11

 

Credit Bidding

     108  

Section 9.12

 

Posting of Communications

     109  

Section 9.13

 

Certain ERISA Matters

     110   ARTICLE 10    MISCELLANEOUS   

Section 10.01

 

Notices

     111  

Section 10.02

 

Expenses

     112  

Section 10.03

 

Indemnity

     112  

Section 10.04

 

Set-Off

     113  

Section 10.05

 

Amendments and Waivers

     113  

Section 10.06

 

Successors and Assigns; Participations

     115  

 

-iii-



--------------------------------------------------------------------------------

         Page  

Section 10.07

 

Independence of Covenants

     118  

Section 10.08

 

Survival of Representations, Warranties and Agreements

     118  

Section 10.09

 

No Waiver; Remedies Cumulative

     119  

Section 10.10

 

Marshalling; Payments Set Aside

     119  

Section 10.11

 

Severability

     119  

Section 10.12

 

Obligations Several; Independent Nature of Lenders’ Rights

     119  

Section 10.13

 

Non-Recourse Nature of Obligations

     119  

Section 10.14

 

Headings

     119  

Section 10.15

 

Applicable Law

     119  

Section 10.16

 

Consent to Jurisdiction

     120  

Section 10.17

 

WAIVER OF JURY TRIAL

     120  

Section 10.18

 

Confidentiality

     120  

Section 10.19

 

Usury Savings Clause

     122  

Section 10.20

 

Counterparts

     122  

Section 10.21

 

Effectiveness

     122  

Section 10.22

 

Entire Agreement

     122  

Section 10.23

 

PATRIOT Act

     122  

Section 10.24

 

Electronic Execution of Assignments

     122  

Section 10.25

 

Material Non-Public Information

     123  

Section 10.26

 

No Fiduciary Duty, etc.

     123  

Section 10.27

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     124  

 

APPENDICES:

  

A-1

   –     

Term Loan Commitments

A-2

   –     

Revolving Commitments

SCHEDULES:

  

4.07

   –     

Liabilities

5.09(a)

   –     

Post-Closing Matters

6.01

   –     

Indebtedness

6.02

     

Liens

6.04

   –     

Certain Restrictions on Subsidiary Distributions

6.14

   –     

Exceptions to No Further Negative Pledge

EXHIBITS:

  

A-l

   –     

Funding Notice

A-2

   –     

Conversion/Continuation Notice

B-1

   –     

Term Loan Note

B-2

   –     

Revolving Loan Note

C

   –     

Compliance Certificate

D

   –     

Assignment Agreement

E

   –     

Certificate re Non-Bank Status

F-1

   –     

Effective Date Certificate

F-2

   –     

Closing Date Certificate

G

   –     

Counterpart Agreement

H

   –     

Subordination Provision

I

   –     

Form of Reconciliation Statement

 

-iv-



--------------------------------------------------------------------------------

J

   –     

Form of Perfection Certificate

K

   –     

Form of Security Agreement

L

   –     

[Reserved]

M

   –     

Form of Solvency Certificate

N-1

   –     

Form of Warrant

N-2

   –     

Form of Restricted Stock Purchase Agreement

O

   –     

Form of Board Representation Agreement

 

 

-v-



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of September 25, 2020, is entered
into by and among SCULPTOR CAPITAL LP, a Delaware limited partnership (“Sculptor
Capital” or “Borrower”), as borrower, SCULPTOR CAPITAL ADVISORS LP, a Delaware
limited partnership (“Advisors”), as a Guarantor, SCULPTOR CAPITAL ADVISORS II
LP, a Delaware limited partnership (“Advisors II”), as a Guarantor, CERTAIN
OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME, the Lenders party hereto from
time to time and DELAWARE LIFE INSURANCE COMPANY, as Administrative Agent
(together with its permitted successors in such capacity, “Administrative
Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals and the preamble to this
Agreement shall have the respective meanings set forth for such terms in
Section 1.01 hereof;

WHEREAS, the Term Loan Lenders have agreed to extend a senior secured term loan
facility to Borrower, in an initial aggregate principal amount not to exceed
$320,000,000 and the Revolving Lenders have agreed to extend a senior secured
revolving credit facility to Borrower, in an initial aggregate principal amount
not to exceed $25,000,000, in accordance with terms and conditions hereof.

Article 1

DEFINITIONS AND INTERPRETATION

Section 1.01 Definitions. The following terms used herein, including in the
preamble, Recitals, Exhibits and Schedules hereto, shall have the following
meanings:

“Accrued PIK Interest” means the payment-in-kind of interest in respect of the
Loan by increasing and capitalizing such interest on the outstanding principal
amount of the Loan pursuant to Section 2.05(e).

“Adjusted Distributable Earnings” means Distributable Earnings, calculated net
of:

(A) the aggregate amount of Restricted Payments pursuant to Section 6.03(a),
Section 6.03(d), Section 6.03(i), Section 6.03(k) and Section 6.03(m) in respect
of such Fiscal Year, and

(B) so long as made during such Fiscal Year, or contractually committed during
such Fiscal Year to be made within ninety (90) days from the last day of such
Fiscal Year (or, in the case of (ii) below, 120 days from the last day of such
Fiscal Year):

 

  (i)

the aggregate amount of all voluntary prepayments of the Term Loans pursuant to
Section 2.10(a) (voluntary prepayments);

 

  (ii)

funding of new firm products and investments and expenses incurred in connection
with any Sculptor Fund, platform arrangement, joint venture or other Affiliate
of any Credit Party or Sculptor Subsidiary;

 

  (iii)

investments and expenses incurred in connection with securitization structures;
AIS Investments or the acquisition of Risk Retention Interests and related
permitted assets by Qualifying Risk Retention Subsidiaries;

 

  (iv)

funding of unfunded capital commitments;



--------------------------------------------------------------------------------

  (v)

Annual Capital Expenditures; provided that the sum of the amount of Annual
Capital Expenditures (excluding any expenditures related to the building,
development, remodeling or refurbishment of office space) shall not exceed
$15.0 million per Fiscal Year;

 

  (vi)

buybacks of units of the Credit Parties;

 

  (vii)

amounts of cash paid in connection with the normal course settlement of
restricted stock units issued by the Issuer or the Credit Parties (subject to
appropriate adjustment in the event of any equity dividend, equity split,
combination of other similar recapitalization); provided that the amount of cash
paid per restricted stock unit shall not exceed 55% of the value of such
restricted stock unit;

 

  (viii)

regulatory capital reserves; and

 

  (ix)

the aggregate amount of all principal payments and purchases of Indebtedness of
any Credit Party or any Sculptor Subsidiary (including (A) the principal
component of payments in respect of Capital Leases and (B) Term Loans pursuant
to Section 2.09(a), but excluding (x) Revolving Loans, except to the extent
there is an equivalent permanent reduction in Revolving Commitments and (y) all
other prepayments of Term Loans);

provided, that (x) any reductions pursuant to (A) and (B) of this definition
(other than reductions resulting from voluntary prepayments of the Term Loans
pursuant to Section 2.10(a)) shall reduce the amount of Adjusted Distributable
Earnings for such fiscal year (but shall not result in a dollar-for-dollar
reduction of the mandatory prepayment required pursuant to Section 2.10(d)(iv))
and (y) reductions resulting from voluntary prepayments of the Term Loans
pursuant to Section 2.10(a) shall reduce on a dollar-for dollar basis the amount
of the mandatory prepayment required pursuant to Section 2.10(d)(iv).

“Administrative Agent” as defined in the preamble hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

“Adverse Proceeding” means any action, suit, proceeding, hearing, claim or
dispute at law or in equity, in arbitration or before or by any Governmental
Authority pending or, to the knowledge of any Credit Party, threatened in
writing against the Borrower, Advisors, Advisors II any other Guarantor or any
Sculptor Subsidiary, or any property of the Borrower, Advisors, Advisors II any
other Guarantor or any Sculptor Subsidiary.

“Advisors” as defined in the preamble hereto.

“Advisors II” as defined in the preamble hereto.

“Affected Lender” as defined in Section 2.14(b).

“Affected Loans” as defined in Section 2.14(b).

 

-2-



--------------------------------------------------------------------------------

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person; provided, however, that no Lender shall be considered an Affiliate of
the Issuer or any Credit Party and no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of being
a Lender or holder of Warrants or the shares underlying the Warrants upon
exercise. For the purposes of this Agreement, “Control” (including, with
correlative meanings, the terms “Controlling,” “Controlled by” and “under common
Control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.

“Africo Litigation” means the pending claims for restitution in U.S. vs. Oz
Africa Management GP, LLC, Cr No. 16-515 (NGG) (EDNY).

“Africo Litigation Settlement” means the entry of a judgment and commitment
order (i.e., a final order) by the judge in the Africo Litigation for
restitution.

“Aggregate Amounts Due” as defined in Section 2.13.

“Aggregate Payments” as defined in Section 7.02.

“Agreement” means this Credit and Guaranty Agreement, dated as of September 25,
2020, as it may be amended, restated, supplemented or otherwise modified from
time to time.

“AHYDO” as defined in Section 2.10(d)(ix).

“AIS Investment” as defined in the definition of “Alternate Investment
Subsidiary.”

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Eurodollar Rate for any day shall be based on the Screen Rate
(or if the Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Eurodollar Rate shall be effective from and including the effective
date of such change in the Prime Rate, the NYFRB Rate or the Eurodollar Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14, then the Alternate Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above. For the avoidance of doubt, if the Alternate Base Rate as
so determined would be less than 1.75%, such rate shall be deemed to be 1.75%
for the purposes of this Agreement.

“Alternate Investment Subsidiary” means a Sculptor Subsidiary (other than a
Credit Party) that (i) is a special purpose vehicle formed for the purpose of
making and holding and/or financing equity investments (other than investments
in Risk Retention Interests) in Sculptor Funds or other investment vehicles (any
such investment, an “AIS Investment”) where a Credit Party or a Sculptor
Subsidiary is directly or indirectly the general partner, manager, managing
member, collateral manager, asset manager, investment manager, investment
adviser or servicer, or otherwise has the power to direct or cause the
direction, of the management of such Sculptor Fund or other investment vehicle,
and (ii) is not engaged in any other material activities and does not have any
other material assets other than as described above, activities and assets
relating to purchasing, acquiring or retaining AIS Investments, any other
businesses that have been entered into substantially related or ancillary to the
businesses described in this definition, including, but not limited to, engaging
third party advisors, marketing to and obtaining investors and prospective
investors, and engaging in joint ventures with other investors.

 

-3-



--------------------------------------------------------------------------------

“Annual Capital Expenditures” means, with respect to each Fiscal Year of the
Issuer, the aggregate of all expenditures by the Issuer and its consolidated
Subsidiaries for the acquisition of fixed or capital assets or additions to
property, plants or equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of the Issuer and its consolidated Subsidiaries. For
the avoidance of doubt, Annual Capital Expenditures shall exclude real estate
leases that may be capitalized for accounting purposes.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower, any other Credit Party or their respective
Subsidiaries from time to time concerning or relating to bribery or corruption.

“Applicable Margin” means (i) from the Closing Date to the date two (2) Business
Days immediately following the earlier to occur of any Pricing Step-Up Event,
6.25% in the case of Eurodollar Rate Loans (or 5.25% in the case of Base Rate
Loans) and (ii) thereafter, 8.25% in the case of Eurodollar Rate Loans (or 7.25%
in the case of Base Rate Loans); provided that (A) in no event the Applicable
Margin shall exceed 8.25% in the case of Eurodollar Rate Loans (or 7.25% in the
case of Base Rate Loans) (other than in connection with default interest
pursuant to Section 2.07) and (B) following the earlier to occur of any of (x) a
Leverage Based Step-Down Event and (y) a Prepayment Based Step-Down Event, the
Applicable Margin shall be 6.25% in the case of Eurodollar Rate Loans (or 5.25%
in the case of Base Rate Loans) provided, further, (1) in the case of clause
(x), so long as no Prepayment Based Step-Up Condition has occurred and (2) in
the case of clause (y), so long as no Leverage Based Step-Up Event has occurred;
provided, further that upon the occurrence of a Fall-Away Trigger the Applicable
Margin shall be 6.25% in the case of Eurodollar Rate Loans (or 5.25% in the case
of Base Rate Loans) and may not be increased due to a subsequent Leverage Based
Step-Up Event; and provided, further, that following delivery of a Cash Sweep
Notice to the Borrower, (1) the Applicable Margin then applicable pursuant to
clauses (i) and (ii) of this definition shall be reduced by 0.75% and (2) if the
aggregate principal amount of the Term Loans repaid pursuant to Sections
2.09(a), 2.10(a), 2.10(d)(iv) equals or exceeds $175,000,000, the then
Applicable Margin shall be reduced by an additional 0.75%.

“Approved Electronic Platform” has the meaning assigned to it in
Section 9.12(a).

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Borrower or any Guarantor), in one transaction or a
series of transactions, of all or any part of any Credit Party’s or any of the
Sculptor Subsidiaries’ businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible, whether now owned
or hereafter acquired, leased or licensed, or any issuances or sale of the
Equity Interests of any Sculptor Subsidiary, other than (i) inventory (or other
assets) sold, leased, licensed out or otherwise disposed, or exchanged for other
property, in the ordinary course of business, (ii) sales, leases, licenses,
exchanges, transfers, disposals or other dispositions of used, obsolete, worn
out or surplus property no longer used or useful in the conduct of business or
the dispositions of accounts receivable in connection with the collection or
compromise thereof, (iii) licenses, sublicenses, leases or subleases granted to
others not interfering in any material respect with the business of the Credit
Parties and the Sculptor Subsidiaries, taken as a whole, (iv) sales, leases,
licenses, sublicenses, subleases, exchanges, transfers or other dispositions of
property to any Credit Party or Sculptor Subsidiary permitted pursuant to
Section 6.15; provided that any such transactions between or among any
Qualifying Risk Retention Subsidiary or Alternate Investment Subsidiary (or any
of their respective Sculptor Subsidiaries or Owned Entities other than a
Sculptor Fund) and any Credit Party or any Non-SPVS shall not be made on terms
that are substantially less favorable to such Credit Party or such Non-SPVS, as
the case may be, than those that might be obtained in a comparable arms-length
transaction at the time from a Person who is not an Affiliate of such Credit
Party or Non-SPVS, (v) sales, leases, licenses, sublicenses, subleases,
exchanges, transfers

 

-4-



--------------------------------------------------------------------------------

or other dispositions of other assets for consideration of less than $5,000,000
with respect to any transaction or series of related transactions and less than
$10,000,000 in the aggregate during any Fiscal Year, (vi) sales, transfers or
dispositions of Cash Equivalents for fair market value, (vii) Involuntary
Dispositions, (viii) the abandonment or other sale, transfer, disposal or
disposition of Intellectual Property Rights that are, in the reasonable judgment
of the Borrower, no longer economically practicable to maintain or useful in any
material respect in the conduct of the business of the Issuer and its
Subsidiaries taken as a whole, (ix) sales or other transfers or dispositions of
Margin Stock, (x) issuances by the Borrower, Advisors, Advisors II and/or any
New Advisor Guarantor to any Person other than a Credit Party or a Sculptor
Subsidiary of its Equity Interests (including, for the avoidance of doubt,
Sculptor Operating Group A-1 Units, and Sculptor Operating Group E Units),
Class C Non-Equity Interests, Sculptor Operating Group D Units, Sculptor
Operating Group P Units, Deferred Fund Interests, Preferred Units or PSIs, as
applicable, including the exchange or conversion of any of the foregoing,
whether for Class A Shares, other Equity Interests, or otherwise, in the case of
any such exchange or conversion, pursuant to the exchange agreements or
conversion agreements relating thereto, (xi) sales or other transfers or
dispositions of securities in connection with repurchase agreements, (xii) the
unwinding of, or settlements under, Interest Rate Agreements or Currency
Agreements, (xiii) the substantially concurrent purchase and sale, transfer,
disposition or exchange of non-cash assets for similar assets of substantially
equivalent value, (xiv) Restricted Payments not prohibited under Section 6.03,
(xv) investments (including in the form of Cash and Cash Equivalents), and
sales, transfers or dispositions of investments that do not constitute a Line of
Business Asset Sale, and (xvi) subject to Section 6.15, sales, leases, licenses,
exchanges, transfers, disposals or other dispositions (other than a sale of all
or substantially all assets of the Credit Parties and the Sculptor Subsidiaries,
taken as a whole) that do not constitute a Line of Business Asset Sale.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent or any other form approved by the
Administrative Agent.

“Assignment Effective Date” as defined in Section 10.06(b).

“AUM” means, as of any date, total fee-paying assets under management of the
Credit Parties and their consolidated Subsidiaries as of such date, on a
combined basis in accordance with GAAP, as adjusted to give pro forma effect to
all pending binding subscriptions in effect on such date and all redemption
requirements in effect on such date, but excluding any fee-paying assets if the
fee charged on such assets is less than 0.07%.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
chief financial officer, treasurer, president or a vice president (or the
equivalent thereof) of such Person or of such Person’s general partner or
equivalent.

“Available Adjusted Distributable Earnings” means, an amount, not less than
zero, determined on a cumulative basis, equal to the amount of Adjusted
Distributable Earnings for the Fiscal Year ending December 31, 2020 and each
completed Fiscal Year thereafter that is not required prior to the applicable
date to be applied to make mandatory prepayments of Term Loans pursuant to
Section 2.10(d)(iv) (it being understood, for the avoidance of doubt that,
solely for purposes of this definition Available Adjusted Distributable Earnings
for any Fiscal Year shall be deemed to be zero until the payment required
pursuant to Section 2.10(d)(iv) for such Fiscal Year has been made).

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Revolving Maturity Date and the Termination
Date.

 

-5-



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Alternate Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Screen
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Screen Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero), that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Screen Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Screen Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate”, “Interest Period”, the
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent reasonably decides
(in

 

-6-



--------------------------------------------------------------------------------

consultation with the Borrower) may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent reasonably decides (in consultation with the Borrower)
is reasonably necessary in connection with the administration of this
Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Screen Rate, (i) in the case of clause (i) or (ii) of the
definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the Screen Rate permanently or indefinitely
ceases to provide the Screen Rate; or (ii) in the case of clause (iii) of the
definition of “Benchmark Transition Event,” the date of the public statement or
publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Screen Rate, (i) a public statement or
publication of information by or on behalf of the administrator of the Screen
Rate announcing that such administrator has ceased or will cease to provide the
Screen Rate, permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the Screen Rate; (ii) a public statement or publication of
information by the regulatory supervisor for the administrator of the Screen
Rate, the U.S. Federal Reserve System, an insolvency official with jurisdiction
over the administrator for the Screen Rate, a resolution authority with
jurisdiction over the administrator for the Screen Rate or a court or an entity
with similar insolvency or resolution authority over the administrator for the
Screen Rate, which states that the administrator of the Screen Rate has ceased
or will cease to provide the Screen Rate permanently or indefinitely; provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Screen Rate; or (iii) a public
statement or publication of information by the regulatory supervisor for the
administrator of the Screen Rate announcing that the Screen Rate is no longer
representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Requisite Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Requisite Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Screen Rate
and solely to the extent that the Screen Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the Screen Rate for all purposes hereunder in accordance with
Section 2.14(f) and (y) ending at the time that a Benchmark Replacement has
replaced the Screen Rate for all purposes hereunder pursuant to Section 2.14(f).

“Beneficiary” means Administrative Agent and any Lender.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

-7-



--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan.”

“Board of Directors” means with respect to (a) any corporation, the board of
directors of the corporation, (b) a partnership, the board of directors of the
general partner of the partnership, (c) a limited liability company, the
managing member or members or any controlling committee or board of directors of
such company or the sole member or the managing member thereof, and (d) any
other Person, the board or committee of such Person serving a similar function.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Board Representation Agreement” means that certain agreement between the Issuer
and Delaware Life to be executed as of the Closing Date relating to the
appointment of a director to the Board of the Issuer, substantially in the form
attached hereto as Exhibit O.

“Borrower” as defined in the preamble hereto.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, the term “Business Day” shall mean any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

“Call Premium” means, subject to Section 2.08(c), in the case of (i) a voluntary
prepayment of Term Loans under Section 2.10(a) (other than voluntary prepayments
(x) of up to $175,000,000 of principal of Term Loans during the Par Prepayment
Period or (y) up to $100,000,000 in accordance with the definitions of the
Minimum Prepayment/Buyback Amount or the Minimum Term Loan Prepayment Amount, in
each case, to the extent not financed with the proceeds of long-term third party
Indebtedness), (ii) a repayment of the Term Loans related to a Change of
Control, (iii) in the event of any mandatory prepayment of the Term Loans (other
than pursuant to Section 2.10(d)(iv) or Section 8.02) or (iv) at any time the
Obligations become due and payable prior to the Call Protection Termination Date
following an acceleration pursuant to Article 8, by operation of law or
otherwise, (a) if occurring prior to the second anniversary of the Closing Date,
an amount equal to the Make-Whole Amount plus three percent (3%) of the
principal amount of the Term Loans being so repaid or prepaid, (b) if occurring
at any time on or after the second anniversary of the Closing Date and prior to
the third anniversary of the Closing Date, a premium of 3.00% of the principal
amount of the Term Loans so paid, purchased, prepaid or accelerated, (c) if
occurring at any time on or after the third anniversary of the Closing Date and
prior to the Call Protection Date, a premium of 2.00% of the principal amount of
the Term Loans so paid, purchased, prepaid or accelerated and (d) if occurring
on or after the Call Protection Termination Date, 0%.

“Call Protection Termination Date” has the meaning assigned thereto in
Section 2.08(c).

 

-8-



--------------------------------------------------------------------------------

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Lease Obligations” of any Person means, the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with the accounting principles used in the preparation of the Historical
Financial Statements.

“Cash” means money, currency or a credit balance in any demand or deposit
account, securities account or commodity account.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) time deposits and certificates of
deposit denominated in a Permitted Currency of (i) any Lender, (ii) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 as of the date of the acquisition thereof or (iii) any bank whose
short term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof as of the date
of the acquisition thereof (any such bank being an “Approved Bank”), in each
case with maturities of not more than 270 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (d) repurchase agreements
entered into by any Person with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$250,000,000 for direct obligations issued by or fully guaranteed by the United
States and (e) investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940 which are administered by reputable financial institutions
having capital of at least $500,000,000, as of the date of each respective
transaction and the portfolios of which are limited to investments of the
character described in the foregoing subdivisions (a) through (d).

“Cash Sweep Notice” means a written notice by the DLIC Lender prior to
October 9, 2020 electing to (i) apply 100% of Adjusted Distributable Earnings to
the mandatory prepayment of Term Loans pursuant to Section 2.10(d)(iv)(ii), (ii)
reduce the then Applicable Margin applicable to the Term Loans as described in
the definition of “Applicable Margin” and (iii) reduce the amount of Warrant
Shares (as such term is defined in the Warrant) or Restricted Shares (as such
term is defined in the Restricted Stock Agreement), as applicable, to a number
representing, solely as a result of this definition, 6.5% of the fully diluted
ownership of the Issuer as of the Closing Date.

“Certificate re Non-Bank Status” as defined in Section 2.16(f)(ii)(B)(3).

“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.

“Change of Control” means, at any time, any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act), other than Permitted
Holders, has become the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of 50% or more of the voting
interests in the Equity Interests of the Issuer, Borrower, Advisors, Advisors II
or any New Advisor Guarantor on a fully diluted basis or (ii) one or more
Permitted Holders has become the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act), directly or indirectly, of 75% or more of the
voting interests in the Equity Interests of the Issuer Borrower, Advisors,
Advisors II or any New Advisor Guarantor on a fully diluted basis.

 

-9-



--------------------------------------------------------------------------------

“Class” means when used in respect of any (i) Lenders, each of the following
classes of Lenders: (a) Lenders having Term Loans and (b) Lenders having
Revolving Exposure, (ii) Loans, each of the following classes of Loans: (a) Term
Loans and (b) Revolving Loans, (iii) Commitment, each of the following classes
of Commitments: (a) Term Loan Commitment and (b) Revolving Commitment.

“Class A Common Units” means the interests designated as “Class A Common Units”
by each of the Borrower, Advisors and Advisors II.

“Class A Shares” means the Class A common stock of the Issuer.

“Class C Non-Equity Interest” means a non-equity interest in each of the
Borrower, Advisors and Advisors II on which discretionary income allocations may
be made to existing and future partners of the Borrower, Advisors and
Advisors II and any comparable non-equity interest in any New Advisor Guarantor
on which discretionary income allocation may be made to partners of any New
Advisor Guarantor.

“Closing Date” means the date on which all conditions precedent in Section 3.02
are satisfied or have been waived.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F-2.

“Code” means the United States Internal Revenue Code of 1986, as amended to the
date hereof and from time to time hereafter.

“Collateral” means all the “Collateral” (or any equivalent term) as defined in
any Collateral Document and all other Property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Collateral Document.

“Collateral Documents” means, collectively, the Security Agreement, each
guarantee agreement, security agreement, intellectual property security
agreement, pledge agreement or other similar agreement delivered to the
Administrative Agent and the Lenders pursuant to this Agreement or any other
Credit Document and each of the other agreements, instruments or documents
executed by any Credit Party that creates or purports to create a Lien in favor
of the Administrative Agent for the benefit of the Secured Parties.

“Combined Economic Income” means, for any period, an amount calculated on a
combined basis for Credit Parties and the Sculptor Subsidiaries determined on
the basis of economic income, in accordance with the methodology utilized by the
Issuer to derive economic income in the Issuer’s earnings press release for the
Fiscal Quarter ended June 30, 2020 or such other period consented to by the
Administrative Agent in writing, equal to (i) Economic Income (as defined in
such earnings press release) for such period (for, avoidance of doubt, adjusted,
without duplication, to eliminate any income or loss of the Issuer or any other
direct or indirect equity holder of any Credit Party for such period to the
extent such income or loss would not constitute income or loss of the Credit
Parties and the Sculptor Subsidiaries on a combined basis in accordance with
GAAP for such period) minus (ii) incentive income for such period plus
(iii) total bonus expense for such period minus (iv) 50% of the Minimum Bonus
Expense for such period plus (v) the excess of (x) Pro Forma Incentive Income
for such period minus (y)

 

-10-



--------------------------------------------------------------------------------

Pro Forma Incentive Compensation Expense for such period plus (vi) interest
expenses for such period and excluding (vii) extraordinary, unusual or
non-recurring gains or losses or income or expense or charge for such period;
provided that the aggregate amount of any increase to Combined Economic Income
for any period pursuant to this clause (vii) in respect of cash losses, expenses
or charges shall not exceed (x) $50,000,000 for any four Fiscal Quarter period
or (y) $150,000,000 during the term of this Agreement; provided, further, that
legal provisions or settlements as well as professional services expenses
related to the Africo Litigation, professional service expenses related to the
SEC and U.S. Department of Justice settlement that occurred in September 2016
and the recapitalization that occurred in February 2019 and related strategic
actions shall not be subject to such cap and provided, further, that Combined
Economic Income shall exclude any income of any Qualifying Risk Retention
Subsidiary or Alternate Investment Subsidiary or any of their respective
Subsidiaries or Owned Entities except to the extent that cash is distributed by
any such Person to a Credit Party or a Non-SPVS.

“Combined Total Debt” means, as at any date of determination, without
duplication, the aggregate stated balance sheet amount of (a) all Indebtedness
of Credit Parties and the Sculptor Subsidiaries of the type described in clauses
(i), (ii), (iii), (v), (vi) (only to the extent the applicable letter of credit
has been drawn and not reimbursed), and (vii) of the definition of Indebtedness
(other than intercompany Indebtedness among any of the Credit Parties and
Sculptor Subsidiaries) and (b) all Guarantees of Credit Parties and Sculptor
Subsidiaries in respect of Indebtedness of the type described in clause (a) of
this definition, each determined on a combined basis in accordance with GAAP;
provided, however, that in any event “Combined Total Debt” shall exclude any
Indebtedness of any Sculptor Fund that is consolidated into the Issuer or any
Credit Party (but for the avoidance of doubt, shall include any Guarantee by any
Credit Party or any Sculptor Subsidiary of any such Indebtedness of any Sculptor
Fund described in clause (b) of this definition); provided, further, that in any
event “Combined Total Debt” shall exclude any Indebtedness described in Sections
6.01(v) and 6.01(w) that is not recourse to the Borrower or any Non-SPVS (other
than to the Equity Interests of a Qualified Risk Retention Subsidiary or
Alternate Investment Subsidiary, as applicable, and their respective
Subsidiaries and Owned Entities).

“Combined Total Net Debt” means, as at any date of determination, the excess of
(i) Combined Total Debt as of such date minus (ii) Cash and Cash Equivalents.

“Commitment” means with respect to any Lender, such Lender’s Term Loan
Commitment, Revolving Commitment, and “Commitments” means, for each Class of
Commitment, such commitments of all Lenders of such Class in the aggregate.

“Commitment Fees” as defined in Section 2.08.

“Commitment Fee Rate” means 0.50%.

“Committed Cash” means, as of the end of each Fiscal Year, the sum of all Cash
and Cash Equivalents reserved by the Credit Parties and their Subsidiaries

(i) in respect of any incentive fees received in cash to the extent such fees
are not recorded as income in the financial statements;

(ii) in respect of any management fees received in cash to the extent such fees
are not recorded as income in the financial statements;

(iii) in respect of cumulative bonus accruals as reported in the financial
statements for such year that are expected to be settled in cash in the
following Fiscal Year;

 

-11-



--------------------------------------------------------------------------------

(iv) in respect of any grant of deferred fund interests; provided that such
grants are to be converted into fund interests in the following Fiscal Year;

(v) in respect of cumulative obligations under the Tax Receivable Agreement
accrued for in Distributable Earnings that have not yet been distributed by the
Credit Parties and their Subsidiaries;

(vi) reserved in respect of any accrued contingent liabilities determined in
accordance with GAAP;

(vii) to satisfy any applicable then existing regulatory capital reserves or
contractual requirement to deposit or hold back cash in reserve and that is
entered into in the ordinary course of business;

(viii) in respect of any deferred rent;

(ix) in respect of investments in new products, investments and expenses
incurred in connection with any Sculptor Fund, joint venture or other Affiliate
of any Credit Party or Sculptor Subsidiary, investments and expenses incurred in
connection with securitization structures, AIS Investments or the acquisition of
Risk Retention Interests and related permitted assets by Qualifying Risk
Retention Subsidiaries, and funding of unfunded capital commitments that were
contractually committed during such Fiscal Year that will be paid within 120
days from the last day of such Fiscal Year, provided that Committed Cash shall
be reduced in the following Fiscal Year by the amount of such funding not
actually used for such purposes during the 120 day period following the last day
of such Fiscal Year; and

(x) in respect of any dividends or distributions with respect to any Fiscal
Year, with such amounts expected to be declared and paid during the following
quarter.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to it in Section 9.12.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.02.

“Conversion/Contribution Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.08.

 

-12-



--------------------------------------------------------------------------------

“Cost Sharing Arrangement” means any cost sharing, cash contribution or offset
arrangements (other than Expense Allocation Agreements) entered into by any
Credit Party or Sculptor Subsidiary from time to time in respect of allocated
costs and expenses of the Issuer or any Subsidiary of the Issuer (other than any
Sculptor Fund or any Subsidiary thereof), provided that any expenses, fees,
costs, cash contributions and other charges or amounts allocated to or payable
or offset by any Credit Party or Sculptor Subsidiary pursuant to such
arrangements shall be accounted for as expenses of such Credit Party or Sculptor
Subsidiary.

“Credit Date” means the date of a Credit Extension, which shall be a Business
Day.

“Credit Document” means (i) any of this Agreement, the Notes (if any), the
Collateral Documents, each Counterpart Agreement and any subordination agreement
entered into pursuant to this Agreement, including any amendments, supplements,
consents, joinder or waivers to the foregoing, as the same may be amended,
restated, supplemented or otherwise modified from time to time, and (ii) solely
for purposes of Section 3.01, Article 7, Article 8 and Section 10.03 (including
the defined terms used therein) (but not, for the avoidance of doubt, for
purposes of Section 10.05), the Fee Letter.

“Credit Extension” means the making of a Loan.

“Credit Party” means Borrower and each Guarantor (including each New Advisor
Guarantor).

“Cumulative Credit” means, at any date of determination, an amount, not less
than zero in the aggregate (for the avoidance of doubt, the Cumulative Credit
for any one Fiscal Year may be less than zero), determined on a cumulative basis
equal to, without duplication,

(a) the amount of any capital contributions or other proceeds of issuances of
Class A Shares or other Equity Interests (other than any amounts constituting a
Specified Equity Contribution) received as cash equity by any Credit Party,
during the period from and including the day immediately following the Closing
Date through and including such time, provided that such contributions must be
used to make Restricted Payments within eighteen (18) months of the receipt by
any Credit Party, plus

(b) Available Adjusted Distributable Earnings, minus

(c) any amount of the Cumulative Credit used to make Restricted Payments
pursuant to Section 6.3(l) after the Closing Date and prior to such time.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Borrower’s and the Sculptor Subsidiaries’
operations and not for speculative purposes.

“Debt Rating” means, as of any date of determination, the credit rating then
assigned to the Borrower’s long-term senior unsecured debt by one of the Rating
Agencies. For purposes of the foregoing, if there are Debt Ratings by more than
one Rating Agency, the highest of the ratings shall control. In the event that
the Borrower shall have obtained a credit rating from any or all of the Rating
Agencies and shall thereafter lose such rating or ratings (whether as a result
of withdrawal, suspension, election to not obtain a rating, or otherwise) from
such Rating Agencies and as a result does not have a credit rating from one or
more of the Rating Agencies, the Borrower shall be deemed for the purposes
hereof not to have a credit rating.

 

-13-



--------------------------------------------------------------------------------

If the rating system of two or more of the Rating Agencies shall change, or if
two or more of the Rating Agencies shall cease to be in the business of rating
corporate obligors, the Borrower and the Administrative Agent shall negotiate in
good faith to amend the definition of “Rating Downgrade” and “Rating Upgrade” to
reflect such changed rating system or the unavailability of ratings from such
Rating Agency and, pending the effectiveness of any such amendment, the
provisions and definitions of this Agreement that are determined by reference to
a Debt Rating shall be construed to disregard the rating from such Rating
Agency.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within one Business
Day of the date required to be funded or paid, to (i) fund any portion of its
Loans, or (ii) pay over to any Lender Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Borrower or any Lender Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Lender Party, acting in good faith, to
provide a certification in writing from an Authorized Officer of such Lender
that it shall comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Borrower’s and such Lender Party’s receipt of such certification in form and
substance satisfactory to the Borrower, it and the Administrative Agent, or
(d) has become the subject of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Deferred Fund Interests” means Deferred Cash Interests (as defined in the
Organizational Documents of the Borrower, Advisors and Advisors II) awarded
under the Och-Ziff Deferred Cash Interest Plan and comparable awards made under
the Och-Ziff Deferred Cash Interest Plan for Employees or under an analogous
plan.

“Delaware Life” means Delaware Life Insurance Company.

“Designated Non-Cash Consideration” means consideration received by a Credit
Party or a Sculptor Subsidiary in connection with an Asset Sale pursuant to
Section 6.05(h) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of an Authorized Officer of the Borrower, setting forth the
basis of the valuation of such consideration (which amount will be reduced by
the fair market value of the portion of such consideration converted to cash or
Cash Equivalents at the time so converted).

“Distributable Earnings” means, for any period, distributable earnings of the
Credit Parties and the Sculptor Subsidiaries calculated in accordance with the
methodology set forth in the Issuer’s earnings press release for the Fiscal
Quarter ended June 30, 2020 or such other period consented to by the
Administrative Agent in writing.

 

-14-



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), (ii) is redeemable
at the option of the holder thereof (other than solely for Equity Interests
which are not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments of dividends in cash, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Term Loan Maturity Date.
Notwithstanding anything to the contrary herein, the following shall not
constitute Disqualified Equity Interests: Sculptor Operating Group A Units,
Sculptor Operating Group A-1 Units, Sculptor Operating Group B Units, Class C
Non-Equity Interests, Sculptor Operating Group D Units, Sculptor Operating Group
E Units, Sculptor Operating Group P Units, PSIs, Deferred Fund Interests and
Preferred Units.

“DLIC Lender” means Delaware Life and any of its Affiliates or Related Funds.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means a Sculptor Subsidiary (or for purposes of the
definition of “New Sister Advisor”, a direct or indirect Subsidiary of the
Issuer or Sculptor Corp, other than Sculptor Corp, a Credit Party, a Subsidiary
of a Credit Party, any Sculptor Fund or any Subsidiaries of any Sculptor Fund)
organized under the laws of the United States, any state thereof or the District
of Columbia.

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Requisite Lenders to the Administrative Agent (with a copy to the Borrower)
that the Requisite Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.14(f) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Screen Rate; and

(2) (i) the election by the Administrative Agent (in consultation with the
Borrower) or (ii) the election by the Requisite Lenders to declare that an Early
Opt-in Election has occurred and the provision, as applicable, by the
Administrative Agent of written notice of such election to the Borrower and the
Lenders or by the Requisite Lenders of written notice of such election to the
Administrative Agent and the Borrower.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

-15-



--------------------------------------------------------------------------------

“Effective Date” means the date which all conditions precedent in Section 3.01
are satisfied or have been waived.

“Effective Date Certificate” means an Effective Date Certificate substantially
in the form of Exhibit F-1.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means, other than an Ineligible Institution, (i) any Lender,
any Affiliate of any Lender and any Related Fund (any two or more Related Funds
being treated as a single Eligible Assignee for all purposes hereof), (ii) any
commercial bank, insurance company, investment or mutual fund or other entity
that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans, and (iii) any entity on
a list provided to the Borrower prior to the Effective Date; provided, no Credit
Party or Affiliate of a Credit Party shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, a Credit Party, any of the Sculptor
Subsidiaries or any of their respective ERISA Affiliates.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing; provided that Equity Interests shall not include convertible
Indebtedness prior to conversion. Notwithstanding anything to the contrary
herein, the following shall not constitute Equity Interests: Class C Non-Equity
Interests, Sculptor Operating Group D Units, Deferred Fund Interests, and PSIs.
The Preferred Units shall constitute Equity Interests for all purposes under
this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member. Any former ERISA Affiliate of a
Credit Party or any of the Sculptor Subsidiaries shall continue to be considered
an ERISA Affiliate of such Credit Party or any such Sculptor Subsidiary within
the meaning of this definition with respect to the period such entity was an
ERISA Affiliate of such Credit Party or such Sculptor Subsidiary and with
respect to liabilities arising after such period for which such Credit Party or
such Sculptor Subsidiary could be liable under the Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA or the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(c) of the Code) or the failure to make by its due
date a required

 

-16-



--------------------------------------------------------------------------------

installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by a Credit Party, any of the Sculptor Subsidiaries or any of their respective
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability of a Credit
Party, any of the Sculptor Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which can be reasonably expected to constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on a Credit Party, any of the
Sculptor Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of a Credit Party, any of the
Sculptor Subsidiaries or any of their respective ERISA Affiliates in a complete
or partial withdrawal (within the meaning of Sections 4203 or 4205 of ERISA)
from any Multiemployer Plan, or the receipt by a Credit Party, any of the
Sculptor Subsidiaries or any of their respective ERISA Affiliates of notice from
any Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or is in “endangered” or “critical” status, within
the meaning of Section 432 of the Code or Section 305 of ERISA, or that it
intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which could give rise to the
imposition on a Credit Party, any of the Sculptor Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Code or under Section 409, Section 502(c), (i) or (1), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the
assertion of a claim (other than routine claims for benefits) against any
Employee Benefit Plan other than a Multiemployer Plan or the assets thereof, or
against a Credit Party, any of the Sculptor Subsidiaries or any of their
respective ERISA Affiliates in connection with any Employee Benefit Plan;
(x) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Code) to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Code) to
qualify for exemption from taxation under Section 501(a) of the Code; or
(xi) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA or a violation of Section 436 of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, the Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
in no event shall the Eurodollar Rate be less than 0.75% for the purposes of
this Agreement.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

-17-



--------------------------------------------------------------------------------

“Excluded Subsidiary” means any Subsidiary of the Issuer that is (i) a captive
insurance company, (ii) a not-for-profit subsidiary, (iii) an Immaterial
Subsidiary, (iv) a Foreign Subsidiary, (v) a Domestic Subsidiary of a Foreign
Subsidiary that is a CFC, (vi) a Domestic Subsidiary that has no material assets
other than Equity Interests (or Equity Interests and Indebtedness) issued by
Foreign Subsidiaries that are CFCs, (vii) a Sculptor Fund or any of their
respective Subsidiaries, (viii) prohibited by applicable Law (including
financial assistance, fraudulent conveyance, preference, capitalization or other
similar laws and regulations), regulation or contractual provision, existing on
the Closing Date (or, if later, on the date such Person became a New Advisor and
not entered into in contemplation thereof) from Guaranteeing the Obligations,
(ix) a Qualifying Risk Retention Subsidiary, or (x) an Alternate Investment
Subsidiary.

“Excluded Taxes” means with respect to Administrative Agent, any Lender, or any
other recipient of any payment to be made by or on account of any obligation
hereunder or under any other Credit Document: (a) Taxes imposed on or measured
by such recipient’s overall net income or gross receipts (however denominated),
and franchise taxes (i) imposed on it (in lieu of net income taxes), by any
jurisdiction as a result of such recipient being organized in or having its
principal office located in or, in the case of any Lender, its applicable
lending office located in such jurisdiction or (ii) that are Other Connection
Taxes; (b) any branch profits Taxes under Section 884(a) of the Code or any
similar Tax imposed by any other jurisdiction described in clause (a); (c) in
the case of a Non-US Lender, any U.S. federal withholding Tax that is imposed on
amounts payable to such Non-US Lender pursuant to a Law in effect at the time
such Non-US Lender becomes a party hereto (or designates a new lending office)
(other than pursuant to an assignment requested by the Borrower under
Section 2.19(a)), except to the extent that such Non-US Lender (or its assignor,
if any) was entitled, immediately prior to the designation of a new lending
office (or assignment), to receive additional amounts from the Borrower or other
Credit Party with respect to such withholding Tax pursuant to Section 2.16(b);
(d) any Tax attributable to such Non-US Lender’s failure to comply with
Section 2.16(f); and (e) any Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit and Guaranty Agreement,
dated as of April 10, 2018, among the Borrower, Advisors, Advisors II the other
guarantors party thereto, JPMorgan Chase Bank, N.A., as administrative agent,
Goldman Sachs Bank USA, as syndication agent, the lenders party thereto from
time to time and the other agents and arrangers named therein, as amended by
that certain amendment dated February 7, 2019 (as amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof).

“Expense Allocation Agreement” means one or more agreements entered into among
the Issuer, Sculptor Corp, the Borrower, Advisors, Advisors II and any other
Credit Party providing for the allocation of certain expenses as described in
the Issuer’s proxy statements from time to time, as the same may be amended,
supplemented, modified or replaced from time to time; provided that any
expenses, fees, costs and other charges allocated to or payable or offset by any
Credit Party or Sculptor Subsidiary pursuant to such agreements shall be
accounted for as expenses of such Credit Party or Sculptor Subsidiary.

“Extension Fee” has the meaning assigned to such term in the Fee Letter.

“Fair Share Contribution Amount” as defined in Section 7.02.

“Fair Share” as defined in Section 7.02.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date of
this Agreement (or any amended or successor provisions that are substantially
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to current Section 1471(b)(1) of the Code (or any amended or
successor version described above), and any intergovernmental agreements (and
any related laws, regulations or official administrative guidance) implementing
the foregoing.

 

-18-



--------------------------------------------------------------------------------

“Fall-Away Trigger” means the earlier to occur of (i) the aggregate principal
amount of the Term Loans repaid pursuant to Sections 2.10(a), 2.10(d)(iv) and
2.09(a) equals or exceeds $175,000,000 and (ii) the receipt by the Borrower of a
Debt Rating equal to or higher than BBB- by S&P or Fitch or Baa3 by Moody’s;
provided that in the case of clause (ii) above, the Fall-Away Trigger shall be
effective as of the date on which S&P, Fitch or Moody’s announces such Debt
Rating, irrespective of when notice of such change shall have been furnished by
Borrower to Administrative Agent and Lenders pursuant to Section 5.01 or
otherwise.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fee Letter” means the fee letter, dated as of September 25, 2020, among the
Credit Parties and Delaware Life, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Financial Covenant Period” means each of (i) the period beginning on the
Closing Date and ending on the date the Fall-Away Trigger shall have occurred
and (ii) thereafter, any period beginning on the date of a Rating Downgrade and
ending on the date of a subsequent Rating Upgrade or the occurrence of a
Fall-Away Trigger under clause (i) of the definition thereof; provided that in
the case of clause (ii) above, any Rating Downgrade and any Rating Upgrade shall
be effective as of the date on which S&P, Fitch or Moody’s announces the
corresponding Debt Rating, irrespective of when notice of such change shall have
been furnished by Borrower to Administrative Agent and Lenders pursuant to
Section 5.01 or otherwise; provided further that in the case of the occurrence
of a Fall-Away Trigger under clause (i) of the definition thereof a Rating
Downgrade shall not operate to reinstate the Financial Covenant Period.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer or treasurer of Borrower (or of Borrower’s general
partner or equivalent) that (i) such financial statements have been prepared in
accordance with GAAP consistently applied (subject to, in the case of financial
statements delivered pursuant to Section 5.01(a), normal year-end audit
adjustments and the absence of footnotes) and (ii) such financial statements
fairly present, in all material respects, the financial condition of the Issuer
and its consolidated Subsidiaries as at the dates indicated and the results of
their operations and their cash flows for the periods indicated, subject to
changes resulting from audit and normal year-end adjustments.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Credit Parties, the Issuer or
Sculptor Corp, as the case may be, each ending on December 31 of each calendar
year or such other date as is permitted pursuant to Section 6.09; provided that
any Foreign Subsidiary may end its fiscal year on a date other than December 31
of each calendar year. For purposes of this Agreement and any other Credit
Documents, references to “Fiscal Year” shall refer to the fiscal year of the
Credit Parties unless the context requires otherwise or unless otherwise
specified.

 

-19-



--------------------------------------------------------------------------------

“Fitch” means Fitch Ratings, Inc., or any successor to its rating agency
business.

“Foreign Subsidiary” means any direct or indirect Sculptor Subsidiary that is
not a Domestic Subsidiary.

“Free Cash Balance” means, as of the end of each Fiscal Year, an amount equal to
the difference between Total Cash and Committed Cash.

“Funding Guarantors” as defined in Section 7.02.

“Funding Notice” means a notice substantially in the form of Exhibit A-l.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or performance of such
Indebtedness, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such
Indebtedness, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
of any other Person, whether or not such Indebtedness is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien); provided that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” as defined in Section 7.01.

 

-20-



--------------------------------------------------------------------------------

“Guarantor” means (i) Advisors, (ii) Advisors II and (ii) each New Advisor
Guarantor.

“Guaranty” means the guaranty of each Guarantor set forth in Article 7.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means the audited financial statements of
Issuer and its consolidated Subsidiaries for the Fiscal Year ended December 31,
2019 consisting of consolidated balance sheets and the related consolidated
statements of operations, shareholders’ equity and cash flows for such Fiscal
Year.

“Immaterial Subsidiary” means any Sculptor Subsidiary that is not a Material
Subsidiary.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurodollar Rate.”

“Increased-Cost Lenders” as defined in Section 2.19(a).

“Indebtedness,” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of Capital Lease Obligations
that are properly classified as a liability on a balance sheet in conformity
with the accounting principles used in the preparation of the Historical
Financial Statements; (iii) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or similar instruments and drafts accepted
representing extensions of credit, whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (other than (a) trade account payables,
deferred revenues, liabilities associated with customer prepayments and deposits
and any such obligations incurred under ERISA, and other similar accrued
obligations (including transfer pricing), in each case incurred in the ordinary
course of business, (b) purchase price adjustments, non-compete or consulting
obligations or earn-out obligations payable in Equity Interests (other than
Equity Interests of Sculptor Subsidiaries or their respective Subsidiaries),
(c) any purchase price adjustments, non-compete or consulting obligations or
earn-out obligation (other than to the extent covered under subclause (b) above)
if not paid after becoming due and payable, and (d) obligations under employment
agreements or with respect to compensation); (v) all indebtedness (excluding
prepaid interest thereon) secured by any Lien on any property or asset owned or
held by that Person regardless of whether the indebtedness secured thereby shall
have been assumed by that Person or is nonrecourse to the credit of that Person;
(vi) all reimbursement obligations arising under any letter of credit;
(vii) Disqualified Equity Interests, (viii) net obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including any Interest Rate Agreement and Currency Agreement, whether entered
into for hedging or speculative purposes; provided, in no event shall
obligations under any Interest Rate Agreement and any Currency Agreement be
deemed “Indebtedness” for purposes of calculating the Total Net Leverage Ratio;
and (ix) all Guarantees of such Person in respect of any of the foregoing.
Notwithstanding anything to the contrary herein, the following shall not
constitute Indebtedness: Sculptor Operating Group A Units, Sculptor Operating
Group A-1 Units, Sculptor Operating Group B Units, Class C Non-Equity Interests,
Sculptor Operating Group D Units, Sculptor Operating Group E Units, Sculptor
Operating Group P Units, Deferred Fund Interests, PSIs, Preferred Units and all
obligations of any Credit Party or Sculptor Subsidiary arising under or with
respect to any Expense Allocation Agreement and any Cost Sharing Arrangement.

 

-21-



--------------------------------------------------------------------------------

The amount of Indebtedness of any Person for purposes of clause (v) above that
is Indebtedness is non-recourse to the Credit Parties or their Subsidiaries and
shall be deemed to be equal to the lesser of (i) the aggregate unpaid amount of
such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations), on common law or equitable cause or on contract
or otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of this Agreement, the
other Credit Documents or the transactions contemplated hereby or thereby
(including the execution and delivery of any Credit Document, the performance by
the parties hereto or thereto, the Lenders’ agreement to make Credit Extensions,
or the use or intended use of the proceeds thereof, or any enforcement of any of
the Credit Documents (including any sale of, collection from, or upon the
enforcement of the Guaranty)), any commitment letter, proposal letter or term
sheet with any Person or any Contractual Obligation, arrangement or
understanding with any broker, finder or consultant, in each case entered into
by or on behalf of any Credit Party or any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
any Credit Party, any Sculptor Subsidiary or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that Indemnified Liabilities with respect to legal fees,
disbursements and expenses shall be limited to the reasonable and documented
out-of-pocket fees of one counsel for the Administrative Agent and one counsel
for the Lenders and, if necessary, of a single firm of local counsel in each
relevant jurisdiction for the Lenders and a single firm of local counsel in each
relevant jurisdiction for the Lenders, and, in the case of an actual or
reasonably perceived conflict of interest (where the Indemnitee affected by such
conflict informs Borrower of such conflict and thereafter retains its own
counsel with Borrower’s prior written consent (not to be unreasonably withheld
or delayed)), one additional counsel to each similarly affected group of
Indemnitees and, if necessary, one additional local counsel in each relevant
jurisdiction for such affected group of Indemnitees).

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), all Other Taxes.

“Indemnitee” as defined in Section 10.03(a).

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, or (c) a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof; provided that, with respect to clause (c), such holding company,
investment vehicle or trust shall not constitute an Ineligible Institution if it
(x) has not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business.

 

-22-



--------------------------------------------------------------------------------

“Intellectual Property Rights” means all rights anywhere in the world in or to:
(a) trademarks, service marks, brand names, trade names, corporate names,
company names, business names, fictitious names, certification marks, collective
marks, d/b/a’s, logos, symbols, trade dress, trade names, and other indicia of
origin, all applications and registrations for the foregoing, and all goodwill
associated therewith and symbolized thereby, including all renewals of the same;
(b) patents, patent applications, registrations and invention disclosures,
including divisionals, revisions, supplementary protection certificates,
certificates of invention, continuations, continuations-in-part, renewals,
extensions, substitutes, re-issues and re-examinations; (c) trade secrets,
confidential or proprietary information, inventions, discoveries, ideas,
improvements, know-how, data and databases, including processes, schematics,
business methods, formulae, drawings, specifications, prototypes, models,
designs, customer lists and supplier lists; (d) published and unpublished works
of authorship, whether copyrightable or not (including software, website and
mobile content, data, databases and other compilations of information),
copyrights therein and thereto, Mask Works (as defined under 17 U.S.C. 901 of
the U.S. Copyright Act), moral rights, and, with respect to any and all of the
foregoing, registrations and applications therefor, and all renewals,
extensions, restorations and reversions thereof; (e) Internet domain names and
URLs; and (f) all other intellectual property, industrial or proprietary rights.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months, “Interest Payment
Date” shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months (or with respect to the first Interest
Period commencing on the Closing Date, any period of less than three months as
may be agreed by the Administrative Agent and the Borrower), as selected by
Borrower in the applicable Funding Notice or Conversion/Continuation Notice
(i) initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (ii) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clauses (c) and (d), of this definition, end
on the last Business Day of a calendar month; (c) no Interest Period with
respect to any portion of the Term Loans shall extend beyond the Term Loan
Maturity Date; and (d) no Interest Period with respect to any portion of the
Revolving Loans shall extend beyond the Revolving Maturity Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Credit Parties’ and the
Sculptor Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

-23-



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period (for which the Screen Rate is available for Dollars) that is shorter than
the Impacted Interest Period; and (b) the Screen Rate for the shortest period
(for which that Screen Rate is available for Dollars) that exceeds the Impacted
Interest Period, in each case, at such time.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of a Credit Party
or any Sculptor Subsidiary.

“Issuer” means Sculptor Capital Management, Inc.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender Party” means the Administrative Agent and any Lender.

“Leverage Based Step-Up Event” means, prior to the occurrence of the Fall-Away
Trigger, and commencing on the first full Fiscal Quarter following the Closing
Date, the delivery of a Compliance Certificate to the Administrative Agent
pursuant to Section 5.01(c) with the financial statements delivered pursuant to
Section 5.01(a) or (b) (as applicable) certifying that the Total Net Leverage
Ratio exceeds 3.00:1.00; provided that (x) if at any time a Compliance
Certificate is not delivered when due in accordance herewith, then, without
limiting any remedies the Administrative Agent and Lenders may have as a result
of the Default or Event of Default (including any additional default interest
pursuant to Section 2.07) arising from such non-delivery, the Applicable Margin
shall be 8.25% as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered and
(y) the determination of the Applicable Margin based on a Leverage Based Step-Up
Event for any period shall be subject to the provisions of Section 1.02(c).

“Leverage Based Step-Down Event” means, following the occurrence of a Leverage
Based Step-Up Event, the delivery of a Compliance Certificate to the
Administrative Agent pursuant to Section 5.01(c) with the financial statements
delivered pursuant to Section 5.01(a) or (b) (as applicable) certifying that the
Total Net Leverage Ratio does not exceed 3.00:1.00.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge, license or encumbrance of any kind (including any conditional sale or
other title retention agreement) and any preferential arrangement in the nature
of a security interest having the practical effect of any of the foregoing and
(ii) in the case of Equity Interests or other securities, any purchase option,
call or similar right of a third party with respect to such Equity Interests or
other securities.

 

-24-



--------------------------------------------------------------------------------

“Line of Business Asset Sale” means an Asset Sale of Property constituting,
collectively, a line of business or business unit of any Credit Party or
Sculptor Subsidiary or Equity Interests of a New Advisor Subsidiary or Sculptor
Subsidiary that receives advisory fee income, in one transaction or a series of
related transactions.

“Loan” means a loan made by a Lender to the Borrower pursuant to this Agreement.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Make-Whole Amount” means with respect to any Term Loan on any date of payment,
the present value of all required interest payments that would be due on such
Term Loan from the date of prepayment through and including the second
anniversary of the Closing Date (excluding accrued but unpaid interest) at a
rate equal to the Eurodollar Rate for an Interest Period of three months in
effect on the third Business Day prior to such prepayment plus the Applicable
Margin in effect as of the date of such prepayment, computed using a discount
rate equal to the Treasury Rate as of such date plus 0.50%.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse change with respect to (i) the operations, business, properties,
liabilities (actual or contingent) or financial condition of the Credit Parties
and the Sculptor Subsidiaries taken as a whole; (ii) the ability of any Credit
Party to fully and timely perform its payment Obligations hereunder; or
(iii) the legality, validity, binding effect or enforceability against a Credit
Party of a Credit Document to which it is a party.

“Material Subsidiary” means any Sculptor Subsidiary or group of Sculptor
Subsidiaries that, individually or in the aggregate, at any time of
determination, have or account for (a) assets with a value equal to or greater
than 5% of the total value of the aggregate assets of all Credit Parties and
Sculptor Subsidiaries, taken as a whole, as at the last day of the Fiscal
Quarter ending prior to the date of determination and for which financial
statements required to be delivered under Section 5.01(a) or Section 5.01(b)
have been delivered (or, prior to the date that financial statements are
delivered under Section 5.01, financial statements delivered under
Section 3.01), or (b) Combined Economic Income of equal to or greater than 5% of
the Combined Economic Income of all of the Credit Parties and the Sculptor
Subsidiaries, taken as a whole, for the most recent four consecutive Fiscal
Quarter period of the Credit Parties ending prior to the date of determination
and for which financial statements required to be delivered under
Section 5.01(a) or Section 5.01(b) have been delivered (or, prior to the date
that financial statements are delivered under Section 5.01, financial statements
delivered under Section 3.01).

“Minimum Bonus Expense” means, for any period, the actual bonus expense of the
Credit Parties and the Sculptor Subsidiaries on a combined basis in accordance
with the methodology utilized by the Issuer to derive economic income in the
Issuer’s earnings press release for the Fiscal Quarter ended June 30, 2020 or
such other period consented to by the Administrative Agent in writing, for
Fiscal Quarters 1 through 3 plus Fiscal Quarter 4 (Fiscal Quarter 4 to be
calculated as the average of Fiscal Quarters 1 through 3 from the respective
Fiscal Year).

“Minimum Liquidity Amount” means (i) from the Closing Date until the date on
which the Minimum Term Loan Prepayment Amount is equal to or exceeds
$100,000,000, an amount equal to $100,000,000 and (ii) thereafter, an amount
equal to $50,000,000.

“Minimum Prepayment/Buyback Amount” means (a) the aggregate principal amount of
Term Loans repaid pursuant to Sections 2.09(a), 2.10(a) and 2.10(d)(iv) plus
(b) any payments made by the Issuer or any Credit Party to buy back units of the
Credit Parties since the Closing Date in an amount not exceeding $50,000,000 in
the aggregate.

 

-25-



--------------------------------------------------------------------------------

“Minimum Term Loan Prepayment Amount” means the aggregate principal amount of
Term Loans repaid pursuant to Section 2.09, Section 2.10(a) and
Section 2.10(d)(iv).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Cash Proceeds” means (a) with respect to any Line of Business Asset Sale,
an amount equal to (i) the sum of Cash and Cash Equivalents received in
connection with such Line of Business Asset Sale (including any Cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note or installment receivable, purchase price adjustment or earn-out or
otherwise, but only as and when so received) by any Credit Party or Sculptor
Subsidiary, less (ii) the sum of (A) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness that is secured by the
Property and that is subject to mandatory prepayment in connection with such
Line of Business Asset Sale and that is repaid in connection with such Line of
Business Asset Sale (other than Indebtedness under the Credit Documents), (B)
the out-of-pocket expenses (including attorneys’ fees, investment banking fees,
accounting fees and other professional and transactional fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other expenses and brokerage,
consultant and other commissions and fees) actually incurred by the Borrower or
such Credit Party or such Sculptor Subsidiary in connection with such Line of
Business Asset Sale, (C) Taxes paid or reasonably estimated to be actually
payable in connection therewith and the amount of any increased distribution
reasonably expected to be made pursuant to Section 6.03(a) as a result of such
Line of Business Asset Sale, (D) any reasonable reserve for adjustment in
accordance with GAAP in respect of (x) the sale price of such Property and
(y) any liabilities associated with such Property and retained by such Credit
Party or such Subsidiary after such sale, transfer, lease or disposition,
including penalties and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction (provided, that, to the extent and
at the time any such amounts are released from such reserves, such amounts shall
constitute Net Cash Proceeds) and (E) the Borrower’s reasonable estimate of
payments required to be made with respect to unassumed liabilities relating to
the Property involved within one year of such Line of Business Asset Sale;
provided that “Net Cash Proceeds” shall include any Cash or Cash Equivalents
received upon the sale, transfer, lease or disposition of any non-Cash
consideration received within 180 days of such Line of Business Asset Sale by
such Credit Party or such Sculptor Subsidiary in any such Line of Business Asset
Sale (but only as and when so received); and (b) with respect to the incurrence
or issuance of any Indebtedness by a Credit Party or Sculptor Subsidiary, an
amount equal to (i) the sum of the Cash received by any Credit Party or Sculptor
Subsidiary in connection with such incurrence or issuance less (ii) the
attorneys’ fees, investment banking fees, accountants’ fees, underwriting or
other discounts, upfront fees, commissions, costs and other fees, transfer and
similar taxes and other out-of-pocket expenses actually incurred by such Credit
Party or such Sculptor Subsidiary in connection with such incurrence or
issuance.

“New Advisor” means any New Sister Advisor and any New Subsidiary Advisor.

“New Advisor Guarantor” means a New Advisor that has satisfied the requirements
in Section 5.08(a).

“New Advisor Subsidiary” means any Subsidiary of any New Advisor that is not a
New Advisor Guarantor, other than a Sculptor Fund or any of its Subsidiaries.

 

-26-



--------------------------------------------------------------------------------

“New Sister Advisor” means any direct or indirect Domestic Subsidiary of Issuer
or Sculptor Corp (other than the Borrower, Advisors, or Advisors II or any of
their respective Subsidiaries) that is not an Excluded Subsidiary, that is
formed or acquired after the Closing Date and is a sister company of the
Borrower, Advisors and Advisors II, and of which 100% of the shares of Voting
Stock of such Subsidiary is at the time directly or indirectly owned, or the
management of which is otherwise 100% directly or indirectly controlled, by (or
of which the general partner or equivalent is) any or all of Issuer and Sculptor
Corp, and such Subsidiary is an Investment Adviser (as defined in the U.S.
Investment Advisers Act of 1940) and files (and continues to file) a Form ADV
with the SEC or is a Relying Adviser (as defined therein) under the Borrower’s
most recently filed Form ADV.

“New Subsidiary Advisor” means any direct or indirect Domestic Subsidiary that
is not an Excluded Subsidiary of the Borrower, Advisors or Advisors II, that is
formed or acquired after the Closing Date and of which 100% of the shares of
Voting Stock of such Subsidiary is at the time directly or indirectly owned, or
the management of which is otherwise 100% directly or indirectly controlled, by
(or of which the general partner or equivalent is) any or all of Borrower,
Advisors, and Advisors II, and such Subsidiary is an Investment Adviser (as
defined in the U.S. Investment Advisers Act of 1940) and files (and continues to
file) a Form ADV with the SEC or is a Relying Adviser (as defined therein) under
the Borrower’s most recently filed Form ADV.

“Non-SPVS” means any Sculptor Subsidiary that is not (i) a Qualifying Risk
Retention Subsidiary or an Alternate Investment Subsidiary, (ii) a Subsidiary of
any Qualifying Risk Retention Subsidiary or Alternate Investment Subsidiary, or
(iii) an Owned Entity of any Qualifying Risk Retention Subsidiary or Alternate
Investment Subsidiary.

“Non-US Lender” as defined in Section 2.16(f)(ii)(B).

“Note” means a Term Loan Note or a Revolving Loan Note.

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means all obligations of every nature of each Credit Party,
whether direct or indirect, absolute or contingent, primary or secondary, fixed
or otherwise, including obligations now or hereafter from time to time owed to
Administrative Agent, the Lenders, or any of them, under any Credit Document,
whether for principal, Call Premium, interest (including interest which, but for
the filing of a petition in bankruptcy with respect to such Credit Party, would
have accrued on any Obligation, whether or not a claim is allowed against such
Credit Party for such interest in the related bankruptcy proceeding), fees,
expenses, indemnification or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).

“Obligee Guarantor” as defined in Section 7.07.

 

-27-



--------------------------------------------------------------------------------

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization or certificate of formation, as amended, and its
operating agreement, as amended. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

“Other Connection Taxes” means, with respect to Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation hereunder or under any other Credit Document, Taxes imposed as a
result of a present or former connection between such party and the jurisdiction
imposing such Taxes (other than connections arising solely from such party
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except for any such Taxes that are Other
Connection Taxes imposed with respect to an assignment, grant of a
participation, designation of a new office for receiving payments by or on
account of Borrower or other transfer (other than an assignment made pursuant to
Section 2.17).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Owned Entity” of a Qualifying Risk Retention Subsidiary or Alternate Investment
Subsidiary means a Person of which any shares of the Voting Stock of such Person
are beneficially owned, directly or indirectly through one or more
intermediaries, by such Qualifying Risk Retention Subsidiary or Alternate
Investment Subsidiary.

“Par Prepayment Period” means the period beginning on the Closing Date and
ending on March 31, 2022.

“Participant Register” as defined in Section 10.06(g)(i).

“PATRIOT Act” as defined in Section 3.01(i).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Title IV of ERISA or Section 412 of the Code or Section 302
of ERISA.

 

-28-



--------------------------------------------------------------------------------

“Perfection Certificate” means the Perfection Certificate substantially in the
form of Exhibit J, delivered to the Administrative Agent on the Closing Date, as
the same shall be supplemented from time to time by a Perfection Certificate
Supplement or otherwise.

“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate containing any information not included in the Perfection
Certificate delivered to the Administrative Agent on the Effective Date (or in
any previously delivered Perfection Certificate Supplement).

“Permitted Currency” means Japanese Yen, Euro, Hong Kong Dollar, Swiss Franc,
and UK Sterling.

“Permitted Holders” means (i) the Issuer and each of its consolidated
Subsidiaries, (ii) any other individual who is an executive managing director of
the general partner of the Borrower or the equivalent officer positions and has
been appointed as such in the ordinary course of business as of any date of
determination (“EMDs”), (iii) the spouse (including a surviving spouse) and
immediate family members of any Person specified in clause (ii), (iv) the estate
and lawful heirs of any Person specified in clauses (ii) and (iii), and (v) the
beneficial trusts, family partnerships, foundations, family limited liability
companies or other vehicles established for estate planning or charitable
purposes of any of the foregoing; provided that the investment decisions
relating to any Equity Interests of the Issuer, Borrower, Advisors, Advisors, II
or any New Advisor Guarantor held by such trusts or other entities are
controlled directly by one or more of the persons specified in the foregoing
clauses (i) through (v).

“Permitted Liens” means, at any time, Liens in respect of Property of any Credit
Party or any of their respective Subsidiaries permitted to exist at such time
pursuant to the terms of Section 6.02.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Post-Recap Class A Units” means the Class A Common Units that were outstanding
on the Recapitalization Date.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Preferred Debt Securities” means the Indebtedness of the Borrower, Advisors and
Advisors II under the Preferred Debt Securities Documents.

“Preferred Debt Securities Credit Agreement” means the Senior Subordinated Term
Loan and Guaranty Agreement, dated April 10, 2018 , by and among the Borrower,
Advisors and Advisors II, certain other guarantors party thereto from time to
time, the lenders party thereto from time to time, and Wilmington Trust,
National Association, as administrative agent, as in effect on the Effective
Date

 

-29-



--------------------------------------------------------------------------------

“Preferred Debt Securities Documents” means:

(i) the Preferred Debt Securities Credit Agreement and each other agreement,
promissory note or other document or instrument as in effect on the Effective
Date, entered into to give effect to the terms of the “Debt Securities” as
defined and described in the Recapitalization Agreement; and

(ii) each agreement, promissory note or other document or instrument as in
effect on the Effective Date (including any joinder or amendment to, or
restatement or extension of, any agreement, promissory note, document or
instrument described in clause (i) above), in each case under this clause
(ii) entered into in connection with the conversion of Preferred Units into
Preferred Debt Securities in accordance with the terms of the Preferred Units
Documents.

“Preferred Units” means the preferred units of the Borrower, Advisors and
Advisors II, in each case having the terms set forth in the applicable Preferred
Units Documents.

“Preferred Units Documents” means collectively:

(i) the Unit Designation of the preferences and relative, participating,
optional and other special rights, powers and duties of the Class A Cumulative
Preferred Units of Sculptor Capital dated as of February 7, 2019;

(ii) the Unit Designation of the preferences and relative, participating,
optional and other special rights, powers and duties of the Class A Cumulative
Preferred Units of Advisors dated as of February 7, 2019; and

(iii) the Unit Designation of the preferences and relative, participating,
optional and other special rights, powers and duties of the Class A Cumulative
Preferred Units of Advisors II dated as of February 7, 2019,

in each case as in effect on the Effective Date.

“Prepayment Based Step-Down Event” means each of (i) prior to March 31, 2022,
the Minimum Prepayment/Buyback Amount is equal to or greater than $100,000,000
and (ii) on or after March 31, 2022, the Minimum Term Loan Prepayment Amount is
equal to or greater than $100,000,000.

“Prepayment Based Step-Up Event” means each of (i) the Minimum
Prepayment/Buyback Amount as of May 15, 2021 is less than $100,000,000 and
(ii) the Minimum Term Loan Prepayment Amount as of March 31, 2022 is less than
$100,000,000.

“Pricing Step-Up Event” means a Prepayment Based Step-Up Event or a Leverage
Based Step-Up Event.

“Principal Office” means such Person’s “Principal Office” as provided for in
Section 10.01(a), or such other office or office of a third party or sub-agent,
as appropriate, as such Person may from time to time designate in writing to
Borrower, Administrative Agent and each Lender.

“Proceed Payments” has the meaning assigned to it in Section 2.10(d)(iv).

 

-30-



--------------------------------------------------------------------------------

“Pro Forma Basis” means, subject to and in accordance with the pro forma
measurement principals set forth in Section 1.03, as of any date, with respect
to any determination of any financial covenant, Total Net Leverage Ratio or any
other test or condition hereunder that is required to be calculated on a Pro
Forma Basis shall give effect to any Subject Transaction as through such event
occurred as of the first day of the applicable period of measurement with
respect to any test, ratio or covenant for which such calculation is being made.

“Pro Forma Incentive Compensation Expense” means, for any period, the excess, if
positive, of (i) product of (x) Pro Forma Incentive Income for such period
multiplied by (y) a fraction, the numerator of which is total bonus expense on a
combined economic income basis for the three year period ending on the last day
of such period and the denominator of which is total incentive income on a
combined economic income basis for such three year period, minus (ii) 50% of 50%
of the Minimum Bonus Expense for such period.

“Pro Forma Incentive Income” means, for any period, 50% of the incentive income
that would have been earned by the Credit Parties and the Sculptor Subsidiaries
for such period on a combined basis on an economic income basis if:

(a) in the case of any Sculptor Fund that provides investors a right to require
periodic redemptions:

(i) AUM throughout such period attributable to such Sculptor Fund had been the
AUM for such Sculptor Fund as of the last day of such period;

(ii) subject to subclause (iii) below, the gross return for such Sculptor Fund
for such period had been equal to the average gross return (taking into account
both positive and negative returns) for such Sculptor Fund during each of the
three immediately preceding consecutive four Fiscal Quarter periods ending on
the last day of such period (or, if less than three consecutive four Fiscal
Quarter periods have occurred since the inception of such Sculptor Fund, such
average for each such consecutive four Fiscal Quarter period since inception of
such Sculptor Fund);

(iii) the gross return for such period for any such Sculptor Fund that was
valued 10% or more below such Sculptor Fund’s high water mark since inception as
of the last day of such period, was 0%; and

(b) in the case of any other Sculptor Fund, such Sculptor Fund had earned
incentive income equal to its crystalized incentive income for such period.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan of any Class of any Lender, the percentage
obtained by dividing (a) the principal amount of the Term Loans of such Class of
that Lender by (b) the aggregate principal amount of the Term Loans of such
Class of all Lenders; (ii) with respect to all payments, computations and other
matters relating to the Revolving Commitment or Revolving Loans of any Lender,
the percentage obtained by dividing (a) the Revolving Exposure of that Lender by
(b) the aggregate Revolving Exposure of all Lenders.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“PSI” means a profit sharing interest in the Borrower, Advisors or Advisors II,
and any comparable interest designated as a profit sharing interest for any New
Advisor Guarantor the distributions with respect to which are treated as
compensation expense in accordance with the methodology utilized by the Issuer
to derive economic income in the Issuer’s earnings press release for such
period.

 

-31-



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Sider” means a Lender whose public-side employees and representatives do
not wish to receive material non-public information (within the meaning of
United States federal securities laws) with respect to the Borrower, its
Affiliates and any of their respective securities and may be engaged in
investment and other market related activities with respect to the Borrower’s or
its Affiliates’ securities or loans.

“Qualifying Risk Retention Subsidiary” means a Sculptor Subsidiary (other than a
Credit Party) that (i) manages or sponsors or has been established to manage or
sponsor one or more collateralized loan obligation funds or similar investment
entities or other securitizations (each of which constitutes a Sculptor Fund)
(each such Sculptor Fund, an “Sculptor CLO”) or (ii) that is an Affiliate of a
Person described in clause (i) that, in either case, purchases or otherwise
acquires and/or retains securities, obligations or other interests or finances
the purchase, acquisition and/or retention of such obligations or other
interests in such Sculptor CLO for the purpose of, among other things,
satisfying (including on a prospective basis) the requirements of any risk
retention laws, rules, regulations, guidelines, technical standards or guidance
of any Governmental Authority or supranational union, authority, commission,
board, bureau, court, agency or instrumentality or any Person acting under the
authority of any of the foregoing (including, without limitation, (x) European
Union directives or regulations on risk retention requirements and any related
enabling or secondary legislation, regulation, technical standards or official
guidance adopted or published by the European Union and/or its Member States and
(y) U.S. federal agency rules implementing Section 941 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act) in relation to such Sculptor
Subsidiary, such Sculptor CLO or any investor or prospective investor in such
Sculptor CLO, including in circumstances where the applicability of such
requirements may be uncertain (such securities, obligations or other interests
being “Risk Retention Interests,” and such laws, rules, regulations, guidelines,
technical standards or guidance, being “Applicable Risk Retention Rules”);
provided, however, that the sole lines of business conducted by such Sculptor
Subsidiary shall be (I) managing one or more Sculptor CLOs and/or purchasing,
acquiring, retaining or financing Risk Retention Interests in such Sculptor
CLOs, and (II) any other businesses that have been entered into substantially
related or ancillary to the businesses set forth in clause (I) above, including,
but not limited to, engaging third party advisors, marketing to and obtaining
investors and prospective investors, and engaging in joint ventures with other
investors.

“Rating Agencies” means Fitch, S&P and Moody’s, collectively, and Rating Agency
means either Fitch, S&P or Moody’s.

“Rating Downgrade” means (i) the receipt by the Borrower of a Debt Rating equal
to or less than BB+ by S&P or Fitch or Ba1 by Moody’s or (ii) the absence of
Debt Rating.

“Rating Upgrade” means the receipt by the Borrower of a Debt Rating equal to or
greater than BBB- by S&P or Fitch or Baa3 by Moody’s.

“Recapitalization Agreement” means the letter agreement (together with all
exhibits and annexes attached thereto), dated December 5, 2018, among the
Issuer, Daniel S. Och, Sculptor Capital, Advisors, Advisors II, Sculptor Corp
and Sculptor Holding LLC filed by the Issuer with the SEC on December 6, 2018
(as amended, restated or supplemented from time to time on such terms (taken as
a whole) as are not materially adverse to the Lenders).

“Recapitalization Date” means February 7, 2019.

 

-32-



--------------------------------------------------------------------------------

“Reconciliation Statement” as defined in Section 5.01(d)(ii)(i).

“Refinancing” means (i) the termination of all commitments under the Existing
Credit Agreement and the repayment of all loans, interest, fees and other
amounts due thereunder, (ii) termination of all commitments under the Preferred
Debt Securities Credit Agreement and the repayment of all loans, interest, fees
and other amounts due thereunder and (iii) the redemption of all outstanding
Preferred Units pursuant to the applicable provisions of the Preferred Units
Documents.

“Register” as defined in Section 2.04(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Four Fiscal Quarter Period” as defined in Section 8.02(a).

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Replacement Lender” as defined in Section 2.19(a).

“Requisite Class Lenders” (i) with respect to the Revolving Commitments and
Revolving Loans, the Requisite Revolving Lenders and (ii) with respect to any
Class of Term Loans, one or more Lenders holding a majority in aggregate
principal amount of the Term Loans of such Class.

“Requisite Lenders” means, subject to Section 2.19(b)(ii), at any time, one or
more Lenders that are not Defaulting Lenders having or holding Revolving
Exposure and Term Loans representing in the aggregate more than 50% of the
aggregate Revolving Exposure and Term Loans of all Lenders that are not
Defaulting Lenders at such time; provided that the DLIC Lender shall be a
Requisite Lender to the extent that the DLIC Lender holds at least forty (40%)
of the aggregate Revolving Exposure and Term Loans of all Lenders that are not
Defaulting Lenders at such time.

“Requisite Revolving Lenders” means, subject to Section 2.19(b)(ii), at any
time, one or more Lenders that are not Defaulting Lenders having or holding
Revolving Exposure representing in the aggregate more than 50% of the aggregate
Revolving Exposure of all Lenders that are not Defaulting Lenders at such time;
provided that the DLIC Lender shall be a Requisite Lender to the extent that the
DLIC Lender holds at least forty (40%) of the aggregate Revolving Exposure of
all Lenders that are not Defaulting Lenders at such time.

“Restricted Junior Payment” means any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness.

 

-33-



--------------------------------------------------------------------------------

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of any Credit Party or Sculptor
Subsidiary now or hereafter outstanding; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interests of any Credit Party or Sculptor Subsidiary
now or hereafter outstanding; and (iii) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
Equity Interests of any Credit Party or Sculptor Subsidiary now or hereafter
outstanding.

“Restricted Stock Purchase Agreement” means that certain Restricted Stock
Purchase Agreement, dated as of the Closing Date, providing for the purchase of
7.5% (or solely as a result of the definition of Cash Sweep Notice, 6.5%) of the
fully diluted ownership of the Issuer as of the Closing Date, in substantially
in the form of Exhibit N-2.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund a Revolving Loan pursuant to Section 2.01(a)(ii), expressed as an amount
representing the maximum principal amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.10(b) and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to an Assignment Agreement. The
initial amount of each Lender’s Revolving Commitment, if any, is set forth on
Appendix A or in the applicable Assignment Agreement pursuant to which such
Lender shall have assumed its Revolving Commitment, as the case may be, subject
to any adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Revolving Commitments as of the Effective Date is
$25,000,000.

“Revolving Exposure” means, with respect to any Lender, as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the outstanding principal amount of the Revolving Loans of such
Lender.

“Revolving Lender” means a Lender with Revolving Exposure.

“Revolving Loan Note” means a promissory note substantially in the form of
Exhibit B-2, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Revolving Loans” means Loans made pursuant to Section 2.01(a)(ii), or
Replacement Revolving Loans, as the context requires.

“Revolving Maturity Date” means the earlier of (i) the sixth anniversary of the
Closing Date and (ii) the date that all Revolving Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.

“Risk Retention Interests” as defined in the definition of “Qualifying Risk
Retention Subsidiary.”

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor to its rating agency business.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea Region of Ukraine, Cuba, Iran, North Korea, Syria and Venezuela).

 

-34-



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Government of, or Person operating,
organized or resident in, a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b) to the extent that conducting transactions with such Persons is
prohibited for any party hereto or any Person participating in the Loans
(whether as Lender, Borrower or otherwise) under the laws of the United States,
the United Nations Security Council, the European Union, and any European Union
member state or the United Kingdom.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Screen Rate” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 2.14(f), for each Interest Period, (a) the rate per
annum as published by ICE Benchmark Administration Limited (or any applicable
successor quoting service) for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 A.M., London time, two (2) Business Days
prior to the first day in such Interest Period, or (b) in the event the rate
referenced in the preceding clause (a) is not published or service shall cease
to be available, the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays an average settlement rate for deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m., London time, two
(2) Business Days prior to the first day in such Interest Period, or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum equal to the quotation rate (or the arithmetic
mean of rates) offered to first class banks in the London interbank market for
deposits (for delivery on the first day of the relevant Interest Period) in
Dollars of amounts in same day funds comparable to the principal amount of the
applicable Loans selected by the Administrative Agent, for which the rate
referenced in the preceding clause (a) is then being determined with maturities
comparable to such Interest Period as of approximately 11:00 a.m., London time,
two (2) Business Days prior to the first day in such Interest Period.

Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 2.14(f), in the event
that a Benchmark Replacement with respect to the Screen Rate shall be deemed to
be references to such Benchmark Replacement.

“Sculptor Capital” as defined in the preamble hereto.

“Sculptor Corp” means Sculptor Capital Holding Corporation, a Delaware
corporation.

“Sculptor Fund” means (a) each multi-strategy fund, credit fund, equity fund,
hedge fund, real estate fund, collateralized loan obligation, collateralized
bond obligation, managed accounts, investment fund, real estate investment
trust, business development company, private equity fund, registered investment
company, open- or closed-end fund, investment trust, undertaking for collective
investment in transferable securities, any other investment vehicle, in each
case that primarily makes investments similar to those made by investment funds
and whose primary purpose is not to operate as a funding or financing vehicle
for the Issuer, a Credit Party or a Sculptor Subsidiary, and (b) any subsidiary
or portfolio company of any of the foregoing set forth in clause (a), in each
case of clauses (a) and (b), managed (or for which investment advisory or other
asset management services are provided), directly or indirectly, by a Credit
Party or any of their respective Subsidiaries or Affiliates or any of its or
their investment advisors.

 

-35-



--------------------------------------------------------------------------------

“Sculptor Operating Group” shall have the meaning ascribed thereto from time to
time in the public filings made by the Issuer with the SEC

“Sculptor Operating Group A Unit” means a Class A operating group unit in the
Borrower, Advisors or Advisors II and any comparable unit designated as a
Class A operating group unit for any New Advisor Guarantor, including units
designated as such in connection with the Specified Transactions.

“Sculptor Operating Group A-1 Unit” means (i) a Class A-1 operating group unit
in the Borrower, Advisors or Advisors II, and any comparable unit designated as
a Class A-1 operating group unit for any New Advisor Guarantor or (ii) an
operating group unit on terms substantially consistent with the terms of the
“Class A-1 Units” as defined and described in the Recapitalization Agreement or
on such other terms (taken as a whole) as are not materially adverse to the
Lenders, including, in the case of clauses (i) and (ii), units designated as
such in connection with the Specified Transactions.

“Sculptor Operating Group B Unit” means a Class B operating group unit in the
Borrower, Advisors or Advisors II, and any comparable unit designated as a
Class B operating group unit for any New Advisor Guarantor, including units
designated as such in connection with the Specified Transactions.

“Sculptor Operating Group D Unit” means a Class D operating group unit in the
Borrower, Advisors or Advisors II, and any comparable unit designated as a
Class D operating group unit for any New Advisor Guarantor, including units
designated as such in connection with the Specified Transactions.

“Sculptor Operating Group E Unit” means (i) a Class E operating group unit in
the Borrower, Advisors or Advisors II, and any comparable unit designated as a
Class E operating group unit for any New Advisor Guarantor or (ii) an operating
group unit on terms substantially consistent with the terms of the “Class E
Units” as defined and described in the Recapitalization Agreement or on such
other terms (taken as a whole) as are not materially adverse to the Lenders,
including, in the case of clauses (i) and (ii), units designated as such in
connection with the Specified Transactions.

“Sculptor Operating Group P Unit” means a Class P operating group unit in the
Borrower, Advisors or Advisors II, and any comparable unit designated as a
Class P operating group unit for any New Advisor Guarantor, including units
designated as such in connection with the Specified Transactions.

“Sculptor Subsidiary” means any Subsidiary of a Credit Party (whether or not
such Subsidiary is also a Credit Party itself) other than a Sculptor Fund or any
of its Subsidiaries.

“SEC” means the Securities and Exchange Commission.

“Secured Obligations” as defined in the Security Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
any Affiliate of a Lender or the Administrative Agent to which Obligations are
owed, each co-agent or sub-agent appointed by the Administrative Agent from time
to time pursuant to Article 9.

 

-36-



--------------------------------------------------------------------------------

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreement” means the Pledge and Security Agreement to be executed by
the Credit Parties and the Administrative Agent as of the Closing Date,
substantially in the form of Exhibit K, together with each security agreement
supplement executed and delivered pursuant to Section 5.08, in each case as
amended, restated, supplemented or otherwise modified from time to time.

“SOFR” means, with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent” means, with respect to the Credit Parties and the Sculptor
Subsidiaries on a combined basis, that as of the date of determination, both
(i) (a) the sum of the Credit Parties’ and the Sculptor Subsidiaries’ debts and
liabilities (including subordinate and contingent liabilities) does not exceed
the present fair saleable value of the Credit Parties’ and the Sculptor
Subsidiaries’ present assets; (b) the Credit Parties’ and the Sculptor
Subsidiaries’ capital is not unreasonably small in relation to their business as
contemplated on the Closing Date or with respect to any transaction contemplated
to be undertaken after the Closing Date; and (c) such Persons have not incurred
and do not intend to incur, or believe (nor should they reasonably believe) that
they will incur, debts beyond their ability to pay such debts and liabilities
(including subordinate and contingent liabilities) as they become due (whether
at maturity or otherwise); and (ii) such Persons are “solvent” within the
meaning given that term and similar terms under the Bankruptcy Code and other
applicable laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under FASB Accounting Standards
Codification Topic 450-20).

“Specified Equity Contribution” as defined in Section 8.02(a).

“Specified Transactions” means each of the transactions described in the
Recapitalization Agreement, including all transactions reasonably necessary or
advisable to give effect to such transactions.

“Subject Quarter” as defined in Section 8.02(b).

“Subject Transaction” as defined in Section 1.03.

“Subordinated Indebtedness” means any Indebtedness of a Credit Party that is
expressly subordinated in right of payment to the Obligations of such Credit
Party under the Credit Documents.

“Subsequent Periods” as defined in Section 8.02(b).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless the context otherwise requires,
all references to Subsidiaries in this Agreement shall refer to a subsidiary of
a Credit Party.

 

-37-



--------------------------------------------------------------------------------

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including any interest, additions to tax or penalties applicable thereto.

“Tax Receivable Agreement” means the First Amended and Restated Tax Receivable
Agreement, dated as of January 12, 2009, by and among the Issuer, certain
subsidiaries of the Issuer from time to time party thereto, and the current and
former limited partners of the Credit Parties, including as such agreement may
be amended, restated, or replaced in connection with the Specified Transactions.

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund an Term Loan pursuant to Section 2.01(a)(i), expressed as an amount
representing the maximum principal amount of the Term Loans to be made by such
Lender pursuant to Section 2.01(a)(i). The amount of each Lender’s Term Loan
Commitment, if any, is set forth on Appendix A or in the applicable Assignment
Agreement, subject to reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Term Loan Commitments as of the Effective Date is
$320,000,000.

“Term Loan Lender” means a Lender with a Term Loan Commitment or an outstanding
Term Loan.

“Term Loan Maturity Date” means the earlier of (i) the seventh anniversary of
the Closing Date and (ii) the date that all Term Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.

“Term Loan Note” means a promissory note substantially in the form of
Exhibit B-1, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Term Loan” means a Loan made pursuant to Section 2.01(a)(i).

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Terminated Lender” as defined in Section 2.19(a).

“Termination Date” means the earlier to occur of (i) the date the Revolving
Commitments are permanently reduced to zero pursuant to Section 2.10(b), and
(ii) the date of termination of the Revolving Commitments pursuant to
Section 8.01.

“Total Cash” means, as of the end of each Fiscal Year, the sum of all
Unrestricted Cash and Cash Equivalents of the Credit Parties and their
Subsidiaries plus management fee receivables, incentive income receivables and
other revenue receivables of the Credit Parties and their Subsidiaries less
accrued expenses of the Credit Parties and their Subsidiaries.

“Total Net Leverage Ratio” means as of the last day of any Fiscal Quarter, the
ratio of (i) Combined Total Net Debt as of such day to (ii) Combined Economic
Income for the four-Fiscal Quarter period ending on such day.

 

-38-



--------------------------------------------------------------------------------

“Treasury Rate” means, as of any prepayment date, the yield to maturity as of
such prepayment date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
(2) Business Days prior to the prepayment date (or, if such Statistical Release
is no longer published, any publicly available source of similar market data))
most nearly equal to the period from the prepayment date to the second
anniversary of the Closing Date; provided, however, that if the period from the
prepayment date to the second anniversary of the Closing Date is less than one
year, the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year will be used.

“Type” when used in reference to any Loan, refers to whether the rate of
interest on such Loan is determined by reference to the Eurodollar Rate or the
Alternate Base Rate.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code (or any
similar or equivalent legislation) as in effect in any applicable jurisdiction.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unrestricted Cash and Cash Equivalents” means all Cash and Cash Equivalents not
restricted as described in SEC Regulation S-X Rule 7-03(a)(2) (whether or not
such Cash and Cash Equivalents would be classified as “cash and cash
equivalents” on a combined balance sheet of the Credit Parties and their
Subsidiaries in accordance with GAAP).

“U.S. Lender” as defined in Section 2.16(f)(ii)(A).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Warrant” means that certain Warrant, dated as of the Closing Date, evidenced by
an instrument substantially in the form of Exhibit N-1, as amended, replaced or
otherwise modified pursuant to the terms hereof representing 7.5% (or solely as
a result of the definition of Cash Sweep Notice, 6.5%) of the fully diluted
ownership of the Issuer as of the Closing Date.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required payment
of principal including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

-39-



--------------------------------------------------------------------------------

Section 1.02 Accounting Terms.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if Borrower notifies Administrative Agent that
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if Administrative Agent notifies
Borrower that the Requisite Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Financial statements
and other information required to be delivered by Borrower to Administrative
Agent pursuant to Sections 5.01(a) and 5.01(b) shall be prepared in accordance
with GAAP consistently applied (subject to, in the case of financial statements
delivered pursuant to Sections 5.01(a), normal year-end audit adjustments and
the absence of footnotes) (and delivered together with the reconciliation
statements provided for in Section 5.01(d), if applicable). Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof shall utilize accounting principles and policies in conformity
with GAAP. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts, definitions, covenants and ratios referred to herein
shall be made without giving effect to any election under Financial Accounting
Standards Board Accounting Standards Codification 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of Borrower, any other Credit Party or any Sculptor
Subsidiary thereof at “fair value,” as defined therein.

(b) [Reserved].

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Issuer or for any other reason, the Borrower or the Lenders
determine at any time while this Agreement is in effect that (i) the Total Net
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Total Net Leverage Ratio would
have resulted in higher interest, margin and fees for such period, the Borrower
shall be obligated to pay to the Administrative Agent for the account of the
Lenders within five (5) Business Days of demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Credit Party under the Bankruptcy Code or other laws relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors, automatically and without further action by the
Administrative Agent or any Lender) an amount equal to the excess of the amount
of interest, margin and fees that should have been paid for such period over the
amount of interest, margin and fees actually paid for such period. This
Section 1.02(c) shall not limit the rights of the Administrative Agent or any
Lender, as the case may be, under any other provision of this Agreement.

Section 1.03 Subject Transactions. With respect to any period during which an
acquisition or asset sale (including any Line of Business Asset Sale) has been
consummated, or a Restricted Payment, or the incurrence, retirement or repayment
of Indebtedness has occurred (each, a “Subject Transaction”), for purposes of
determining the Total Net Leverage Ratio, Combined Total Debt, Combined Total
Net Debt, and Combined Economic Income shall be calculated with respect to such
period on a pro forma basis (including pro forma adjustments arising out of
events which are directly attributable to a specific Subject Transaction, are
reasonable, identifiable and supportable and are expected to be realized during
such period, in each case determined in good faith by or under the direction of
the chief financial officer or treasurer of Borrower (or of Borrower’s general
partner or equivalent), which would include cost savings resulting from head
count reduction, closure of facilities and similar restructuring charges in
which

 

-40-



--------------------------------------------------------------------------------

actions have already been taken, or will be taken in the next nine (9) months,
which pro forma adjustments shall be certified by the chief financial officer or
treasurer of Borrower (or of Borrower’s general partner or equivalent)) using
the historical audited financial statements of any business so acquired or to be
acquired or sold or to be sold and the consolidated financial statements of
Credit Parties and the Subsidiaries which shall be reformulated as if such
Subject Transaction, and any Indebtedness incurred or repaid in connection
therewith, had been consummated or incurred or repaid at the beginning of such
period (and assuming that such Indebtedness bears interest during any portion of
the applicable measurement period prior to the relevant acquisition at the
weighted average of the interest rates applicable to outstanding Loans incurred
during such period). Any such pro forma cost savings adjustments shall not
exceed 20% of the Combined Economic Income of the Credit Parties and their
Subsidiaries, on a consolidated basis, for such period (calculated after giving
effect to such adjustment).

Section 1.04 Interpretation, etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including,” when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The terms “lease” and “license” shall include “sub-lease” and
“sub-license,” as applicable. The words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The words “herein,” hereof,” “hereto,” and
“hereunder” and similar words refer to this Agreement as a whole and not to any
particular Article, Section, subsection or clause of in this Agreement. Any
definition of or reference to any agreement, instrument or other document
(including any Organizational Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document). Any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns. Any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time.

Section 1.05 Divisions. For all purposes under the Credit Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

-41-



--------------------------------------------------------------------------------

Article 2

LOANS

Section 2.01 Loans.

(a) Commitments.

(i) Term Loans. Subject to the terms and conditions hereof, each Term Loan
Lender severally agrees to make Term Loans in Dollars to Borrower in one
borrowing on the Closing Date in a principal amount equal to its Term Loan
Commitment. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed. Subject to Section 2.10, all amounts owed hereunder with respect to
the Term Loans shall be paid in full no later than the Term Loan Maturity Date.
Each Term Loan Lender’s Term Loan Commitment shall terminate immediately and
without further action on the Closing Date after giving effect to the funding of
such Term Loan Lender’s Term Loan Commitment on such date.

(ii) Revolving Loans. Subject to the terms and conditions hereof, each Revolving
Lender severally agrees to make, during the Availability Period, Revolving Loans
in Dollars to Borrower from time to time in an aggregate amount that shall not
result in (i) such Revolving Lender’s Revolving Exposure exceeding such
Revolving Lender’s Revolving Commitment or (ii) the total Revolving Exposure of
all Revolving Lenders exceeding the total Revolving Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans. All amounts owed
hereunder with respect to the Revolving Loans shall be paid in full no later
than the Revolving Maturity Date. Each Revolving Lender’s Revolving Commitment
shall terminate immediately and without further action on the earlier of the
Revolving Maturity Date and the Termination Date.

(b) Borrowing Mechanics for Term Loans.

(i) Subject to Section 3.03, Borrower shall deliver to Administrative Agent a
fully executed and irrevocable Funding Notice no later than 12:00 noon (New York
City time), three Business Days (or such shorter period as the Administrative
Agent may agree in its sole discretion) prior to the Closing Date in the case of
Eurodollar Rate Loans and no later than 12:00 noon (New York City time), on the
Closing Date in the case of Base Rate Loans. Promptly upon receipt by
Administrative Agent of such Funding Notice, Administrative Agent shall notify
each Term Loan Lender of the proposed borrowing.

(ii) Each Term Loan Lender shall make its Term Loan available to Administrative
Agent not later than 12:00 noon (New York City time) on the Closing Date, by
wire transfer of same day funds in Dollars, at the Principal Office designated
by Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of the Term Loans
available to Borrower on the Closing Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Term Loans received by
Administrative Agent from Term Loan Lenders to be credited to the account of
Borrower designated by Borrower in the Funding Notice or to such other account
as may be designated in writing to Administrative Agent by Borrower.

(c) Borrowing Mechanics for Revolving Loans.

(i) Subject to Section 3.03, Borrower shall deliver to Administrative Agent a
fully executed and irrevocable Funding Notice no later than 12:00 noon (New York
City time), three Business Days prior to the applicable Credit Date in the case
of Eurodollar Date Loans and no later than 12:00 noon (New York City time), on
the proposed Credit Date in the case of Base Rate Loans. Promptly upon receipt
by Administrative Agent of such Funding Notice, Administrative Agent shall
notify each Revolving Lender of the proposed borrowing. Borrower shall request,
and the Revolving Lenders shall make, no more than four borrowings per calendar
month, excluding all conversions and continuations pursuant to Section 2.06.

 

-42-



--------------------------------------------------------------------------------

(ii) Each Revolving Lender shall make its Revolving Loan available to
Administrative Agent not later than (A) in the case of Base Rate Loans, 2:00
p.m. (New York City time) on the applicable Credit Date and (B) in the case of
Eurodollar Rate Loans, 12:00 noon (New York City time) on the applicable Credit
Date, by wire transfer of same day funds in Dollars, at the Principal Office
designated by Administrative Agent. Upon satisfaction or waiver of the
conditions precedent specified herein, Administrative Agent shall make the
proceeds of the Revolving Loans available to Borrower on the applicable Credit
Date by causing an amount of same day funds in Dollars equal to the proceeds of
all such Revolving Loans received by Administrative Agent from Revolving Lenders
to be credited to the account of Borrower designated by Borrower in the
applicable Funding Notice or to such other account as may be designated in
writing to Administrative Agent by Borrower.

(iii) Each borrowing of Revolving Loans shall be in an aggregate amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or such lesser
amount equal to the remaining amount available under the total Revolving
Commitments or as Administrative Agent may otherwise agree).

Section 2.02 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans of each Class shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares for such
Class, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Term Loan
Commitment or any Revolving Commitment of any Lender be increased or decreased
as a result of a default by any other Lender in such other Lender’s obligation
to make a Loan requested hereunder.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the rate equal to the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Borrower and
Borrower shall immediately pay such corresponding amount to Administrative Agent
together with interest thereon, for each day from the Credit Date until the date
such amount is paid to Administrative Agent, at the rate payable hereunder for
Base Rate Loans for such Class of Loans. Nothing in this Section 2.02(b) shall
be deemed to relieve any Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that Borrower may have against any Lender
as a result of any default by such Lender hereunder.

Section 2.03 Use of Proceeds. The proceeds of the Loans shall be used by the
Credit Parties and the Sculptor Subsidiaries to consummate the Refinancing and
for working capital and general corporate purposes. No part of the proceeds of
any Loans will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of any
provision of Regulation T, Regulation U or Regulation X of the Board of
Governors. Following the application of the proceeds of each borrowing
hereunder, not more than 25% of the value of the assets of the Credit Parties
and their respective Sculptor Subsidiaries on a consolidated basis will be
Margin Stock.

 

-43-



--------------------------------------------------------------------------------

Section 2.04 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Borrower’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it),
acting solely for this purpose as a non-fiduciary agent of the Borrower, shall
maintain at one of its offices a register for the recordation of the names and
addresses of Lenders and the Commitments and Loans (and related interest
amounts) of each Lender from time to time (the “Register”). The Register shall
be available for inspection by Borrower or any Lender (with respect to any entry
relating to such Lender’s Loans) at any reasonable time and from time to time
upon reasonable prior notice. Administrative Agent shall record, or shall cause
to be recorded, in the Register the Commitments and the Loans in accordance with
the provisions of Section 10.06, and each repayment or prepayment in respect of
the principal amount of the Loans, and any such recordation shall be conclusive
and binding on Borrower and each Lender, absent manifest error; provided,
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Commitments or Borrower’s Obligations in respect of any
Loan. Borrower hereby designates Delaware Life to serve as Borrower’s
non-fiduciary agent solely for purposes of maintaining the Register as provided
in this Section 2.04, and Borrower hereby agrees that, to the extent Delaware
Life serves in such capacity, Delaware Life and its officers, directors,
employees, agents, sub-agents and affiliates acting in such capacity shall
constitute “Indemnitees.” The parties intend that any interest in or with
respect to the Loans under this Agreement be treated as being issued and
maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2), and 881(c)(2) of the Code and any regulations thereunder (and any
successor provisions), including without limitation under United States Treasury
Regulations Section 5f.103-1(c) and Proposed Regulations Section 1.163-5 (and
any successor provisions), and the provisions of this Agreement shall be
construed in a manner that gives effect to such intent.

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.06) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Loan.

Section 2.05 Interest on Loans.

(a) Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof (including any Accrued PIK Interest) from
the date made through repayment (whether by acceleration or otherwise) thereof
as follows:

(i) In the case of a Base Rate Loan, at the Alternate Base Rate plus the
Applicable Margin for such Class of Loans; or

 

-44-



--------------------------------------------------------------------------------

(ii) In the case of a Eurodollar Rate Loans, at the Eurodollar Rate plus the
Applicable Margin for such Class of Loan.

(b) Subject to Section 2.14, the basis for determining the rate of interest with
respect to any Loan and the Interest Period with respect to any Eurodollar Rate
Loan, shall be selected by Borrower and notified to Administrative Agent and
Lenders pursuant to the applicable Funding Notice or Conversion/Continuation
Notice, as the case may be. If on any day a Loan is outstanding with respect to
which a Funding Notice or Conversion/Continuation Notice has not been delivered
to Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Eurodollar Rate Loan with an Interest Period of one (1) month.

(c) In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time. So long as no Default or Event of
Default shall have occurred and be continuing, in the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Base Rate Loan) will be automatically converted into a Eurodollar Rate Loan on
the date designated for such borrowing or such conversion or continuation in
such Funding Notice or Conversion/Continuation Notice (or if outstanding as a
Eurodollar Rate Loan will remain as, or (if not then outstanding) will be made
as) a Eurodollar Rate Loan with an Interest Period of one (1) month. In the
event Borrower fails to specify an Interest Period for any Eurodollar Rate Loan
in the applicable Funding Notice or Conversion/Continuation Notice, Borrower
shall be deemed to have selected an Interest Period of one (1) month. On each
Interest Rate Determination Date, Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurodollar Rate
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to Borrower and each Lender.

(d) Interest payable pursuant to Section 2.05(a) shall be computed (i) in the
case of Base Rate Loans that are subject to the Alternate Base Rate based on the
Prime Rate, on the basis of a 365 or 366 day year, as the case may be, and
(ii) in the case of other Loans (including the Eurodollar Rate Loans), on the
basis of a 360-day year, in each case for the actual number of days elapsed in
the period during which it accrues. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan or the last Interest Payment Date or, with respect to a Base Rate Loan
being converted from a Eurodollar Rate Loan, the date of conversion of such
Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided, if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.

(e) The Borrower may pay an amount of interest on the outstanding principal
amount of Term Loans corresponding to 200 basis points of the Applicable Margin
then applicable pursuant to Section 2.05(a) in kind (in lieu of payment in cash)
on each applicable Interest Payment Date, by irrevocable written election of the
Borrower to the Administrative Agent at least three (3) Business Days prior to
such Interest Payment Date. The aggregate outstanding principal amount of the
Term Loan shall be automatically increased and capitalized on such Interest
Payment Date by the amount of such interest paid in kind in accordance with this
Section 2.05(e). For the avoidance of doubt, the portion of the interest payable
pursuant to Section 2.05(a) not paid in kind shall be paid in cash.

 

-45-



--------------------------------------------------------------------------------

(f) Except as otherwise set forth herein, interest on each Loan shall accrue on
a daily basis and shall be payable in arrears (i) on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) at maturity of the Loans, including final
maturity of the Loans and, in the case of the Revolving Loans, termination of
the Revolving Commitments; provided, however, with respect to any voluntary
prepayment of a Base Rate Loan, accrued and unpaid interest shall instead by
payable on the applicable Interest Payment Date.

Section 2.06 Conversion/Continuation.

(a) Subject to Section 2.14 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrower shall have the option:

(i) to convert at any time all or any part of any Loan equal to $1,000,000 and
integral multiples of $500,000 in excess of that amount from one Type to another
Type; provided, a Eurodollar Rate Loan may only be converted on the expiration
of the Interest Period applicable to such Eurodollar Rate Loan unless Borrower
shall pay all amounts due under Section 2.14 in connection with any such
conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $1,000,000 and
integral multiples of $500,000 in excess of that amount as a Eurodollar Rate
Loan.

(b) Borrower shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 12:00 noon (New York City time) on the proposed conversion
date (in the case of a conversion to a Base Rate Loan) and at least three
Business Days in advance of the proposed conversion/continuation date (in the
case of a conversion to, or a continuation of, a Eurodollar Rate Loan). Except
as otherwise provided herein, a Conversion/Continuation Notice for conversion
to, or continuation of, any Eurodollar Rate Loans (or telephonic notice in lieu
thereof to be confirmed in writing) shall be irrevocable on and after the
related Interest Rate Determination Date, and Borrower shall be bound to effect
a conversion or continuation in accordance therewith. Any
conversion/continuation date shall be a Business Day.

Section 2.07 Default Interest. Upon the occurrence and during the continuance of
an Event of Default under Section 8.01(a), (f) or (g), any overdue amounts shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable on demand
at a rate that is 2% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans; provided, in the case of
Eurodollar Rate Loans of any Class of Loans, upon the expiration of the Interest
Period in effect at the time any such increase in interest rate is effective
such Eurodollar Rate Loans shall thereupon become Base Rate Loans of such
Class of Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable in
respect of such Class of Loans hereunder for Base Rate Loans. Payment or
acceptance of the increased rates of interest provided for in this Section 2.07
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Administrative Agent or any Lender.

Section 2.08 Fees.

(a) Borrower agrees to pay to Revolving Lenders commitment fees (“Commitment
Fees”) in an amount computed on a daily basis equal to (1) the daily difference
between (A) the total Revolving Commitments then in effect and (B) the aggregate
principal amount of all outstanding Revolving Loans, times (2) the Commitment
Fee Rate . All Commitment Fees referred to in this Section 2.08 (a) shall accrue
during the Availability Period and be paid to Administrative Agent at its
Principal Office and, upon receipt, Administrative Agent shall promptly
distribute to each Revolving Lender its Pro Rata Share thereof, and (b) shall be
calculated on the basis of a 360-day year and the actual number of days elapsed
and shall be payable quarterly in arrears on the last Business Day of each
Fiscal Quarter of the Borrower following the date hereof.

 

-46-



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent such fees as set
forth in the Fee Letter.

(c) Call Premium. In the event that, prior to the fourth anniversary of the
Closing Date (the “Call Protection Termination Date”), the Borrower makes any
mandatory prepayment of the Term Loans (other than pursuant to Section 2.09(a),
Sections 2.10(d)(ii), 2.10(d)(iii), 2.10(d)(iv) or Section 8.02) or voluntary
prepayment of the Term Loans under Section 2.10(a) (other than voluntary
prepayments (x) of up to $175,000,000 of principal of Term Loans during the Par
Prepayment Period or (y) up to $100,000,000 in accordance with the definitions
of the Minimum Prepayment/Buyback Amount or the Minimum Term Loan Prepayment
Amount, in each case, to the extent not financed with the proceeds of long-term
third party Indebtedness), the Borrower shall pay to the Administrative Agent,
for the ratable account of each of the applicable Lenders, with respect to the
aggregate principal amount subject to such prepayment, the Call Premium. In
addition, notwithstanding anything to the contrary contained in this Agreement,
the Call Premium shall also automatically be due and payable at any time the
Obligations become due and payable prior to the Call Protection Termination Date
in accordance with the terms hereof as though such Indebtedness was voluntarily
prepaid and shall constitute part of the Obligations, whether due to
acceleration pursuant to the terms of this Agreement, by operation of law or
otherwise. The Call Premium shall constitute part of the Obligations in view of
the impracticability and extreme difficulty of ascertaining actual damages and
by mutual agreement of the parties as to a reasonable calculation of each
Lender’s lost profits, losses and other damages as a result of early prepayment,
acceleration or termination. Any Call Premium payable pursuant to this Agreement
shall be presumed to be the liquidated damages sustained by each Lender as a
result of the early termination, acceleration or prepayment and each Credit
Party agrees that such premium is reasonable under the circumstances currently
existing. The Call Premium shall also be payable in the event the Obligations
(and/or this Agreement) are satisfied or released by foreclosure (whether by
power of judicial proceeding), deed in lieu of foreclosure or by any other means
following the commencement of any Insolvency Proceeding of any Credit Party or
otherwise as a result of the Administrative Agent’s exercise of its remedies
pursuant to Section 8.01 hereof. THE CREDIT PARTIES EXPRESSLY WAIVE THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE CALL PREMIUM IN CONNECTION WITH ANY ACCELERATION,
IN EACH CASE, TO THE MAXIMUM EXTENT SUCH WAIVER IS PERMITTED UNDER APPLICABLE
LAW. The Credit Parties expressly agree that (i) the Call Premium is reasonable
and is the product of an arm’s-length transaction between sophisticated business
people, ably represented by counsel, (ii) any Call Premium required to be paid
hereunder shall be payable notwithstanding the then prevailing market rates at
the time payment is made, (iii) there has been a course of conduct between the
Lenders and the Credit Parties giving specific consideration in this transaction
for such agreement to pay the Call Premium, (iv) the Credit Parties shall be
estopped hereafter from claiming differently than as agreed to in this
Section 2.08(c), (v) their agreement to pay the Call Premium is a material
inducement to the Lenders to make the Loans, and (vi) the Call Premium
represents a good faith, reasonable estimate and calculation of the lost
profits, losses or other damages of the Lenders and that it would be impractical
and extremely difficult to ascertain the actual amount of damages to the Lenders
or profits lost by the Lenders as a result of such event.

 

-47-



--------------------------------------------------------------------------------

Section 2.09 Scheduled Payments.

(a) Subject to adjustment pursuant to paragraph (c) of this Section, the
Borrower shall repay Term Loans on the last day of each March, June, September
and December (commencing on the first quarter end following the Closing Date),
in quarterly installments each equal to 0.1875% of the aggregate initial
principal amount of the Term Loans on the Closing Date; provided that (i) if any
such date is not a Business Day, such payment shall be due on the next Business
Day and (ii) such payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in
Section 2.10(d) or Section 2.11, as applicable

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Loan Maturity Date.

(c) Repayments of Term Loans shall be accompanied by accrued and unpaid interest
on the amount repaid.

(d) Borrower hereby unconditionally promises to pay to the Administrative Agent
for account of the applicable Term Loan Lenders the outstanding principal amount
of the Term Loans on the Term Loan Maturity Date.

(e) Borrower hereby unconditionally promises to pay to the Administrative Agent
for account of the applicable Revolving Lenders the outstanding principal amount
of the Revolving Loans on the Revolving Maturity Date.

Section 2.10 Voluntary and Mandatory Prepayments; Reduction of Revolving
Commitment.

(a) Voluntary Prepayment. Subject to Section 2.10(c) and Section 2.14(c), at any
time and from time to time:

(i) with respect to Base Rate Loans, Borrower may prepay any such Loans of any
Class on any Business Day in whole or in part in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount, or, if
less, the entire principal amount of such Loan then outstanding; and

(ii) with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans
of any Class on any Business Day in whole or in part in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess of that
amount, or, if less, the entire principal amount of such Loan then outstanding.
All such prepayments under this clause (a) shall be made:

(A) upon prior written or telephonic notice in the case of Base Rate Loans
delivered to Administrative Agent no later than the time required below on the
proposed prepayment date, which shall be a Business Day; and (B) upon not less
than three Business Days’ prior written or telephonic notice in the case of
Eurodollar Rate Loans; in each case given to Administrative Agent by 12:00 noon
(New York City time) on the date required and, if given by telephone, promptly
confirmed in writing to Administrative Agent (and Administrative Agent shall
promptly transmit such telephonic or original notice for the Loans by facsimile
or telephone to each Lender). Upon the giving of any such notice, the principal
amount of the Loans of the applicable Class specified in such notice and the
Call Premium (if applicable) shall become due and payable on the prepayment date
specified therein; provided that Borrower may condition such notice on the
occurrence of a specified asset sale, acquisition, refinancing or other event
and, if such event shall not have occurred, Borrower may rescind such notice and
the principal amount of the Loans specified in such notice shall not become due
and payable on such prepayment date. Any such voluntary prepayment shall be
applied as specified in Section 2.11(a).

 

-48-



--------------------------------------------------------------------------------

(b) Voluntary Revolving Commitment Reductions.

(i) Borrower may, in its sole discretion, upon not less than two Business Days’
(or such shorter period as is acceptable to Administrative Agent) prior written
or telephonic notice promptly confirmed by delivery of written notice thereof to
Administrative Agent, at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, if applicable, the
Revolving Commitments; provided that any such partial reduction of the Revolving
Commitments shall be in an aggregate minimum amount of $250,000.

(ii) Borrower’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and, unless revoked by prior written notice by the Borrower
to Administrative Agent, such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving Commitment of each Revolving Lender proportionately
to its Pro Rata Share thereof.

(c) [Reserved].

(d) Mandatory Prepayments.

(i) If the Administrative Agent notifies the Borrower at any time that the
aggregate Revolving Exposure at such time exceeds the Revolving Commitments then
in effect, then, within one Business Day after receipt of such notice, the
Borrower shall prepay Revolving Loans in an aggregate amount equal to such
excess.

(ii) Subject to clause (viii) below, (A) if any Credit Party or any Sculptor
Subsidiary receives any Net Cash Proceeds from any Line of Business Asset Sale,
the Borrower shall apply an amount equal to 100% of such Net Cash Proceeds to
prepay Term Loans in accordance with Section 2.10(d)(vi) on or prior to the date
which is ten (10) Business Days after the date of the realization or receipt of
such Net Cash Proceeds; provided that no such prepayment shall be required
pursuant to this Section 2.10(d)(ii)(A) with respect to such Net Cash Proceeds,
that the Borrower shall reinvest in accordance with Section 2.10(d)(ii)(B); and

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Line of Business Asset Sale by any Credit Party or any Sculptor Subsidiary,
at the option of the Borrower, such Credit Party or Sculptor Subsidiary may
reinvest all or any portion of such Net Cash Proceeds in assets used or useful
in the business of the Credit Parties and their respective Subsidiaries (and, if
the assets disposed of were fee generating assets, such acquired assets shall be
fee generating assets) within (x) twelve (12) months following receipt of such
Net Cash Proceeds or (y) if a Credit Party or Sculptor Subsidiary enters into a
legally binding commitment to reinvest such Net Cash Proceeds within twelve
(12) months following receipt thereof, within six (6) months following the last
day of such twelve (12) month period; provided that any such Net Cash Proceeds
that are not so reinvested within the applicable time period set forth above
shall be applied as set forth in Section 2.10(d)(ii)(A) within five (5) Business
Days after the end of the applicable time period set forth above.

(iii) Subject to clause (viii) below, if any Credit Party or Sculptor Subsidiary
incurs or issues any Indebtedness not expressly permitted to be incurred or
issued pursuant to Section 6.01 (without prejudice to the restrictions therein),
the Borrower shall apply an amount equal to 100% of the respective Net Cash
Proceeds received by such Credit Party or Sculptor Subsidiary therefrom to
prepay the Term Loans in accordance with Section 2.10(d)(vii) on or prior to the
date which is five (5) Business Days after the receipt of such Net Cash
Proceeds.

 

-49-



--------------------------------------------------------------------------------

(iv) On or prior to the ninety-fifth (95th) day after the end of each Fiscal
Year after the Closing Date (provided, with respect to the Fiscal Year ending
December 31, 2020, solely with respect to Adjusted Distributable Earnings for
the period from the Closing Date to December 31, 2020), the Borrower shall
deliver to the Administrative Agent, for distribution to the Lenders then
holding Term Loans, an amount equal to (A)(i) so long as a Cash Sweep Notice has
been delivered to the Borrower, (a) 100% of Adjusted Distributable Earnings plus
up to $150,000,000 in net proceeds received directly or indirectly by the Credit
Parties or any of their Subsidiaries under any key man life insurance policies
(“Proceed Payments”), so long as an aggregate amount not exceeding $175,000,000
of the Term Loans has been repaid and (b) 0% of Adjusted Distributable Earnings,
so long as an aggregate amount equal to or exceeding $175,000,000 of the Term
Loans has been repaid and (ii) so long as a Cash Sweep Notice has not been
delivered to the Borrower, (a) 100% of Adjusted Distributable Earnings plus any
Proceed Payments, so long as an aggregate amount not exceeding $100,000,000 of
the Term Loans has been repaid, (b) 25% of Adjusted Distributable Earnings plus
any Proceed Payments, so long as an aggregate amount in excess of $100,000,000
but not exceeding $150,000,000 of the Term Loans has been repaid and (c) 0% of
Adjusted Distributable Earnings plus any Proceed Payments, so long as an
aggregate amount equal to or exceeding $150,000,000 of the Term Loans has been
repaid ($175,000,000 in the case of any Proceed Payments), minus (B) at the
option of the Borrower the aggregate principal amount of any Term Loans prepaid
pursuant to Section 2.10(a) during such applicable Fiscal Year, or contractually
committed during such Fiscal Year to be made within ninety (90) days from the
last day of such Fiscal Year; provided that for any Fiscal Year in which Free
Cash Balance would be less than $75,000,000 after giving pro forma effect to the
mandatory repayment required pursuant to this Section 2.10(d)(iv), no such
mandatory prepayment shall be required; provided, further, that in such event
the Borrower may elect in its sole discretion to make a prepayment in the amount
that would have otherwise been required pursuant to this Section 2.10(d)(iv).

(v) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(ii) through (v) of this Section 2.10(d) at least three (3) Business Days prior
to the date of such prepayment (or such shorter period as the Administrative
Agent may agree in its discretion). Each such notice shall specify the date and
amount of such prepayment. The Administrative Agent shall promptly notify each
Term Loan Lender of the contents of the Borrower’s prepayment notice and of such
Term Loan Lender’s Pro Rata Share of the prepayment. Each Term Lender may reject
all or a portion of its Pro Rata Share of any mandatory prepayment (such
declined amounts, the “Declined Proceeds”) of Term Loans required to be made
pursuant to clauses (ii) or (iii) of this Section 2.10(d) by providing written
notice (each, a “Rejection Notice”) to the Administrative Agent and the Borrower
no later than 5:00 p.m. (New York time) one Business Day after the date of such
Lender’s receipt of notice from the Administrative Agent regarding such
prepayment. Any Declined Proceeds shall be retained by the Borrower and used for
any purpose not otherwise prohibited by this Agreement.

(vi) Each prepayment of Term Loans pursuant to this Section 2.10(d) shall be
applied pro rata to each Class of Term Loans (on a pro rata basis to the Term
Loans of the Term Loan Lenders with such Class of Term Loans), except that
prepayments pursuant to Section 2.10(d)(iii) may be applied to the Class or
Classes of Term Loans selected by the Borrower and shall, in each case, be
further applied to such Class of Term Loans, first in forward order of maturity
to the scheduled remaining installments of principal of the Term Loans occurring
in the next twelve months following the date of such prepayment pursuant to
Section 2.09(a) and second ratably to the scheduled remaining installments of
principal of such Class of Term Loans required pursuant to Section 2.09(a).

(vii) Any prepayment of Term Loans pursuant to this Section 2.10(d) shall be
accompanied by accrued and unpaid interest to the extent required by
Section 2.12, Call Premium to the extent required by Section 2.08(c) and shall
be subject to Section 2.14.

 

-50-



--------------------------------------------------------------------------------

(viii) Notwithstanding anything to the contrary in this Agreement, (A) to the
extent that any or all of the Net Cash Proceeds received by a Foreign Subsidiary
or any Excluded Subsidiary under clause (v) of such definition (any of the
foregoing, a “Non-Repatriating Subsidiary”) is prohibited or delayed by any
requirement of law from being repatriated to the Credit Parties, an amount equal
to the portion of such Net Cash Proceeds so affected will not be required to be
applied to repay Term Loans at the times provided under this clause (d), as the
case may be, but only so long, as the applicable requirement of law will not
permit repatriation to the Credit Parties, and once a repatriation of any of
such affected Net Cash Proceeds are permitted under the applicable requirement
of law, an amount equal to such Net Cash Proceeds (to the extent not reinvested
in the business of such Non-Repatriating Subsidiary) will be promptly (and in
any event not later than ten (10) Business Days after such repatriation is
permitted) applied (net of any taxes that would be payable or reserved against
if such amounts were actually repatriated whether or not they are repatriated)
to the repayment of the Term Loans, and (B) to the extent that Borrower has
determined in good faith that repatriation of any of or all the Net Cash
Proceeds of a Non-Repatriating Subsidiary could have a material adverse tax
consequence with respect to such Net Cash Proceeds, an amount equal to the Net
Cash Proceeds so affected will not be required to be applied to repay Term Loans
at the times provided under this clause (d). For the avoidance of doubt, nothing
in this Agreement, including this Section 2.01, shall be construed to require
any Non-Repatriating Subsidiary to repatriate cash.

(ix) AHYDO Savings Payments. Notwithstanding anything to the contrary herein, it
is intended that the Loans will not be treated as “applicable high yield
discount obligations” (“AHYDO”) within the meaning of Section 163(i)(1) of the
Code and the provisions contained herein shall be construed so that the Loans
are not treated as AHYDO. Accordingly, starting on the fifth (5th) anniversary
of the Loans (or any portion thereof) and prior to the end of each accrual
period (as defined in Section 1272(a)(5)) thereafter, Borrower shall pay such
amounts of accrued and unpaid interest or original issue discount (as determined
for U.S. federal income tax purposes) on the Loans as necessary to ensure that
the Loans are not treated as having “significant original issue discount” within
the meaning of Section 163(i)(1) of the Code. The computations and
determinations made by Borrower under this provision shall be binding upon each
Lender.

Section 2.11 Application of Prepayments/Reductions.

(a) Application of Voluntary Prepayments of Loans. Any prepayment of any Loan
pursuant to Section 2.10(a) shall be applied as specified by Borrower in the
applicable notice of prepayment, and in the event Borrower fails to specify the
Loans to which any such prepayment shall be applied, shall be applied to prepay
any outstanding Loans on a pro rata basis; provided that any prepayment of Term
Loans of any Class pursuant to Section 2.10(a) shall be applied to reduce the
scheduled remaining installments of principal of the Term Loans of such Class in
such manner as Borrower may elect, and absent such election, in forward order of
maturity. Any prepayment of any Loans of any Class pursuant to this clause
(a) shall be applied to the Loan of such Class of each Lender on a pro rata
basis in accordance with their respective Pro Rata Shares.

(b) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case, in a manner which
minimizes the amount of any payments required to be made by Borrower pursuant to
Section 2.14(c).

 

-51-



--------------------------------------------------------------------------------

Section 2.12 General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, set-off or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall, at the option of
the Administrative Agent, be deemed to have been paid by Borrower on the next
succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued and unpaid interest on the principal amount
being repaid or prepaid, and all such payments (and, in any event, any payments
in respect of any Loan on a date when interest is due and payable with respect
to such Loan) shall be applied to the payment of interest then due and payable
before application to principal. If at any time insufficient funds are received
by and available to Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first, to
pay interest and fees then due hereunder, and (ii) second, to pay principal then
due hereunder, each in the manner set forth in this Section 2.12.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if (A) any
Conversion/Continuation Notice is withdrawn as to any Affected Lender, (B) any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, or (C) any Lender becomes a Defaulting Lender pursuant to
clause (i) or (ii) of the definition thereof, Administrative Agent shall give
effect thereto in apportioning payments received thereafter.

(e) Subject to the proviso set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall be included
in the computation of the payment of interest hereunder or of the Commitment
Fees hereunder.

(f) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 2:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.01(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.07 from the date such amount was due and
payable until the date such amount is paid in full.

 

-52-



--------------------------------------------------------------------------------

(g) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.01, all payments or proceeds received by Administrative Agent
hereunder in respect of any of the Obligations, including in respect of any
sale, any collection from, or other realization upon all or any part of the
Collateral, shall be applied as follows:

first, to the payment of all amounts for which Administrative Agent and the
Lenders are entitled to reimbursement or indemnification hereunder and all
advances made by Administrative Agent hereunder for the account of the Borrower
or any Guarantor, and to the payment of all costs and expenses paid or incurred
by Administrative Agent in connection with the exercise of any right or remedy
hereunder, all in accordance with the terms hereof;

second, to the extent of any excess of such proceeds, to the payment of all
other Obligations for the ratable benefit of the Secured Parties; and

third, to the extent of any excess of such payments or proceeds, to the payment
to or upon the order of whosoever may be lawfully entitled to receive the same
or as a court of competent jurisdiction may direct.

Section 2.13 Ratable Sharing. Except as provided in Sections 2.10(d) and as
otherwise permitted by this Agreement, Lenders hereby agree among themselves
that, if any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set-off or
counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder. The provisions of this Section 2.13 shall not
be construed to apply to (a) any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement or (b) any payment obtained
by any Lender as consideration for the assignment or sale of a participation in
any of its Loans or other Obligations owed to it.

Section 2.14 Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate.

(i) In the event that on any Interest Rate Determination Date for any Interest
Period with respect to any Eurodollar Rate Loans,

(A) Administrative Agent shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto), that adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate, as
applicable (including, without limitation, because the Screen Rate is not
available or published on a current basis), for such Interest Period; or

 

-53-



--------------------------------------------------------------------------------

(B) the Administrative Agent is advised by the Requisite Lenders that the
Eurodollar Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans for such Interest Period;

then Administrative Agent shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (x) no Loans may be made as or converted to Eurodollar
Rate Loans, and the Loans shall be made as or converted to Base Rate Loans on
the first day of the Interest Period immediately following such Interest Rate
Determination Date, in each case until such time as Administrative Agent
notifies Borrower and Lenders that the circumstances giving rise to such notice
no longer exist, and (y) any Funding Notice or Conversion/Continuation Notice
given by Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by Borrower.

(ii) If at any time the Administrative Agent determines (which determination
shall be final and conclusive and binding upon all parties hereto) that (A) the
circumstances set forth in clause (a)(i)(A) have arisen and such circumstances
are unlikely to be temporary or (B) the circumstances set forth in clause
(a)(i)(A) have not arisen but the supervisor for the administrator of the Screen
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
Screen Rate shall no longer be used for determining interest rates for loans,
then the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the Eurodollar Rate that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (provided such
other changes shall not include any amendment to the definition of “Applicable
Margin”); provided that, if such alternate rate of interest shall be less than
0.00%, such rate shall be deemed to be 0.00% for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 10.05, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Requisite Class Lenders of
each Class stating that such Requisite Class Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (a)(ii) (but, in the case of the circumstances described in clause (B) of
the first sentence of this Section 2.14(a)(ii), only to the extent the Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (x) no Loans may be made as or converted to Eurodollar Rate
Loans, and the Loans shall be made as or converted to Base Rate Loans on the
first day of the Interest Period immediately following an Interest Rate
Determination Date, and (y) any Funding Notice or Conversion/Continuation Notice
given by Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto absent manifest error but
shall be made only after consultation with Borrower and Administrative Agent)
that the making, maintaining or continuation of its Eurodollar Rate Loans
(i) has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful), or (ii) has become impracticable, as a result of
contingencies occurring after the Closing Date which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by email, facsimile or by telephone
confirmed in writing) to Borrower and Administrative Agent of such determination
(which notice Administrative Agent shall promptly transmit to each other
Lender). If

 

-54-



--------------------------------------------------------------------------------

Administrative Agent receives a notice from (x) any Lender pursuant to
clause (i) of the preceding sentence or (y) Lenders constituting Requisite
Lenders pursuant to clause (ii) of the preceding sentence, then (1) the
obligation of the Lenders (or, in the case of any notice pursuant to clause (i)
of the preceding sentence, such Affected Lender) to make Loans as, or to convert
Loans to, Eurodollar Rate Loans shall be suspended until such notice shall be
withdrawn by the Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a Eurodollar Rate Loan then being requested by
Borrower pursuant to the Funding Notice or a Conversion/Continuation Notice, the
Lenders (or in the case of any notice pursuant to clause (i) of the preceding
sentence, such Affected Lender) shall make such Loan as (or continue such Loan
as or convert such Loan to, as the case may be) a Base Rate Loan, (3) the
Lenders’ (or in the case of any notice pursuant to clause (i) of the preceding
sentence, such Affected Lender’s) obligation to maintain their respective
outstanding Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at
the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law and (4) the Affected
Loans shall automatically convert into Base Rate Loans on the date of such
termination. Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Eurodollar Rate Loan then being
requested by Borrower pursuant to the Funding Notice or a
Conversion/Continuation Notice, Borrower shall have the option, subject to the
provisions of Section 2.14(c), to rescind the Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by email,
facsimile or by telephone confirmed in writing) to Administrative Agent of such
rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.14(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, Eurodollar Rate Loans in accordance with the terms
hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or payable by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits (including, without duplication, any loss of the Applicable
Margin on the relevant Loans)) which such Lender may sustain: (i) if for any
reason (other than a default by such Lender) a borrowing of any Eurodollar Rate
Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its Eurodollar Rate Loans occurs on a date prior to the
last day of an Interest Period applicable to that Loan; or (iii) if any
prepayment of any of its Eurodollar Rate Loans is not made on any date specified
in a notice of prepayment given by Borrower. A certificate of such Lender
setting forth in reasonable detail the calculation of the amount or amounts
payable under this Section 2.14(c) shall be delivered to Borrower and shall be
conclusive absent manifest error, and such amount or amounts shall be payable
within ten (10) days after Borrower’s receipt of such certificate.

(d) Booking of Eurodollar Rate Loans. Subject to Section 2.17, any Lender may
make, carry or transfer Eurodollar Rate Loans at, to, or for the account of any
of its branch offices or the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.14 and under Section 2.15 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the Eurodollar Rate in an amount equal to the amount of such
Eurodollar Rate

 

-55-



--------------------------------------------------------------------------------

Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.14 and under
Section 2.15.

(f) Effect of Benchmark Transition Event.

(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Credit Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and
Borrower may amend this Agreement to replace the Screen Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Requisite Lenders; provided that, with respect to any proposed amendment
containing a rate based on Term SOFR, the Lenders shall be entitled to object
only to the Benchmark Replacement Adjustment contained therein. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Requisite Lenders accept such
amendment. No replacement of the Screen Rate with a Benchmark Replacement
pursuant to this Section 2.14(f) will occur prior to the applicable Benchmark
Transition Start Date.

(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent (in
consultation with the Borrower) will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Credit Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

(iii) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or the Lenders pursuant to this
Section 2.14(f), including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.14(f).

(iv) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans to be made, converted or continued during any Benchmark Unavailability
Period, and, failing that, the Borrower will be deemed to have converted any
such request into a request for a Borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the component of Alternate Base Rate
based on the Eurodollar Rate will not be used in any determination of the
Alternate Base Rate.

 

-56-



--------------------------------------------------------------------------------

Section 2.15 Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.16 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the Closing Date, or compliance by
such Lender with any guideline, request or directive issued or made after the
Closing Date by any central bank or other governmental or quasi-governmental
authority (whether or not having the force of law): (i) subjects such Lender (or
its applicable lending office) to any additional Tax (other than any Tax
indemnifiable under Section 2.16(b) or any Excluded Tax) with respect to this
Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender; or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder or the London interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
on an after-tax basis for any such increased cost or reduction in amounts
received or receivable hereunder. Such Lender shall deliver to Borrower (with a
copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender
under this Section 2.15(a), which statement shall be conclusive and binding upon
all parties hereto absent manifest error; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) of the
United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall be deemed to be changes in law made after the Closing Date
regardless of the date enacted, adopted or issued. Notwithstanding any other
provision of this Section 2.15(a), no Lender shall demand compensation pursuant
to this Section 2.15(a) if such demand is inconsistent with such Lender’s
treatment of other borrowers which, as a credit matter, are similarly situated
to Borrower and which are subject to similar provisions.

(b) Capital Adequacy and Liquidity Adjustment. In the event that any Lender
shall have determined that the adoption, effectiveness, phase-in or
applicability after the Closing Date of any law, rule or regulation (or any
provision thereof) regarding capital adequacy or liquidity requirements, or any
change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
applicable lending office) with any guideline, request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) of any such Governmental Authority, central bank or comparable agency, has
had the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Revolving Commitments or participations therein or
other obligations hereunder with respect to

 

-57-



--------------------------------------------------------------------------------

the Loans to a level below that which such Lender or such controlling
corporation could have achieved but for such adoption, effectiveness, phase-in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy or
liquidity requirements), then from time to time, within 15 days after receipt by
Borrower from such Lender of the statement referred to in the next sentence,
Borrower shall pay to such Lender such additional amount or amounts as shall
compensate such Lender or such controlling corporation on an after-tax basis for
such reduction. Such Lender shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 2.15(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) of the
United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall be deemed to be changes in law made after the Closing Date
regardless of the date enacted, adopted or issued. Notwithstanding any other
provision of this Section 2.15(b), no Lender shall demand compensation pursuant
to this Section 2.15(b) if such demand is inconsistent with such Lender’s
treatment of other borrowers which, as a credit matter, are similarly situated
to Borrower and which are subject to similar provisions.

(c) Notwithstanding anything in this Section 2.15 to the contrary, Borrower
shall not be required to compensate a Lender pursuant to this Section 2.15 for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender notifies Borrower of the change in law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that if the change in law giving rise to
such increased costs or reductions is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 2.16 Taxes; Withholding.

(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by Law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax.

(b) Withholding of Taxes. If any Credit Party, Administrative Agent or any other
Person is required by Law to make any deduction or withholding on account of any
Tax with respect to any sum paid or payable by any Credit Party to
Administrative Agent or any Lender under any of the Credit Documents:
(i) Borrower shall notify Administrative Agent of any such requirement or any
change in any such requirement as soon as Borrower becomes aware of it; (ii) the
applicable withholding agent shall make such deductions and withholdings and
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable Law; and (iii) if such Tax is an
Indemnified Tax, the sum payable by the relevant Credit Party in respect of
which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after that deduction,
withholding or payment is made, the Lender (or, in the case of payments made to
Administrative Agent for its own account, Administrative Agent) receives on the
due date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made.

(c) Payment of Other Taxes by the Credit Parties. Without limiting, and without
duplication of, the provisions of subsections (a) and (b) above, the Credit
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

-58-



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental
Authority, the Borrower shall deliver to Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to
Administrative Agent.

(e) Indemnification by the Borrower. The Borrower shall indemnify Administrative
Agent and each Lender for any Indemnified Taxes paid or payable by
Administrative Agent or such Lender (including Indemnified Taxes imposed on or
attributable to amounts payable under this Section 2.16) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that if Borrower reasonably believes that such
Taxes were not correctly or legally asserted, the Administrative Agent or such
Lender, as applicable, will use reasonable efforts to cooperate with Borrower to
obtain a refund of such Taxes (which shall be repaid to Borrower) so long as
such efforts would not, in the sole determination of the Administrative Agent or
such Lender, result in any additional out-of-pocket costs or expenses not
reimbursed by such Credit Party or be otherwise materially disadvantageous to
the Administrative Agent or such Lender, as applicable. The indemnity under this
Section 2.16(e) shall be paid within 10 days after Administrative Agent or
Lender as the case may be delivers to the Borrower a certificate stating the
amount of any such Tax so paid or payable. Any Lender who delivers such a
certificate to the Borrower shall deliver a copy thereof to Administrative
Agent. The certificate delivered to the Borrower shall be conclusive of the
amount so paid or payable absent manifest error.

(f) Evidence of Exemption From U.S. Withholding Tax.

(i) Any Lender that is entitled to an exemption from, or reduction of,
withholding Tax with respect to payments made under this Agreement or any other
Credit Document shall deliver to Borrower and Administrative Agent, at the time
or times reasonably requested by Borrower or Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or
Administrative Agent as shall permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrower or Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by
Borrower or Administrative Agent as shall enable Borrower or Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Each
Lender agrees that if any documentation it previously delivered pursuant to this
Section 2.16(f) expires or becomes obsolete or inaccurate in any respect, it
shall promptly update such documentation or promptly notify Borrower and
Administrative Agent in writing of its legal ineligibility to do so.
Notwithstanding any other provision of this Section 2.16, a Lender shall not be
required to deliver any documentation pursuant to this Section 2.16(f) that such
Lender is not legally eligible to deliver.

(ii) Without limiting the generality of the foregoing:

(A) Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes
(a “U.S. Lender”) shall deliver to Administrative Agent and Borrower on or prior
to the date on which it becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent) two
original copies of IRS Form W-9 (or any successor form), properly completed and
duly executed by such Lender, certifying that such U.S. Lender is entitled to an
exemption from United States backup withholding tax.

 

-59-



--------------------------------------------------------------------------------

(B) Each Lender that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes (a “Non-US
Lender”) shall deliver to Administrative Agent and Borrower, on or prior to the
date on which it becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent), two
of whichever of the following is applicable:

1. in the case of a Non-US Lender claiming the benefits of an income tax treaty
to which the United States is a party, executed originals of IRS Form W-8BEN or
W-8BEN-E;

2. executed originals of IRS Form W-8ECI;

3. in the case of a Non-US Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E to the effect that such Non-US Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of Borrower within the meaning of Section 871(h)(3)(B)
of the Code or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and that no payments in connection with any
Credit Document are effectively connected with a U.S. trade or business (a
“Certificate re Non-Bank Status”) and (y) executed originals of IRS Form W-8BEN
or W-8BEN-E; or

4. to the extent a Non-US Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Participant holding a participation granted
by a participating Lender), executed originals of IRS Form W-8IMY, accompanied
by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a Certificate re Non-Bank
Status, IRS Form W-9 and/or another certification document from each beneficial
owner, as applicable; provided that if the Non-US Lender is a partnership (and
not a participating Lender) and one or more direct or indirect partners of such
Non-US Lender are claiming the portfolio interest exemption, such Non-US Lender
may provide a Certificate re Non-Bank Status on behalf of each such direct or
indirect partner;

(C) any Non-US Lender shall, to the extent it is legally eligible to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Non-US
Lender becomes a party to this Agreement (and from time to time thereafter upon
the reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from, or a reduction in, U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

(D) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent, at the time or times
prescribed by Law and at such time or times reasonably requested by Borrower or
Administrative Agent, such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower as may be necessary for Borrower
and Administrative Agent to comply with its obligations under FATCA, to
determine whether such Lender has or has not complied with its obligations under
FATCA and to determine the amount, if any, to deduct and withhold from such
payment.

 

-60-



--------------------------------------------------------------------------------

On or before the date the Administrative Agent becomes a party to this
Agreement, the Administrative Agent shall provide to Borrower, two duly-signed,
properly completed copies of the documentation prescribed in clause (i) or (ii)
below, as applicable (together with all required attachments thereto): (i) IRS
Form W-9 or any successor thereto, or (ii) (A) IRS Form W-8ECI or any successor
thereto, and (B) with respect to payments received on account of any Lender, a
U.S. branch withholding certificate on IRS Form W-8IMY or any successor thereto
evidencing its agreement with the Borrower to be treated as a U.S. Person for
U.S. federal withholding purposes. At any time thereafter, the Administrative
Agent shall provide updated documentation previously provided (or a successor
form thereto) when any documentation previously delivered has expired or become
obsolete or invalid or otherwise upon the reasonable request of Borrower.

Each Lender hereby authorizes Administrative Agent to deliver to the Credit
Parties and to any successor Administrative Agent any documentation provided by
such Lender to Administrative Agent pursuant to this Section 2.16(f).

(g) Treatment of Certain Refunds. If Administrative Agent or any Lender
determines in its sole discretion exercised in good faith that it has received a
refund of any Taxes with respect to which any Credit Party has paid additional
amounts pursuant to this Section 2.16 from the Governmental Authority to which
such Tax was paid, it shall pay to such Credit Party an amount equal to such
refund (but only to the extent of additional amounts paid by such Credit Party
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Credit
Party, upon the request of Administrative Agent or such Lender, shall repay the
amount paid over to such Credit Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Administrative Agent
or such Lender in the event Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.16(g), in no event shall Administrative Agent or
any Lender be required to pay any amount to any indemnifying party pursuant to
this Section 2.16(g) the payment of which would place such Administrative Agent
or Lender in a less favorable net after-Tax position than such Administrative
Agent or Lender would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted or withheld and the additional
amounts in respect of such Tax had never been paid. This paragraph shall not be
construed to require Administrative Agent or any Lender to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Credit Party or Sculptor Subsidiary.

(h) Allocation and Tax Treatment. The parties hereto agree to allocate the
consideration paid by the Lenders between this Agreement and the Warrant in the
reasonable discretion of the Borrower in accordance with GAAP. The parties
intend to report any original issue discount in accordance with Treasury
Regulations Section 1.1271-2(b)(1).

(i) Survival. Each party’s obligations under this Section 2.16 shall survive any
assignment of rights by or replacement of any Lender or Administrative Agent,
and the repayment, satisfaction or discharge of all other obligations under this
Agreement.

 

-61-



--------------------------------------------------------------------------------

Section 2.17 Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.14, 2.15 or 2.16
it shall, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Revolving Commitments or Credit
Extensions, including any Affected Loans, through another office of such Lender,
or (b) take such other measures as such Lender may deem reasonable, if as a
result thereof the circumstances which would cause such Lender to be an Affected
Lender would cease to exist or the additional amounts which would otherwise be
required to be paid to such Lender pursuant to Section 2.14, 2.15 or 2.16 would
be materially reduced and if, as determined by such Lender in its sole
discretion, the making, issuing, funding or maintaining of such Revolving
Commitments or Loans through such other office or in accordance with such other
measures, as the case may be, would not otherwise adversely affect such
Revolving Commitments or Loans or the interests of such Lender; provided, such
Lender shall not be obligated to utilize such other office pursuant to this
Section 2.17 unless Borrower agrees to pay all incremental expenses incurred by
such Lender as a result of utilizing such other office as described in this
Section 2.17(a) and (b) above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.17 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

Section 2.18 [Reserved].

Section 2.19 Removal or Replacement of a Lender.

(a) Anything contained herein to the contrary notwithstanding, in the event
that: (a) (i) any Lender (an “Increased-Cost Lender”) shall give notice to
Borrower that such Lender is an Affected Lender or that such Lender is entitled
to receive payments under Section 2.14, 2.15 or 2.16, (ii) the circumstances
which have caused such Lender to be an Affected Lender or which entitle such
Lender to receive such payments shall remain in effect, and (iii) such Lender
shall fail to withdraw such notice within five Business Days after Borrower’s
request for such withdrawal; or (b) any Lender becomes a Defaulting Lender,
then, with respect to each such Increased-Cost Lender or Defaulting Lender (the
“Terminated Lender”), Borrower may by giving written notice to Administrative
Agent and any Terminated Lender of its election to do so, elect to cause, at its
sole expense and effort, such Terminated Lender (and such Terminated Lender
hereby irrevocably agrees) to assign its outstanding Loans and its Revolving
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.06 and
Borrower shall pay any fees payable thereunder in connection with such
assignment; provided, (1) on the date of such assignment, the Replacement Lender
shall pay to Terminated Lender an amount equal to the principal of, and all
accrued and unpaid interest on, all outstanding Loans of the Terminated Lender,
and (2) on the date of such assignment, Borrower shall pay any amounts payable
to such Terminated Lender pursuant to Section 2.14(c), 2.15 or 2.16; or
otherwise as if it were a prepayment. Upon the prepayment of all amounts owing
to any Terminated Lender and the termination of such Terminated Lender’s
Revolving Commitments, if any, such Terminated Lender shall no longer constitute
a “Lender” for purposes hereof; provided, any rights of such Terminated Lender
to indemnification hereunder shall survive as to such Terminated Lender. Each
Lender agrees that if Borrower exercises its option hereunder to cause an
assignment by such Lender as a Terminated Lender, such Lender shall, promptly
after receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
Section 10.06. In the event that a Lender does not comply with the requirements
of the immediately preceding sentence within one Business Day after receipt of
such notice, each Lender hereby authorizes and directs Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 10.06 on behalf of a Terminated Lender and
any such documentation so executed by Administrative Agent shall be effective
for purposes of documenting an assignment pursuant to Section 10.06.

 

-62-



--------------------------------------------------------------------------------

(b) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) Commitment Fees pursuant to Section 2.08 shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender; and

(ii) The Commitments and Loans of such Defaulting Lender shall not be included
for any purpose in determining whether all Lenders, the Requisite Class Lenders,
or the Requisite Lenders, or the Requisite Revolving Lenders have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 10.05), provided that this clause (b)(ii) shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of (i) all Lenders or (ii) each Lender
affected thereby (and such Defaulting Lender, if affected thereby).

(iii) In the event that the Administrative Agent and the Borrower agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Pro Rata Share, whereupon such Lender shall cease to be a Defaulting Lender;
provided that no adjustments shall be made retroactively with respect to fees
accrued or payments made by or on behalf of Borrower while that Lender was a
Defaulting Lender; and provided further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender shall constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

Section 2.20 Tranching. This Agreement and the other Credit Documents may be
amended by the Administrative Agent, subject to the prior consent of the
Borrower (such consent not to be unreasonably withheld or delayed) to permit the
tranching of all or a portion of the outstanding Commitments, Term Loans and/or
Revolving Commitments (and any relating Revolving Loans) of any Class with
replacement tranches of commitments, term loans and revolving commitments
denominated in Dollars; provided that the economic terms of the replacement
tranches are, in the aggregate, identical to those of the then existing
Commitments, Term Loans and/or Revolving Commitments. The Borrower shall
promptly provide all reasonable cooperation requested by the Administrative
Agent to effect such tranching and the Lenders shall bear any costs arising out
of such tranching incurred by the Administrative Agent.

Article 3

CONDITIONS PRECEDENT

Section 3.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective upon the satisfaction of the following conditions precedent:

(a) Credit Documents. Administrative Agent shall have received executed
counterparts of this Agreement and the Fee Letter, in each case from each
applicable Credit Party and each Lender party thereto (which in the case of this
clause (a), may include electronic transmission of a signed signature page of
any such agreement or document), including a duly completed Perfection
Certificate signed by the Borrower and each initial Guarantor.

 

-63-



--------------------------------------------------------------------------------

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) a copy of each Organizational Document of each Credit Party
(provided that only redacted copies or forms of any amendments, joinders or
supplements to such documents shall be required to be delivered under this
clause (b) (and certain other documents, such as confidential separation and
similar agreements, shall not be required to be delivered) so long as the
unredacted versions of such definitive documents do not otherwise amend,
supplement or modify the Organizational Documents of any Credit Party in a
manner materially adverse to the Lenders), and, to the extent applicable,
certified as of a recent date by the appropriate governmental official;
(ii) signature and incumbency certificates of the officers of such Person (or
officers of such Person’s general partner or equivalent) executing the Credit
Documents to which it is a party; (iii) to the extent applicable, resolutions of
the Board of Directors or similar governing body of each Credit Party approving
and authorizing the execution, delivery and performance of this Agreement and
the other Credit Documents to which it is a party, certified as of the Effective
Date by its secretary or an Authorized Officer (or officers of such Person’s
general partner or equivalent) as being in full force and effect without
modification or amendment; and (iv) a good standing certificate from the
applicable Governmental Authority of each Credit Party’s jurisdiction of
incorporation, organization or formation, each dated a recent date prior to the
Effective Date.

(c) Representations and Warranties. As of the Effective Date, the
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects (or, in the case of
any representation or warranty that is qualified by materiality, in all
respects) on and as of the Effective Date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (or, in the
case of any representation or warranty that is qualified by materiality, in all
respects) on and as of such earlier date.

(d) Events of Default; Default. No event shall have occurred and be continuing
or would result from the consummation of the transactions and borrowing
contemplated hereby that would constitute an Event of Default or a Default.

(e) Effective Date Certificate. Borrower shall have delivered to Administrative
Agent an originally executed Effective Date Certificate, together with all
attachments thereto.

(f) PATRIOT Act. Administrative Agent and the Lenders shall have received all
documentation and other information about the Credit Parties reasonably
requested in writing by Administrative Agent and required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”).

(g) Beneficial Ownership Certificate. Borrower shall have delivered to
Administrative Agent a Beneficial Ownership Certification in relation to the
Borrower, to the extent requested in writing by Administrative Agent or any
Lender.

(h) Financial Calculations. The Credit Parties shall have delivered calculations
of Combined Economic Income for the most recently ended Fiscal Quarter in the
form attached to Annex A to the Compliance Certificate.

 

-64-



--------------------------------------------------------------------------------

Section 3.02 Conditions Precedent to Borrowing. The obligation of each Lender to
make the Term Loans and other Credit Extensions hereunder is subject to the
satisfaction, or waiver in accordance with Section 10.05, of the following
conditions on or before the date thereof:

(a) Credit Documents. Administrative Agent shall have received executed
counterparts of the Board Representation Agreement, any Notes (to the extent
requested reasonably in advance of the Closing Date), the Perfection Certificate
Supplement (to the extent there are any changes to the Perfection Certificate
delivered as of the Effective Date) and the Security Agreement, in each case
from each applicable Credit Party and each Lender party thereto (which in the
case of this clause (a), may include electronic transmission of a signed
signature page of any such agreement or document), including the following
documents:

(i) Uniform Commercial Code financing statements naming each Credit Party as
debtor and the Administrative Agent as secured party in appropriate form for
filing in the jurisdiction of incorporation or formation of each such Credit
Party;

(ii) certificates representing all certificated Equity Interests owned directly
by any Credit Party to the extent pledged (and required to be delivered) under
the Security Agreement together with stock powers executed in blank, except as
contemplated by Schedule 5.09(a);

(iii) all notes, chattel paper and instruments owned by any Credit Party to the
extent pledged (and required to be delivered) pursuant to the Security Agreement
duly endorsed in blank or with appropriate instruments of transfer, except as
contemplated by Schedule 5.09(a);

(iv) short form security agreements in appropriate form for filing with the
United States Patent & Trademark Office and the United States Copyright Office,
as appropriate, with respect to the Intellectual Property Rights of the Credit
Parties registered with such offices and listed in the Perfection Certificate
and constituting Collateral;

(v) copies of Lien, judgment, copyright, patent and trademark searches in each
jurisdiction reasonably requested by the Administrative Agent with respect to
each Credit Party; and

(vi) certificates of insurance related thereto, naming the Administrative Agent,
on behalf of the Lenders, as an additional insured or loss payee, as the case
may be, under any general liability, umbrella liability and property insurance
policies maintained with respect to the assets and properties of the Credit
Parties that constitute Collateral, in each case to the extent required pursuant
to Section 5.05(b) and except as contemplated by Schedule 5.09(a).

(b) Africo Litigation Settlement. The Africo Litigation Settlement shall have
been completed within ninety days from the Effective Date; provided that so long
as no later than ninety (90) days from the Effective Date the Borrower shall
have paid or caused to be paid the Extension Fee on the terms of the Fee Letter,
such term shall be extended to 180 days from the Effective Date;

(c) Issuance of Warrant or Restricted Stock. If the prior written consent of the
holders of a majority of the outstanding Class A Common Units, the holders of a
majority of the outstanding Post-Recap Class A Units and the holders of a
majority of the outstanding Sculptor Operation Group E Units under each of
(i) the Amended and Restated Agreement of Limited Partnership of Oz Management
LP

 

-65-



--------------------------------------------------------------------------------

dated February 7, 2019, (ii) the Amended and Restated Agreement of Limited
Partnership of Oz Advisors LP dated February 7, 2019 and (iii) the Amended and
Restated Agreement of Limited Partnership of Oz Advisors II LP, dated as of
February 7, 2019 is obtained prior to the Closing Date (the “Warrant Consent”),
Administrative Agent shall have received executed counterparts of the Warrant
from the Issuer (which may include electronic transmission of a signed signature
page of any such agreement); provided that if the Warrant Consent is not
obtained prior to the Closing Date then, in lieu of the Warrant, Administrative
Agent shall have received the Class A Shares issuable pursuant to, and subject
to the conditions set forth in, the Restricted Stock Purchase Agreement.

(d) Representations and Warranties. As of the Closing Date, the representations
and warranties contained herein and in the other Credit Documents shall be true
and correct in all material respects (or, in the case of any representation or
warranty that is qualified by materiality, in all respects) on and as of the
Closing Date to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (or, in the case of any representation or
warranty that is qualified by materiality, in all respects) on and as of such
earlier date;

(e) Solvency Certificate. Administrative Agent shall have received a certificate
dated as of the Closing Date and signed by the chief executive officer or chief
financial officer of the Borrower (or officers of such Person’s general partner
or equivalent) attesting that the Credit Parties and the Sculptor Subsidiaries,
on a consolidated basis are, and upon the occurrence of any Obligation by any
Credit Party on the Closing Date will be, Solvent, substantially in the form of
Exhibit M;

(f) Opinion of Counsel. Administrative Agent and its counsel shall have received
a copy of the favorable written opinion of Ropes & Gray LLP, counsel for Credit
Parties, dated as of the Closing Date in form and substance reasonably
satisfactory to Administrative Agent (and each Credit Party hereby instructs
such counsel to deliver such opinions to Administrative Agent and Lenders).

(g) Closing Date Certificate. Borrower shall have delivered to Administrative
Agent an originally executed Closing Date Certificate, together with all
attachments thereto.

(h) Refinancing. The Refinancing shall have been, or substantially concurrently
with the funding of the Term Loans on the Closing Date, shall be, consummated,
and in connection therewith all guarantees and liens shall have been released.

(i) Material Adverse Effect. Since the Effective Date, no event shall have
occurred which has had or would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(j) Payment of Fees and Expenses. (A) The expenses of Administrative Agent and
the Lenders (including the reasonable, documented out-of-pocket fees and
expenses of their attorneys) arising in connection with the transactions
contemplated by the Credit Documents for which invoices have been presented to
Borrower at least one Business Day prior to the Closing Date and (B) each Lender
shall have received for its own account the upfront fees set forth in the Fee
Letter.

(k) Minimum Liquidity. After giving effect to the funding of the Loans on the
Closing Date, the Refinancing and the Africo Litigation Settlement, the sum of
(i) cash or Cash Equivalents, (ii) the amount by which (A) the aggregate
Revolving Loan Commitment exceeds (B) the aggregate outstanding principal
balance of Revolving Loans, and (iii) management fee receivables, incentive
receivables and other revenue receivables of the Credit Parties and their
Subsidiaries on a pro forma basis as of June 30, 2020 shall not be less than
$200,000,000.

 

-66-



--------------------------------------------------------------------------------

(l) Conditions to All Loans. The conditions precedent in Section 3.03 shall have
been satisfied or waived in accordance with Section 10.05.

Section 3.03 Further Conditions to All Loans.

(a) Conditions Precedent. The obligation of each Lender to make any Loan on any
Credit Date on or after the Closing Date is subject to the satisfaction, or
waiver in accordance with Section 10.05, of the following conditions precedent:

(i) Administrative Agent shall have received a fully executed notice (or
telephonic notice) in accordance with Section 2.01(c) and Section 3.04;

(ii) as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects (or, in the case of any representation or warranty that is qualified by
materiality, in all respects) on and as of such Credit Date to the same extent
as though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or, in the case of any representation or warranty that is qualified by
materiality, in all respects) on and as of such earlier date; and

(iii) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default.

Section 3.04 Notices. Any Notice shall be executed by an Authorized Officer in a
writing delivered to Administrative Agent. In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation; provided each such notice shall
be promptly confirmed in writing. Neither Administrative Agent nor any Lender
shall incur any liability to Borrower in acting upon any telephonic notice
referred to above that Administrative Agent believes in good faith to have been
given by a duly authorized officer or other person authorized on behalf of
Borrower or for otherwise acting in good faith.

Article 4

REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make the Credit
Extensions to be made thereby, the Credit Parties each represent and warrant to
each Lender, on the Effective Date and on the Closing Date, that the following
statements are true and correct (it being understood and agreed that the
representations and warranties made on the Closing Date are deemed to be made
concurrently with the consummation of the transactions contemplated by the
Credit Documents):

Section 4.01 Organization; Requisite Power and Authority; Qualification. Each of
the Credit Parties and the Sculptor Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
(or, only where applicable, the equivalent status in such jurisdiction of
organization), except (other than with respect to any Credit Party) as would not
reasonably be expected to have a Material Adverse Effect, (b) has all requisite
power and authority and all governmental licenses, authorizations, permits,
consents and approvals to own and operate its properties, to carry on its
business, except as would not reasonably be expected to have a Material Adverse
Effect, and (c) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing would not be reasonably expected to have a
Material Adverse Effect.

 

-67-



--------------------------------------------------------------------------------

Section 4.02 Equity Interests and Ownership. The Equity Interests of each Credit
Party and each of their Sculptor Subsidiaries have been duly and validly
authorized and issued, and in the case of entities that are organized as
corporations, are fully paid and non-assessable, and in the case of entities
that are organized as limited liability companies, no Credit Party or Sculptor
Subsidiary is liable to such entity to make any additional capital contributions
with respect to its equity interest in such entity (except as otherwise required
by the Delaware Limited Liability Company Act), and, in the case of entities
organized as partnerships, all of the interests in each such entity have been
duly and validly created. All Equity Interests of Sculptor Subsidiaries of any
Credit Party are owned directly or indirectly by one or more Credit Parties,
free and clear of any lien, charge, encumbrance, security interest, or other
claim of any third party other than Permitted Liens.

Section 4.03 Due Authorization. Each of the Credit Parties has all requisite
power and authority to enter into the Credit Documents to which it is a party
and to carry out the transactions contemplated thereby. The execution, delivery
and performance of the Credit Documents have been duly authorized by all
necessary action on the part of each Credit Party that is a party thereto.

Section 4.04 No Conflict. The execution, delivery and performance by each of the
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
shall not (a) violate (i) any provision of any law or any governmental rule or
regulation applicable to such Credit Party or any Sculptor Subsidiary, (ii) any
of the Organizational Documents of such Credit Party, (iii) any of the
Organizational Documents of any Sculptor Subsidiary, or (iv) any order, judgment
or decree of any court or other agency of government binding such Credit Party
or any Sculptor Subsidiary, in each case of clauses (i), (iii) and (iv), except
to the extent such violation would not reasonably be expected to have a Material
Adverse Effect; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any material Contractual
Obligation of such Credit Party except to the extent such conflict, breach or
default would not reasonably be expected to have a Material Adverse Effect;
(c) conflict with or result in or require the creation or imposition of any Lien
upon any of the properties or assets of such Credit Party that would not be
permitted hereunder; or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any material Contractual
Obligation of any Credit Party or any of their respective Sculptor Subsidiaries,
except for such approvals or consents which have been duly obtained, taken,
given or made and are in full force and effect and except for any such approvals
or consents the failure of which to obtain shall not have a Material Adverse
Effect.

Section 4.05 Governmental Consents. The execution, delivery and performance by
each of the Credit Parties of the Credit Documents to which they are parties and
the consummation of the transactions contemplated by the Credit Documents do not
and shall not require any registration with, consent or approval of, exemption
from, or notice to, or other action to, with or by, any Governmental Authority
except (a) registrations, consents, approvals, notices and other actions which
have been duly obtained, taken, given or made and are in full force and effect
prior to the Closing Date, (b) those registrations, consents, approvals, notices
and other actions, the failure of which to obtain or make would not reasonably
be expected to have a Material Adverse Effect and (c) filings necessary to
perfect or maintain the perfection of the Liens on the Collateral granted by the
Credit Parties in favor of the Administrative Agent, for the benefit of the
Secured Parties.

Section 4.06 Binding Obligation. Each Credit Document has been duly executed and
delivered by each of the Credit Parties that is a party thereto and is the
legally valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability (whether enforcement is sought by proceedings in
equity or at law).

 

-68-



--------------------------------------------------------------------------------

Section 4.07 Historical Financial Statements. The Historical Financial
Statements fairly present, in all material respects, the financial position, on
a consolidated basis, of the Persons described in such financial statements as
at the respective dates thereof and the results of operations and cash flows, on
a consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments. As of the
Effective Date and the Closing Date, none of the Credit Parties nor any of the
Sculptor Subsidiaries has any contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the Historical Financial Statements or the notes thereto other than (a) the
liabilities reflected on Schedule 4.07, (b) obligations arising under this
Agreement and the other Credit Documents, and (c) liabilities incurred in the
ordinary course of business that, either individually or in the aggregate, have
not had or would not reasonably be expected to have a Material Adverse Effect.

Section 4.08 No Material Adverse Effect(a) . Since December 31, 2019, no
Material Adverse Effect has occurred.

Section 4.09 Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that would reasonably be expected to have a
Material Adverse Effect. None of the Credit Parties nor any Sculptor Subsidiary,
to such Credit Party’s knowledge, is subject to or in default with respect to
any final judgments, writs, injunctions, decrees, rules or regulations of any
court or any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that
would reasonably be expected to have a Material Adverse Effect.

Section 4.10 Payment of Taxes. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect (i) all Tax
returns and reports of any Credit Party or Sculptor Subsidiary required to be
filed by any of them have been timely filed, and (ii) all Taxes due and payable
by any Credit Party and all assessments, fees and other governmental charges
upon any Credit Party or Sculptor Subsidiary and upon their respective
properties, assets, income and businesses which are due and payable (including
in their capacity as a withholding agent) have been timely paid, other than
those which are being contested by such Credit Party or Sculptor Subsidiary in
good faith and by appropriate proceedings; provided, adequate reserves have been
made thereof in conformity with GAAP.

Section 4.11 Properties. Each of the Credit Parties and the Sculptor
Subsidiaries has (i) good title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), (iii) valid licensed rights in (in the case of
licensed interests in Intellectual Property Rights), and (iv) good title to (in
the case of all other personal property), all of its respective properties and
assets necessary in the ordinary conduct of its business, in each case except
(x) for assets disposed of since the date of the most recent financial
statements delivered pursuant to Section 5.01 in the ordinary course of business
or as otherwise permitted under Section 6.05 or (y) where the failure to have
such title, rights or other interest would not reasonably be expected to have a
Material Adverse Effect. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens except for minor defects in
title that do not materially interfere with any Credit Party’s or any Sculptor
Subsidiary’s ability to conduct its business or to utilize such assets for their
intended purposes.

Section 4.12 No Defaults. No Default or Event of Default exists or would result
from the incurring of any Obligations by any Credit Party or the grant or
perfection of the Administrative Agent’s Liens on the Collateral. None of the
Credit Parties nor any of the Sculptor Subsidiaries is in default under any of
its material Contractual Obligations that would reasonably be expected to have a
Material Adverse Effect.

 

-69-



--------------------------------------------------------------------------------

Section 4.13 Investment Company Act. None of the Credit Parties is subject to
regulation under the Investment Company Act of 1940. None of the Credit Parties
is a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

Section 4.14 Use of Proceeds; Anti-Corruption Laws. The Credit Parties and the
Sculptor Subsidiaries shall use the proceeds of the Loans solely for purposes
and in the manner permitted under Section 2.03. The Borrower shall not request
any Loan, and the Credit Parties and the Sculptor Subsidiaries shall not use,
and shall procure representations that their respective Sculptor Subsidiaries
and respective directors, officers, employees and agents shall not use, the
proceeds of any Loan (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent it would
result in a violation of any Sanctions applicable to and by any party hereto, or
(C) in any other manner that would result in the violation of any Sanctions
applicable to and by any party hereto.

Section 4.15 Employee Benefit Plans. In each case, except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, (i) each of the Credit Parties and the Sculptor Subsidiaries and
each of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan,
(ii) each Employee Benefit Plan which is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Employee Benefit Plan to lose its
qualified status, or such Employee Benefit Plan is entitled to reliance on the
opinion letter issued to the prototype sponsor by the Internal Revenue Service,
(iii) no liability to the PBGC (other than required premium payments due but not
delinquent), the Internal Revenue Service, any Employee Benefit Plan or any
trust established under Title IV of ERISA has been or is expected to be incurred
by the Credit Parties or any of the Sculptor Subsidiaries or any of their ERISA
Affiliates, (iv) no ERISA Event has occurred or is reasonably expected to occur,
(v) except to the extent required under Section 4980B of the Code or similar
state laws, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of the Credit Parties or any of the Sculptor Subsidiaries or any of
their respective ERISA Affiliates, (vi) the present value of the aggregate
benefit liabilities under each Pension Plan sponsored, maintained or contributed
to by any Credit Party or Sculptor Subsidiary or any of their ERISA Affiliates,
(determined as of the end of the most recent plan year on the basis of the
actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan, and (vii) each of the Credit Parties
or any of the Sculptor Subsidiaries and each of their respective ERISA
Affiliates has complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and is not in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.

Section 4.16 Compliance with Statutes, etc. Each of the Credit Parties and the
Sculptor Subsidiaries is in compliance with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property, except in such instances in which (a) such statute, regulation, order
or restriction is being contested in good faith by appropriate proceedings
diligently conducted or (b) non-compliance therewith, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

-70-



--------------------------------------------------------------------------------

Section 4.17 Disclosure. As of the Effective Date and the Closing Date, as
applicable, no reports, certificates or written statements (other than
information of a general economic or general industry nature) furnished to
Administrative Agent or any Lender by or on behalf of any Credit Party or
Sculptor Subsidiary for use in connection with the transactions contemplated
hereby (in each case, as modified or supplemented by other information so
furnished on or prior to the Closing Date), when taken as a whole, contains any
material misstatement of fact or omits to state a material fact (known to the
Borrower, Advisors, Advisors II or any New Advisor Guarantor, in the case of any
document not furnished by any of them) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made; provided that, with respect to any projections and pro
forma financial information contained in such materials, the Credit Parties
represent only that such information is based upon good faith estimates and
assumptions believed by the Borrower, Advisors, Advisors II or any New Advisor
Guarantor to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events and pro forma financial information are not
to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results and such
differences may be material.

Section 4.18 Anti-Corruption Laws and Sanctions. Each of the Credit Parties and
the Sculptor Subsidiaries has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Credit Party or Sculptor
Subsidiary (as the case may be), and their respective directors, officers,
employees and agents with Anti-Corruption Laws, the PATRIOT Act and applicable
Sanctions, and each of the Credit Parties and the Sculptor Subsidiaries and
their respective officers and, to the knowledge of any of the Credit Parties and
the Sculptor Subsidiaries, their respective employees and directors and agents,
are in compliance with Anti-Corruption Laws, the PATRIOT Act and applicable
Sanctions in all material respects. None of (a) any Credit Parties or any
Sculptor Subsidiaries or any of their respective directors or officers or, or
(b) to the knowledge of any of the Credit Parties and the Sculptor Subsidiaries,
any of their respective employees or agents that shall act in any capacity in
connection with or benefit from the credit facilities established hereby, is a
Sanctioned Person.

Section 4.19 Security Interests. Except as a result of any act or omission by
the Administrative Agent or any Secured Party (unless arising out of any breach
of the Credit Documents by any Credit Party) or as otherwise contemplated hereby
or under any other Credit Document, the provisions of each Collateral Document,
upon execution and delivery thereof by the parties thereto, are effective to
create legal and valid Liens on all the Collateral in favor of the
Administrative Agent, for the benefit of the Secured Parties; and upon the
proper filing of UCC financing statements, upon the taking of possession or
control by the Administrative Agent of the Collateral with respect to which a
security interest may be perfected by possession or control (which possession or
control shall be given to the Administrative Agent to the extent possession or
control by the Administrative Agent is required by this Agreement or the
Collateral Documents), such Liens in favor of the Administrative Agent for the
benefit of the Secured Parties constitute perfected first priority Liens on the
Collateral (subject to Permitted Liens) to the extent perfection can be obtained
by the filing of UCC financing statements, possession or control, securing the
Obligations, enforceable against the applicable Credit Party.

Section 4.20 Solvency. As of the Closing Date, immediately following the making
of Loans and after giving effect to the application of the proceeds of such
Loans made on the Closing Date, the Credit Parties and the Sculptor
Subsidiaries, on a consolidated basis are and, upon the incurrence of any
Obligation by any Credit Party on such date, shall be Solvent.

 

-71-



--------------------------------------------------------------------------------

Section 4.21 Intellectual Property; Licenses, etc. The Credit Parties and the
Sculptor Subsidiaries own, license or possess the right to use, all Intellectual
Property that is reasonably necessary for the operation of their businesses as
currently conducted, except to the extent such lack of ownership, license, or
possession of the right to use, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, no use by the Credit Parties of any Intellectual Property in the
operation of their businesses as currently conducted infringes upon any
Intellectual Property Rights or other proprietary rights held by any Person,
except for such infringements, individually or in the aggregate, which would not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the Intellectual Property Rights owned by any Credit Party or
any Sculptor Subsidiary is pending or, to the knowledge of the Borrower,
threatened in writing against any Credit Party or any Sculptor Subsidiary,
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

Article 5

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent or
indemnification obligations to which no claim has been asserted or that are not
then due and payable), each Credit Party shall perform, and shall cause each of
the Sculptor Subsidiaries to perform, all covenants in this Article 5.

Section 5.01 Financial Statements and Other Reports. Borrower shall deliver to
Administrative Agent, for further distribution to the Lenders:

(a) Quarterly Financial Statements. Within 45 days after the end of the first
three Fiscal Quarters, (i) the consolidated balance sheet of Issuer and its
consolidated Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of operations and cash flows of Issuer and its
consolidated Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the current Fiscal Year to the end of such Fiscal Quarter, and
(ii) a Financial Officer Certification with respect to such consolidated
financial statements; provided that, so long as Issuer is subject to the
reporting requirements of the Exchange Act, the filing of Issuer’s report on
Form 10-Q for such fiscal quarter shall satisfy the requirements of this
clause (i) of this Section 5.01(a), so long as such Form 10-Q is concurrently
furnished (which may be by a link to a website containing such document sent by
automated electronic notification) to Administrative Agent substantially upon
filing thereof;

(b) Annual Financial Statements. Within 90 days after the end of each Fiscal
Year, commencing with the Fiscal Year in which the Closing Date occurs, (i) the
consolidated balance sheet of Issuer and its consolidated Subsidiaries as at the
end of such Fiscal Year and the related consolidated statements of operations,
shareholders’ equity and cash flows of Issuer and its consolidated Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year, in reasonable detail, (ii) a
Financial Officer Certification with respect to such consolidated financial
statements; and (iii) with respect to such consolidated financial statements a
report thereon of independent certified public accountants of recognized
national standing selected by Issuer, and reasonably satisfactory to
Administrative Agent, which report shall be unqualified and without emphasis of
matter as to going concern and scope of audit (other than qualifications and
exceptions related to an impending maturity date of any Indebtedness under this
Agreement within 12 months of the date of such report, and any prospective
breach of any financial covenant), and shall state that such consolidated
financial statements fairly present, in all material respects, the financial
position of Issuer as at the dates indicated and the results of its operations
and its cash flows for the periods indicated; provided that,

 

-72-



--------------------------------------------------------------------------------

so long as Issuer is subject to the reporting requirements of the Exchange Act,
the filing of Issuer’s report on Form 10-K for such fiscal year shall satisfy
the requirements of clause (i) of this Section 5.01(b), so long as such
Form 10-K is concurrently furnished (which may be by a link to a website
containing such document sent by automated electronic notification) to
Administrative Agent substantially upon filing thereof;

(c) Compliance Certificate and Perfection Certificate. (i) No later than five
days after the earlier of (i) delivery of financial statements pursuant to
Sections 5.01(a) and 5.01(b) and (ii) the date on which the financial statements
shall have been delivered pursuant to Sections 5.01(a) and 5.01(b), a completed
Compliance Certificate duly executed by the chief financial officer of Sculptor
Corp and (ii) concurrently with any delivery of the Compliance Certificate in
respect of financial statements under clause (a) above (except for the
Compliance Certificate relating to the financial statements to be delivered
pursuant to Section 5.01(a) for the Fiscal Quarter ending on March 31, 2018), a
Perfection Certificate Supplement or a certificate of an Authorized Officer of
the Borrower stating that there has been no change in the information set forth
in the last Perfection Certificate or Perfection Certificate Supplement, as the
case may be, most recently delivered to the Administrative Agent;

(d) Statements of Reconciliation.

(i) If, as a result of any change in accounting principles and policies from
those used in the preparation of financial statements of the Issuer, the
consolidated financial statements of Issuer delivered pursuant to
Section 5.01(a) or 5.01(b) shall differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation with respect to “Economic
Income” that would have otherwise been presented in the financial statements in
form and substance satisfactory to Administrative Agent.

(ii) In addition, (i) concurrently with the delivery of the financial statements
referred to in clause (a) and (b) above, a written reconciliation of such
financial statements showing adjustments between combined financial statements
for the Credit Parties and Sculptor Subsidiaries, taken as a whole, and the
consolidated financial statements for the Issuer and its consolidated
Subsidiaries, substantially in the form of Exhibit I or otherwise in form and
substance reasonably acceptable to Administrative Agent and in any event
sufficient to permit the calculation of the financial measurements under Article
6 (a “Reconciliation Statement”) and (ii) solely in the event that Combined
Total Net Debt as of the date of the most recent balance sheet included in such
financial statements was greater than $0, within 20 Business Days of the
delivery of the financial statements in clause (b) above, a Reconciliation
Statement, together with agreed-upon procedures from the accounting firm that
performed the audit of such financial statements.

(e) Notice of Default. Promptly upon any officer of the Issuer, Borrower,
Advisors, Advisors II or any New Advisor Guarantor obtaining knowledge (i) of
any condition or event that constitutes a Default or an Event of Default or
(ii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of its Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Borrower has taken, is taking and
proposes to take with respect thereto;

 

-73-



--------------------------------------------------------------------------------

(f) Public Filings. Promptly after the same become publicly available, notice of
the filing of all annual, regular, periodic and special reports, proxy or
financial statements, and registration statements (including any prospectus,
prospectus supplement, pricing supplement or similar document) filed by the
Issuer or any of its Sculptor Subsidiaries with the SEC, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Issuer to its
shareholders generally, as the case may be; provided that the documents and
notices required to be delivered pursuant to this clause (f) shall be deemed to
have been furnished by the Borrower to the Administrative Agent (and by the
Administrative Agent to the Lenders) on the date on which such documents are
publicly available as posted on the SEC’s Electronic Data Gathering, Analysis
and Retrieval system (EDGAR);

(g) Rating Changes. Promptly after any of the Rating Agencies shall have
announced a change in the Debt Rating, written notice of such rating change;

(h) Notice of Litigation. Promptly upon any officer of the Issuer, Borrower,
Advisors, Advisors II or any New Advisor Guarantor obtaining knowledge of
(i) any Adverse Proceeding not previously disclosed in writing by Borrower to
Lenders, or (ii) any development in any Adverse Proceeding that, in the case of
either clause (i) or (ii), would reasonably be expected to have a Material
Adverse Effect, written notice thereof;

(i) Information Regarding Collateral. Written notice within 60 days after any
change (i) in any Credit Party’s corporate name, (ii) in any Credit Party’s
identity or corporate structure, or (iii) in any Credit Party’s jurisdiction of
organization, and, upon the reasonable request of the Administrative Agent,
Borrower shall take all actions reasonably necessary to perfect or continue to
perfect the Administrative Agent’s security interest in all the Collateral as
contemplated in the Collateral Documents following such change; and

(j) Other Notices. The Credit Parties shall notify promptly the Administrative
Agent of the incurrence of any Indebtedness for which a mandatory prepayment is
required pursuant to Section 2.10(d) or the provisions of any Credit Document;
and

(k) Other Information. Such other information and data with respect to Credit
Parties or any of the Sculptor Subsidiaries as from time to time may be
reasonably requested by Administrative Agent or any Lender; and

(l) In addition to the method of delivery described in the provisos to
Section 5.01(a) and (b), Documents required to be delivered pursuant to
Section 5.01(a), (b) or (d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date (i) on which
such materials are publicly available as posted on the Electronic Data
Gathering, Analysis and Retrieval system (EDGAR); or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether made available by the
Administrative Agent); provided that, to the extent not delivered pursuant to
the proviso to Section 5.01(a) or (b), the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such document to it and maintaining its copies of such
documents.

 

-74-



--------------------------------------------------------------------------------

The Borrower represents and warrants that each of the Credit Parties, the
Issuer, and their respective Controlled Sculptor Subsidiaries, in each case, if
any (collectively with the Borrower, the “Relevant Entities”), either (i) has no
SEC registered or unregistered, publicly traded securities outstanding, or
(ii) files its financial statements with the SEC (or is consolidated in
financial statements that are filed with the SEC) and/or makes its financial
statements available to potential holders of its securities, and, accordingly,
the Borrower hereby (i) authorizes the Administrative Agent to make the
financial statements to be provided under Sections 5.01(a) and (b) above, along
with the Credit Documents, available to Public-Siders and (ii) agrees that at
the time such financial statements are provided hereunder, they shall already
have been made available to holders of any such securities. The Borrower shall
not request that any other material be posted to Public-Siders without expressly
representing and warranting to the Administrative Agent in writing that such
other materials do not constitute material non-public information within the
meaning of the U.S. federal securities laws or that the Relevant Entities have
no outstanding SEC registered or unregistered, publicly traded securities.
Notwithstanding anything herein to the contrary, in no event shall the Borrower
request that the Administrative Agent make available to Public-Siders budgets or
any certificates, reports or calculations with respect to the Borrower’s
compliance with the covenants contained herein.

Section 5.02 Existence. Except as otherwise permitted under Section 6.05, each
Credit Party shall, and shall cause each of the Sculptor Subsidiaries to, at all
times (a) preserve and keep in full force and effect its legal existence under
the laws of its jurisdiction of formation, organization or incorporation and
(b) take all reasonable action to maintain all rights (including Intellectual
Property Rights) and franchises, licenses and permits material to its business,
in the case of clauses (a) (in the case of any Sculptor Subsidiary that is not a
Credit Party) and (b) except to the extent failure to do so would not reasonably
be expected to have a Material Adverse Effect.

Section 5.03 Payment of Taxes. Each Credit Party shall, and shall cause each of
the Sculptor Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon; provided, no such Tax
need be paid (i) if it is being contested in good faith by appropriate
proceedings diligently conducted, so long as adequate reserves have been made
therefor in conformity with GAAP or (ii) to the extent the failure to pay such
Tax, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.

Section 5.04 Maintenance of Properties. Each Credit Party shall, and shall cause
each of the Sculptor Subsidiaries to, maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear excepted, all
material properties necessary in the operation of the business of Credit Parties
and the Sculptor Subsidiaries, except to the extent failure to do so would not
reasonably be expected to have a Material Adverse Effect, and from time to time
shall make or cause to be made all appropriate repairs, renewals and
replacements thereof, except to the extent failure to do so would not reasonably
be expected to have a Material Adverse Effect.

Section 5.05 Insurance.

(a) Each Credit Party shall maintain or cause to be maintained, with financially
sound and reputable insurers at all times, such insurance with respect to their
business and properties as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons, except where failure to maintain such
insurance would not reasonably be expected to have a Material Adverse Effect.

 

-75-



--------------------------------------------------------------------------------

(b) The Borrower shall, and shall cause each of the other Credit Parties to name
the Administrative Agent as loss payee, as its interest may appear, and/or
additional insured with respect to any general and umbrella liability insurance
providing liability coverage or coverage in respect of any Collateral, and use
its commercially reasonable efforts to cause each provider of any such insurance
to agree, by endorsement upon the policy or policies issued by it or by
independent instruments furnished to the Administrative Agent, that it shall
give the Administrative Agent prior written notice before any such policy or
policies shall be canceled.

Section 5.06 Books and Records; Inspections. Except as would not reasonably be
expected to have a Material Adverse Effect, each Credit Party shall, and shall
cause each of the Sculptor Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries shall be made of all material
financial transactions and matters involving its assets and business. Each
Credit Party shall, and shall cause each of the Sculptor Subsidiaries to, permit
any authorized representatives designated by any Lender to visit and inspect any
of the properties of any Credit Party and any of the Sculptor Subsidiaries, to
inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their officers (provided that an Authorized Officer of Issuer or any Credit
Party shall be present during such discussions), all upon reasonable notice and
at such reasonable times during normal business hours and as often as may
reasonably be requested in advance; provided that absent any Event of Default
the Borrower shall not be required to pay the expenses related thereto more
frequently than once each Fiscal Year; and provided further that during the
existence of an Event of Default Administrative Agent (or any of its
representatives) may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and without advance notice.
Notwithstanding anything to the contrary in this Section 5.06, none of the
Credit Parties nor any of the Sculptor Subsidiaries shall be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any binding
agreement or (iii) is subject to attorney-client privilege or constitutes
attorney work product; provided that the Borrower shall use commercially
reasonable efforts to notify the Administrative Agent if information is being
withheld pursuant to this sentence to the extent such notice would not itself be
prohibited by law or binding agreement, or reasonably be likely to compromise
such attorney-client privilege or the privilege afforded to attorney work
product.

Section 5.07 Compliance with Laws. Each Credit Party shall comply, and shall
cause each of the Sculptor Subsidiaries to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority,
except in such instances in which (a) such requirement of law, rule, regulation
or order is being contested in good faith by appropriate proceedings diligently
conducted or (b) noncompliance would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Each Credit Party
and Sculptor Subsidiary shall maintain in effect and enforce policies and
procedures designed to ensure compliance by each Credit Party and Sculptor
Subsidiary, and their respective directors, officers, employees and agents with
Anti-Corruption Laws, the PATRIOT Act and applicable Sanctions.

Section 5.08 Additional Security and Guarantees.

(a) In the event that, after the Closing Date, any Affiliate of a Credit Party
becomes a New Advisor (including as a result of ceasing to be an Excluded
Subsidiary), the Borrower shall, within thirty (30) days after (i) such New
Advisor is formed or acquired, or, (ii) if such Person became a New Advisor in
any Fiscal Quarter for any other reason, the date that financial statements are
required to be delivered under Section 5.01(a) or (b) for such Fiscal Quarter
(or, in the case of clauses (i) and (ii), such longer period as may be
reasonably acceptable to the Administrative Agent):

(A) cause any such New Advisor to deliver a Perfection Certificate Supplement to
the Administrative Agent, together with any possessory Collateral required to be
delivered pursuant to the Security Agreement;

 

-76-



--------------------------------------------------------------------------------

(B) deliver all certificated Equity Interests of such New Advisor held by any
Credit Party that are Collateral and required to be delivered pursuant to the
Collateral Documents to the Administrative Agent together with appropriately
completed stock powers or other instruments of transfer executed in blank by a
duly authorized officer of such Credit Party and all intercompany notes owing to
such New Advisor to any Credit Party that are Collateral and required to be
delivered pursuant to the Collateral Documents together with instruments of
transfer executed and delivered in blank by a duly authorized officer of such
Credit Party;

(C) cause each such New Advisor to execute a Counterpart Agreement and a
supplement to the Security Agreement and take all actions reasonably requested
by the Administrative Agent in order to cause the Lien created by the Security
Agreement to be duly perfected to the extent required by such agreement or this
Agreement in accordance with all applicable requirements of Law, including the
filing of financing statements in the jurisdiction of organization of such New
Advisor; and

(D) if reasonably requested by the Administrative Agent, deliver a customary
opinion of counsel to the Borrower with respect to the guarantee and security
provided by such New Advisor.

(b) Notwithstanding the foregoing, the Borrower and the other Credit Parties
shall not be required to comply with the provisions of this Section 5.08 to the
extent that the cost (including as a result of adverse tax consequences) of
providing any Guaranty or obtaining the Liens, or perfection thereof, required
by this Section are, in the reasonable discretion of the Administrative Agent
and the Borrower, excessive in relation to the value to be afforded to the
Lenders thereby.

Section 5.09 Further Assurances.

(a) To the extent not completed on or prior to the Closing Date, the Borrower
shall satisfy the requirements set forth on Schedule 5.09(a) on or prior to the
dates set forth on such schedule (or such later dates as shall be reasonably
acceptable to the Administrative Agent).

(b) At any time or from time to time upon the reasonable request of
Administrative Agent, each Credit Party shall, at its expense (if due to Credit
Party error in the case of clause (i)), promptly (i) use commercially reasonable
efforts to correct any mutually identified material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments (including, without limitation, any such action
reasonably requested by the Administrative Agent in connection with the delivery
by the Borrower of any Perfection Certificate Supplement) as the Administrative
Agent may reasonably request from time to time in order to (A) carry out more
effectively the purposes of this Agreement, the Collateral Documents and the
other Credit Documents, (B) to subject to the Liens created by any of the
Collateral Documents any of the properties, rights or interests covered by any
of the Collateral Documents, (C) to perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and the Liens
intended to be created thereby (subject to the qualifications set forth in any
of the Credit Documents) and (D) to better assure, convey, grant, assign,
transfer, preserve, protect and confirm to the Secured Parties the rights
granted or now or hereafter intended to be granted to the Secured Parties under
any Credit Document. In furtherance and not in limitation of the foregoing, each
Credit Party shall take such actions as Administrative Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors.

 

-77-



--------------------------------------------------------------------------------

Article 6

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent or
indemnification obligations to which no claim has been asserted or that are not
then due and payable), such Credit Party shall perform, and shall cause each of
the Sculptor Subsidiaries to perform, all covenants in this Article 6.

Section 6.01 Indebtedness. No Credit Party shall, nor shall it permit any of the
Sculptor Subsidiaries to, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:

(a) Indebtedness created hereunder and under the other Credit Documents;

(b) Indebtedness existing on the Effective Date and listed on Schedule 6.01;

(c) [Reserved];

(d) Indebtedness of (i) any Credit Party to any other Credit Party or any
Sculptor Subsidiary, and (ii) any Sculptor Subsidiary to any Credit Party or any
other Sculptor Subsidiary; provided that any Indebtedness owed by any Credit
Party to any Sculptor Subsidiary that is not a Credit Party incurred pursuant to
this clause (d) shall be subordinated in right of payment to the payment in full
of the Obligations (other than contingent or indemnification obligations to
which no claim has been asserted or that are not then due and payable) pursuant
to terms substantially in the form of Exhibit H (or such other subordination
terms as may be mutually agreed between Borrower and Administrative Agent);

(e) current liabilities of the Credit Parties or the Sculptor Subsidiaries
incurred in the ordinary course of business but not incurred through (i) the
borrowing of money or (ii) the obtaining of credit except for credit on an open
account basis customarily extended and in fact extended in connection with
normal purchases of goods and services;

(f) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of Section 5.03;

(g) Indebtedness in respect of judgments or awards only to the extent, for the
period and for an amount not resulting in a Default;

(h) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(i) Indebtedness in the form of either a direct obligation of a Credit Party or
Sculptor Subsidiary or in the form of a guaranty by a Credit Party or Sculptor
Subsidiary, in each case, with respect to the obligation to refund or repay
management, incentive or promote fees previously received from a Sculptor Fund;

 

-78-



--------------------------------------------------------------------------------

(j) Indebtedness incurred by a Credit Party or Sculptor Subsidiary arising from
agreements providing for indemnification, earn-outs, adjustment of purchase
price or similar obligations, or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of such Credit Party or
Sculptor Subsidiary, as applicable, pursuant to such agreements, in connection
with permitted acquisitions or permitted dispositions of any business or assets
of a Credit Party or Sculptor Subsidiary;

(k) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(l) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with margin accounts, deposit accounts and cash
management services, including, but not limited to (i) credit cards (including,
without limitation, “commercial credit cards” and purchasing cards), (ii) stored
value cards, and (iii) depository, cash management and treasury services and
other similar services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services), in each case in the ordinary course of business;

(m) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of a Credit Party or Sculptor
Subsidiary, as applicable;

(n) Indebtedness of any Person that becomes a Sculptor Subsidiary after the
Closing Date, and extensions, renewals, refinancings, refundings and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof except by an amount equal to unpaid accrued interest,
premium thereon and any original issue discount pursuant to the terms thereof,
plus other reasonable amounts paid, and fees and expenses reasonably incurred in
connection with such extension, renewal, replacement, refunding or refinancing;
provided that (i) such Indebtedness exists at the time such Person becomes a
Sculptor Subsidiary and is not created in contemplation of or in connection with
such Person becoming a Sculptor Subsidiary; and (ii) such Person becoming a
Sculptor Subsidiary is permitted under this Agreement;

(o) Indebtedness of any Credit Party or Sculptor Subsidiary incurred to finance
the acquisition, construction, development or improvement of any fixed or
capital assets, including Capital Lease Obligations in an aggregate principal
amount not to exceed at any time $35,000,000, and extensions, renewals,
refinancings, refundings and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof except by an amount equal to
unpaid accrued interest, premium thereon and any original issue discount
pursuant to the terms thereof, plus other reasonable amounts paid, and fees and
expenses reasonably incurred in connection with such extension, renewal,
replacement, refunding or refinancing; provided that such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction, development or improvement;

(p) subject to the conditions set forth in subclauses (x) and (y) of this
Section 6.01(p), other unsecured, pari passu or junior Indebtedness in an
aggregate principal amount not to exceed at any time $75,000,000; provided that
(x) prior to the occurrence of the Fall-Away Trigger, such Indebtedness shall
not be secured on a pari passu basis with the Obligations and (y) following the
occurrence of the Fall-Away Trigger, the amount of Indebtedness under this
Section 6.01(p) that is secured on a pari passu or junior basis with the
Obligations shall (A) not exceed $25,000,000 in the aggregate, (B) be subject to
an intercreditor agreement on terms acceptable to the

 

-79-



--------------------------------------------------------------------------------

Administrative Agent and the Requisite Lenders in their reasonable discretion,
(C) not have any obligors that are not the Borrower or Guarantors or be secured
by Collateral that does not secure the Loans and (D) not have a Weighted Average
Life to Maturity or maturity date earlier than the Weighted Average Life to
Maturity and maturity date of the Term Loans;

(q) security deposits and obligations under letters of credit and letters of
guaranty supporting leases and other obligations of any Credit Party or any
Sculptor Subsidiary, in each case entered into in the ordinary course of
business;

(r) Indebtedness of the Credit Parties or any Sculptor Subsidiaries in the
nature of any contingent obligations of any Credit Party or any Sculptor
Subsidiary (i) to issue, make or apply the proceeds of any capital calls in its
capacity as the general partner, manager, managing member (or the equivalent of
any of the foregoing) of any Sculptor Fund or any of their respective
Subsidiaries, either now existing or newly created, to or in respect of any
Indebtedness of such Persons or (ii) in respect of a pledge of such Credit
Party’s or such Sculptor Subsidiary’s Equity Interests in any Sculptor Fund or
any of their respective Subsidiaries for the purpose of securing Indebtedness of
such Sculptor Fund or any of their respective Subsidiaries, either now existing
or newly created;

(s) obligations in respect of any Interest Rate Agreement or Currency Agreement
entered into in the ordinary course of business and not for speculative
purposes, and obligations to repurchase securities under customary repurchase
agreements, provided that the securities subject to such repurchase agreements
shall have a value no less than the amount that would be customary and prudent
to support such repurchase obligations;

(t) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(u) Indebtedness owed to (including obligations in respect of letters of credit
or bank guaranties and similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
(whether to current or former officers, employees, directors, managers,
partners, managing members, principals and other personnel (or to current or
former officers, employees, directors, managers, partners, managing members,
principals and other personnel of such Person’s general partner or equivalent))
or property, casualty or liability insurance or self-insurance in respect of
such items, or other Indebtedness with respect to reimbursement-type obligations
regarding workers’ compensation claims, health, disability or other employee
benefits (whether current or former) or property, casualty or liability
insurance, in each case in the ordinary course of business;

(v) (i) Indebtedness of Qualifying Risk Retention Subsidiaries incurred to
finance the purchase or holding of Risk Retention Interests (including, without
limitation, any guarantees made by any Qualifying Risk Retention Subsidiary) and
(ii) to the extent constituting Indebtedness, the pledge of any Equity Interests
in any Qualifying Risk Retention Subsidiary or Sculptor Fund to secure
Indebtedness permitted under clause (v)(i);

(w) (i) Indebtedness of Alternate Investment Subsidiaries that is non-recourse
to the Credit Parties (other than the pledge of any Equity Interests of
Alternate Investment Subsidiaries) incurred to finance the purchase or holding
of AIS Investments (including, without limitation, any guarantees made by any
Alternate Investment Subsidiary), and (ii) to the extent constituting
Indebtedness, the pledge of any Equity Interests in any Alternate Investment
Subsidiary, Sculptor Fund or other investment vehicle to secure Indebtedness
permitted under clause (w)(i);

 

-80-



--------------------------------------------------------------------------------

(x) other unsecured or junior lien Indebtedness by any Credit Party or any
Sculptor Subsidiary if after giving pro forma effect to the incurrence thereof,
the Total Net Leverage Ratio would not exceed (x) prior to the occurrence of the
Fall-Away Trigger, 2.00:1.00 and (y) following the occurrence of the Fall-Away
Trigger, 2.50:1.00; provided that any such Indebtedness that is secured on a
junior basis with the Obligations shall (A) be subject to an intercreditor
agreement on terms acceptable to the Administrative Agent and the Requisite
Lenders in their reasonable discretion, (B) not have any obligors that are not
the Borrower or Guarantors or be secured by Collateral that does not secure the
Loans and (C) not have a Weighted Average Life to Maturity or maturity date
earlier than the Weighted Average Life to Maturity and maturity date of the Term
Loans; and

(y) (i) guaranties by any Credit Party, or guaranties by any Sculptor Subsidiary
of Indebtedness of any other Sculptor Subsidiary that is not a Credit Party, in
each case with respect to Indebtedness permitted under clauses (a) through (x)
of this Section 6.01 (but excluding clauses (n) and (o)), and (ii) extensions,
renewals, refinancings, refundings and replacements of Indebtedness permitted
under clauses (b) through (y) (other than the Existing Credit Agreement) that,
unless such an increase would otherwise be permitted by such clause, do not
increase the outstanding principal amount thereof except by an amount equal to
unpaid accrued interest, any premium thereon pursuant to the terms thereof, plus
other customary fees and expenses reasonably incurred in connection with such
extension, renewal, replacement, refunding or refinancing; provided further that
any such extensions, renewals, refinancings, refundings and replacements shall
reduce the basket permitted by any such clause by the full amount incurred under
this clause (y).

Section 6.02 Liens. No Credit Party shall, nor shall it permit any of the
Sculptor Subsidiaries to create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of any Credit Party or
any of the Sculptor Subsidiaries, whether now owned or hereafter acquired, or
any income, profits or royalties therefrom, except:

(a) any Lien existing on any property or asset prior to the acquisition thereof
(including by merger or consolidation) by any Credit Party or any Sculptor
Subsidiary or existing on any property or asset of any Person that becomes a
Credit Party or a Sculptor Subsidiary after the Closing Date prior to the time
such Person becomes a Credit Party or a Sculptor Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Credit Party or a Sculptor Subsidiary, as
the case may be, (ii) such Lien shall not apply to any other property or assets
of the Credit Parties or their respective Sculptor Subsidiaries (other than
accessions and additions thereto and proceeds and products thereof), (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Credit Party or a Sculptor
Subsidiary, as the case may be, or obligations in respect of any extensions,
renewals, refinancings, refundings and replacements thereof that do not increase
the outstanding principal amount thereof except by an amount equal to unpaid
accrued interest, any premium thereon pursuant to the terms thereof, plus other
customary fees and expenses reasonably incurred in connection with such
extension, renewal, replacement, refunding or refinancing amount thereof, and
(iv) acquisition of such property or assets or such Person becoming a Credit
Party or a Sculptor Subsidiary, as the case may be, is permitted under this
Agreement;

(b) Liens for Taxes, assessments or governmental charges or levies not yet due
or which are being contested in good faith by appropriate proceedings diligently
conducted in accordance with Section 5.03;

 

-81-



--------------------------------------------------------------------------------

(c) statutory Liens of landlords, banks and other financial institutions (and
rights of set-off and similar rights), of carriers, warehousemen, mechanics,
repairmen, workmen, suppliers and materialmen, other Liens imposed by law or
pursuant to customary reservations or retentions of title arising in the
ordinary course of business (other than any such Lien imposed pursuant to
Section 401(a)(29) or 430(k) of the Code or by ERISA), and deposits securing
letters of credit supporting such obligations, in each case (i) for amounts not
yet overdue or (ii) for amounts that are overdue, are unfiled and no other
action has been taken to enforce the same or (in the case of any such amounts
overdue for a period in excess of five days) are being contested in good faith
by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), and
deposits securing letters of credit supporting such obligations;

(e) easements, rights-of-way, restrictions, encroachments, and other similar
encumbrances and minor defects or irregularities in title, in each case which,
either individually or in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of any Credit Party or any of
the Sculptor Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder and purported Liens evidenced by the filing of any
precautionary UCC financing statement relating solely to such lease;

(g) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

(h) Liens solely on any cash earnest money deposits made by any Credit Party or
any of the Sculptor Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(i) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(k) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(l) Liens existing on the Effective Date and listed on Schedule 6.02;

(m) non-exclusive outbound licenses of patents, copyrights, trademarks and other
Intellectual Property Rights granted by any Credit Party or any of the Sculptor
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of, or materially detracting from the value
of, the business of any Credit Party or such Sculptor Subsidiary;

 

-82-



--------------------------------------------------------------------------------

(n) Liens on property, plant and equipment of any Credit Party or any Sculptor
Subsidiary acquired, constructed, developed or improved (or Liens created for
the purpose of securing Indebtedness permitted by clause (o) of Section 6.01 to
finance Capital Leases and the acquisition, construction, development or
improvement of such assets); provided that (i) such Liens secure Indebtedness
permitted by clause (o) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction, development or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such property, plant and equipment and (iv) such Liens shall not
apply to any other property or assets of the Credit Parties or the Sculptor
Subsidiaries (other than (x) any replacements, additions, accessions and
improvements thereto and proceeds and products thereof, or (y) pursuant to
customary cross-collateralization provisions with respect to other property of a
Credit Party or Sculptor Subsidiary that also secures Indebtedness owed to the
same financing party or its Affiliates pursuant to this Section 6.02(n) or
Section 6.02(a));

(o) Liens granted by any Credit Party or any Sculptor Subsidiary that is the
general partner, manager, managing member (or the equivalent of any of the
foregoing) of any Sculptor Fund in the ordinary course of business or consistent
with past or industry practices (i) securing Indebtedness of such Sculptor Fund
or any of their respective Subsidiaries on the right of such general partner,
manager, managing member (or the equivalent of any of the foregoing) to issue or
make capital calls in its capacity as general partner, manager, managing member
(or the equivalent of any of the foregoing) of such Sculptor Fund or such
Subsidiary or (ii) on the Equity Interests of any Sculptor Fund or any of their
respective Subsidiaries to secure Indebtedness of such Sculptor Fund or any of
their respective Subsidiaries (or a permitted guaranty thereof);

(p) [Reserved];

(q) Liens and deposits (i) securing obligations in respect of letters of credit
or bank guarantees permitted pursuant to Section 6.01 or (ii) securing payments
of obligations that are not Indebtedness under leases entered into in the
ordinary course of business;

(r) Liens deemed to exist in connection with repurchase agreements (and Liens
created on securities that are the subject of such repurchase agreements to
secure the payment and performance of the obligations under such agreements and
any custodial fees in connection therewith) and reasonable customary initial
deposits and margin deposits and similar Liens attaching to deposit accounts,
securities accounts, commodity accounts or other brokerage accounts maintained
in the ordinary course of business and not for speculative purposes;

(s) Liens that are contractual rights of set-off (i) relating to pooled deposit
or sweep accounts of any Credit Party or Sculptor Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Credit Parties and Sculptor Subsidiaries or (ii) relating to
purchase orders and other agreements entered into with customers of any Credit
Party or Sculptor Subsidiary in the ordinary course of business;

(t) Liens on cash, Cash Equivalents, deposit accounts, securities accounts,
trust accounts, trusts, escrow arrangements, and other funding arrangements, in
each case in connection with the defeasance (whether by covenant or legal
defeasance), satisfaction and discharge or redemption of Indebtedness; provided
that (i) such defeasance or satisfaction and discharge is not otherwise
prohibited hereunder, and (ii) the amount of cash or Cash Equivalents subject to
such Liens does not exceed the amount that is necessary to complete such
defeasance, satisfaction and discharge, or redemption;

 

-83-



--------------------------------------------------------------------------------

(u) Liens on Equity Interests of any joint venture (i) securing obligations of
such joint venture or (ii) pursuant to the relevant joint venture agreement or
arrangement;

(v) (i) Liens that are deemed to exist by virtue of any Interest Rate Agreement
or Currency Agreement entered into with financial institutions in connection
with bona fide hedging activities in the ordinary course of business and not for
speculative purposes, or (ii) pledges and deposits, whether in cash or
securities, securing obligations in respect of Interest Rate Agreement or
Currency Agreement entered into with financial institutions in connection with
bona fide hedging activities in the ordinary course of business and not for
speculative purposes, and the following cash management services: (i) credit
cards (including, without limitation, “commercial credit cards” and purchasing
cards), (i) stored value cards, and (iii) depository, cash management, and
treasury services and other similar services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services), in each case in the
ordinary course of business;

(w) Liens on (i) insurance policies and the proceeds thereof or (ii) pledges and
deposits made in the ordinary course of business in compliance with requirements
of any provider of insurance, in each case securing Indebtedness permitted under
Section 6.01(t);

(x) [Reserved];

(y) Liens on (i) any assets or rights of any Qualifying Risk Retention
Subsidiary and (ii) any Equity Interests of any Qualifying Risk Retention
Subsidiary, in each case securing Indebtedness permitted under Section 6.01(v);

(z) Liens on (i) any assets or rights of any Alternate Investment Subsidiary and
(ii) any Equity Interests of any Alternate Investment Subsidiary, in each case
securing Indebtedness permitted under Section 6.01(w);

(aa) subject to the conditions set forth in subclauses (x) and (y) of this
Section 6.02(aa), Liens not otherwise permitted by this Section 6.02 securing
pari passu or junior Lien Indebtedness under Section 6.01(p) and other pari
passu or junior Lien obligations of the Credit Parties or the Sculptor
Subsidiaries in an aggregate amount not to exceed $75,000,000 at any time
outstanding; provided that (x) prior to the occurrence of the Fall-Away Trigger,
such Liens shall not secure Indebtedness on a pari passu basis with the
Obligations and (y) following the occurrence of the Fall-Away Trigger, Liens
permitted by this Section 6.02(aa) securing Indebtedness on a pari passu or
junior basis with the Obligations shall (A) not exceed $25,000,000, (B) be
subject to an intercreditor agreement on terms acceptable to the Administrative
Agent and the Requisite Lenders in their reasonable discretion, (C) not have any
obligors that are not the Borrower or Guarantors, be secured by Collateral that
does not secure the Loans and (D) not have a Weighted Average Life to Maturity
or maturity date earlier than the Weighted Average Life to Maturity and maturity
date of the Term Loans;

(bb) Liens not otherwise permitted by this Section 6.02 securing junior Lien
Indebtedness and other junior Lien obligations of the Credit Parties or the
Sculptor Subsidiaries if after giving pro forma effect to the incurrence of
Indebtedness secured by such Liens, the Total Net Leverage Ratio would not
exceed (x) prior to the occurrence of the Fall-Away Trigger, 2.00:1.00 and
(y) following the occurrence of the Fall-Away Trigger, 2.50:1.00, calculated
with respect to such period on a pro forma basis; provided that any such
Indebtedness shall (A) be subject to an intercreditor agreement on terms
acceptable to the Administrative Agent and the Requisite Lenders in their
reasonable discretion, (B) not have any obligors that are not the Borrower or
Guarantors or be secured by Collateral that does not secure the Loans and
(C) not have a Weighted Average Life to Maturity or maturity date earlier than
the Weighted Average Life to Maturity and maturity date of the Term Loans; and

 

-84-



--------------------------------------------------------------------------------

(cc) Liens pursuant to any Credit Document.

Section 6.03 Restricted Payments. No Credit Party shall, nor shall it permit any
of the Sculptor Subsidiaries to, directly or indirectly, declare, order, pay,
make or set apart (for a sinking or other similar fund), or agree to declare,
order, pay, or make or set apart (for a sinking or other similar fund for), any
sum for any Restricted Payment; provided that:

(a) (I) (1) for any taxable period ending after December 31, 2016 for which any
Credit Party is treated as a pass-through entity for U.S. federal and/or
applicable state income tax purposes, such Credit Party may make Restricted
Payments in the form of distributions for the payment of federal. state and/or
local income taxes, as applicable, that would be owed (including estimated
taxes) as determined by the Borrrower, Advisors, Advisors II or any New Advisor
Guarantor in their reasonable discretion (which may be determined without regard
to any benefits or detriments arising from any adjustments under Section 743 of
the Code) by a Person in respect of such taxable period as a result of its
direct or indirect ownership of such Credit Party; provided that, with respect
to each such Credit Party, the aggregate amount of such distributions that may
be made under this Section 6.03(a)(1) by such Credit Party for a taxable period
shall not exceed the product of (i) the highest combined marginal income tax
rate applicable to any direct or indirect owner of such Credit Party with
respect to such taxable income for such period, as determined by the Borrrower,
Advisors, Advisors II or any New Advisor Guarantor in their reasonable
discretion and (ii) such Credit Party’s taxable income (or such Credit Party’s
good faith estimate thereof at the time of such distribution) for such taxable
period (determined, (a) for any taxable period with respect to which any such
Credit Party was a disregarded entity, as if such entity were a partnership, and
(b) without regard to any benefits or detriments arising from any adjustments
under Section 743 of the Code), and (2) for any taxable period ending on or
prior to December 31, 2016, for which any Credit Party is treated as a
pass-through entity for U.S. federal and/or applicable state income tax
purposes, such Credit Party may make Restricted Payments in the form of
distributions for the payment of taxes in an amount equal to the federal and/or
state income taxes, as applicable, that would be owed (including estimated
taxes) as determined by the Borrower, Advisors, Advisors II or any New Advisor
Guarantor in their reasonable discretion by a Person in respect of such taxable
period as a result of its direct or indirect ownership of such Credit Party
(using the same methodology and subject to the same limitations contained in
Section 6.03(a)(1)) to the extent the foregoing taxes are attributable to an
audit adjustment made after the Closing Date by the Internal Revenue Service
(and/or any applicable state or local taxing authority) and (II) any Credit
Party can make distributions to fund Tax Receivable Agreement payments;

(b) any Credit Party or Sculptor Subsidiary may make Restricted Payments
(i) payable solely in the Equity Interests of such Person (including, for the
avoidance of doubt, Sculptor Operating Group A-1 Units, and Sculptor Operating
Group E Units); (ii) in the form of Class A Shares, Class C Non-Equity
Interests, Sculptor Operating Group D Units, or Sculptor Operating Group P
Units; (iii) to any Credit Party; (iv) to any Sculptor Subsidiary if such
Restricted Payment is made by a Sculptor Subsidiary that is not a Credit Party;
and (v) by any Subsidiary in the form of a distribution in respect of any class
of its Equity Interests to the holders of such Equity Interests on a pro rata
basis.

 

-85-



--------------------------------------------------------------------------------

(c) any Credit Party or Sculptor Subsidiary may make dividends or distributions
on its Equity Interests within ninety (90) days of the date of the declaration
thereof (or the declaration of a corresponding dividend by the Issuer), so long
as such dividend or distribution would have been permitted under another
provision of this Section 6.03 if paid on the date of the declaration thereof
(or the date that the Issuer declared a corresponding dividend or distribution);
provided that capacity under such other provision shall be deemed to be reduced
by the amount of such dividend or distribution as of the date of such
declaration;

(d) prior to the occurrence of the Fall-Away Trigger, any Credit Party or
Sculptor Subsidiary may make Restricted Payments in an aggregate amount not to
exceed (x) prior to the occurrence of the Fall-Away Trigger, $50,000,000 and
(y) following the occurrence of the Fall-Away Trigger, $100,000,000, during the
term of this Agreement;

(e) any Credit Party and any Sculptor Subsidiary may make dividends or
distributions to pay customary salary, bonus and other benefits payable to, and
make indemnity payments on behalf of, current or former officers, employees,
directors, managers, partners, managing members, principals, advisors,
consultants or independent contractors of the Issuer, Sculptor Corp, any Credit
Party or Sculptor Subsidiary (or current or former officers, employees,
directors, managers, partners, managing members, principals, advisors,
consultants or independent contractors of such Person’s general partner or
equivalent), to the extent that such dividends or distributions are treated as
expenses of such Credit Party or Sculptor Subsidiary, as the case may be, for
purposes of the financial statements of the Issuer and its consolidated
Subsidiaries, the Reconciliation Statements and the calculation of Combined
Economic Income;

(f) any Credit Party and any Sculptor Subsidiary may make Restricted Payments
made pursuant to and in accordance with any stock option plans or other benefit
plans or agreements for current or former officers, employees, directors,
managers, partners, managing members, principals, advisors, consultants or
independent contractors of the Issuer, Sculptor Corp, any Credit Party or any
Sculptor Subsidiary (or current or former officers, employees, directors,
managers, partners, managing members, principals, advisors, consultants or
independent contractors of such Person’s general partner or equivalent), in each
case, to the extent that such Restricted Payments are treated as compensation
expenses in accordance with the methodology utilized by the Issuer to derive
economic income in the Issuer’s earnings press release for such period.

(g) any Credit Party and any Sculptor Subsidiary may make Restricted Payments to
pay management, advisory, consulting or termination fees, indemnities, or other
fees to any managers, partners, managing members, principals, consultants,
independent contractors or other advisors of the Issuer, Sculptor Corp, any
Credit Party or any Sculptor Subsidiary in accordance with any management or
similar agreements;

(h) any Credit Party and any Sculptor Subsidiary may repurchase equity interests
upon the exercise of stock options, warrants or other convertible or
exchangeable securities to the extent such equity interests represent a portion
of the exercise, conversion or exchange price thereof;

(i) repurchases of equity interests or other Restricted Payments by any Credit
Party and any Sculptor Subsidiary deemed to occur upon the exchange, or
withholding of all or a portion of the equity interests granted or awarded to,
or exchanged by, a current or former director, officer, employee, manager,
partner, or managing member of the Issuer, Sculptor Corp, or such Person (or
current or former director, officer, employee, manager, partner, or managing
member of such Person’s general partner or equivalent), or consultant or advisor
or any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributees of any of the foregoing), in each case to pay for the
taxes payable by such Person upon such grant or award or exchange (or upon the
vesting thereof);

 

-86-



--------------------------------------------------------------------------------

(j) any Credit Party or Sculptor Subsidiary may make Restricted Payments to fund
payments under any Expense Allocation Agreement or any Cost Sharing Arrangement;

(k) any Credit Party and any Sculptor Subsidiary may make Restricted Payments
directly or indirectly to the Issuer or another Credit Party to fund dividends
declared by the Issuer on the Class A Shares in an aggregate amount per year not
exceeding thirty percent (30%) of Distributable Earnings for the preceding
Fiscal Year;

(l) so long as no Event of Default shall have occurred and be continuing, any
Credit Party or Sculptor Subsidiary may make Restricted Payments with Adjusted
Distributable Earnings in an aggregate amount not to exceed the amount available
under Cumulative Credit; and

(m) so long as no Event of Default shall have occurred and be continuing and
following the occurrence of the Fall-Away Trigger, any Credit Party or Sculptor
Subsidiary may make Restricted Payments so long as after giving pro forma effect
to such Restricted Payments, the Total Net Leverage Ratio would not exceed
2.50:1.00.

Section 6.04 Restrictions on Sculptor Subsidiary Distributions. Except as
provided herein, or in the other Credit Documents in effect as of the Closing
Date, no Credit Party shall, nor shall it permit any Sculptor Subsidiary to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Sculptor Subsidiary
to (a) pay dividends or make any other distributions on any of such Sculptor
Subsidiary’s Equity Interests owned by any Credit Party or any Sculptor
Subsidiary, (b) repay or prepay any Indebtedness owed by such Sculptor
Subsidiary to any Credit Party or any Sculptor Subsidiary, (c) make loans or
advances to any Credit Party or any Sculptor Subsidiary, or (d) transfer, lease
or license any of its material property or assets to any Credit Party, in each
case other than restrictions, prohibitions or conditions (i) on the transfer of
limited liability company, partnership, or other equity interests, (ii) with
respect to the assignment of interests in management agreements, advisory
agreements, sub-advisory and similar agreements, (iii) by reason of customary
provisions restricting assignments, subletting, leases, licenses or other
transfers contained in leases, licenses, joint venture agreements, asset sale
agreements, purchase agreements and similar agreements entered into in the
ordinary course of business, (iv) that are or were created by virtue of or in
connection with any transfer of, agreement to transfer or option or right with
respect to any property, assets or Equity Interest not otherwise prohibited
under this Agreement, (v) described on Schedule 6.04, and any amendments,
restatements, supplements, extensions, replacements, refundings or refinancings
of the items listed therein that do not expand the scope of such restrictions,
prohibitions or conditions, (vi) that arise in connection with an asset sale
solely to the extent relating to the assets being disposed of, (vii) that are
customary restrictions on assignment or transfer of any agreement entered into
in the ordinary course of business, (viii) on cash or other deposits, or
maintaining a minimum net worth or assets under management, in each case imposed
by customers under contracts entered into in the ordinary course of business,
(ix) that arise by operation of applicable requirements of law, (x) that are
binding on a Credit Party or a Sculptor Subsidiary at the time such Credit Party
or Sculptor Subsidiary first becomes a Sculptor Subsidiary of the Issuer, so
long as the agreement containing such restrictions was not entered into in
contemplation of such Person becoming a Sculptor Subsidiary of the Issuer and
amendments, restatements, supplements, extensions replacements, refundings or
refinancings of such agreements so long as such amendments, restatements,
supplements, extensions, refinancings, refundings or replacements are not
materially more restrictive on such Person than the restrictions in such
agreement at the time such Person becomes a Sculptor Subsidiary of the Issuer,
(xi) that arise under any document, agreement or other arrangement pertaining to
other Indebtedness of a Credit Party or Sculptor Subsidiary that is permitted
under this Agreement so long as such restrictions, prohibitions or conditions
are not, in the Borrower’s good faith judgment, materially more restrictive or
burdensome in respect of the foregoing activities than the Credit Documents
(provided that such restrictions would not adversely affect the exercise of
rights or remedies of the Administrative

 

-87-



--------------------------------------------------------------------------------

Agent or the Lenders hereunder or under any other Credit Document, or restrict
any Credit Party from performing its obligations under the Credit Documents),
(xii) of the type set forth in clause (d) above that arise under any document,
agreement or other arrangement pertaining to secured Indebtedness of a Credit
Party or Sculptor Subsidiary that is permitted under this Agreement, so long as
such restrictions, prohibitions or conditions relate only to the asset or assets
subject to the Lien securing such Indebtedness, (xiii) that arise under any
Organizational Documents in connection with the Specified Transactions, the
Preferred Units Documents, or the Preferred Debt Securities Documents,
(xiv) that arise under agreements governing Indebtedness or Capital Lease
Obligations permitted by Section 6.01(o) (in the case of agreements permitted by
such Section, any prohibition or limitation shall only be effective against the
assets financed thereby), (xv) that arise under the Expense Allocation Agreement
or any Cost Sharing Arrangement, (xvi) of the type set forth in clause (d) above
that arise under agreements in respect of Indebtedness or Liens permitted under
Section 6.01(r) and Section 6.02(n), so long as such restrictions, prohibitions
or conditions relate only to the asset or assets subject to such Lien,
(xvii) that arise under agreements with Sculptor Funds providing for the
adjustment, clawback or holdback of incentive compensation, (xviii) that arise
under documents or agreements in respect of Indebtedness permitted under
Section 6.01(v), or any amendments, restatements, supplements, renewals,
extensions, replacements, refundings or refinancings of the foregoing, and,
(A) in the case of Section 6.01(v)(i), to the extent that such restrictions,
prohibitions and conditions do not apply to any Credit Parties or any Sculptor
Subsidiaries of a Credit Party other than Qualifying Risk Retention
Subsidiaries, and Subsidiaries and Owned Entities thereof and (B) in the case of
Section 6.01(v)(ii), of the type set forth in clause (d) above to the extent
such restrictions, prohibitions and conditions relate only to the asset or
assets subject to the Lien permitted under clause (ii) of Section 6.02(y), and
(xix) that arise under documents or agreements in respect of Indebtedness
permitted under Section 6.01(w), or any amendments, restatements, supplements,
renewals, extensions, replacements, refundings or refinancings of the foregoing,
and, (A) in the case of Section 6.01(w)(i), to the extent that such
restrictions, prohibitions and conditions do not apply to any Credit Parties or
any Sculptor Subsidiaries of a Credit Party other than Alternate Investment
Subsidiaries, and Subsidiaries and Owned Entities thereof and (B) in the case of
Section 6.01(w)(ii), of the type set forth in clause (d) above to the extent
such restrictions, prohibitions and conditions relate only to the asset or
assets subject to the Lien permitted under clause (ii) of Section 6.02(z).

Section 6.05 Fundamental Changes; Disposition of Assets. No Credit Party shall,
nor shall it permit any Sculptor Subsidiary to, consummate any merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or license, exchange,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever (including, for the avoidance of doubt, any Asset Sale) outside of
the ordinary course of business, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, leased or
licensed, except:

(a) any Credit Party (other than the Borrower) may be merged with or into
another Credit Party, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to a Credit Party;

(b) any Credit Party (other than the Borrower) and any Sculptor Subsidiary may
convey, transfer or otherwise dispose of Equity Interests in the Issuer
delivered pursuant to the terms of restricted share units issued by such Credit
Party or Sculptor Subsidiary;

(c) any Credit Party may be merged, wound up, dissolved, or consolidated with or
into, or all or any part of its business, property or assets may be conveyed,
sold, leased, transferred or otherwise disposed of, in one transaction or a
series of transactions, to any other Person (including the Issuer or any
Subsidiary of the Issuer) except for any Qualified Risk Retention Subsidiary or
Alternate Investment Subsidiary or any Sculptor Subsidiary or Owned Entity
thereof other than a Sculptor Fund; provided that such Credit Party is the
surviving entity;

 

-88-



--------------------------------------------------------------------------------

(d) any Sculptor Subsidiary that is not a Credit Party may be merged, wound up,
dissolved, or consolidated with or into, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to any other
Sculptor Subsidiary that is not a Credit Party or any other Person or Subsidiary
(other than a Credit Party); provided that a Sculptor Subsidiary is the
surviving entity or the surviving entity becomes a Sculptor Subsidiary (and if
the transferring Subsidiary was a wholly-owned Subsidiary of a Credit Party, a
wholly-owned Subsidiary of a Credit Party) upon consummation of such merger or
consolidation; provided, further, that any Qualifying Risk Retention Subsidiary
or Alternate Investment Subsidiary (or any Sculptor Subsidiary or Owned Entity
thereof other than a Sculptor Fund) shall not be merged or consolidated with or
into any Non-SPVS;

(e) any Credit Party can be merged, wound up, dissolved, or consolidated with or
into, or all or any part of its business, property or assets may be conveyed,
sold, leased, transferred or otherwise disposed of, in one transaction or a
series of transactions, to any of Issuer, Sculptor Corp, any New Advisor that is
not a New Advisor Guarantor, or any New Advisor Subsidiary; provided that, in
the case of a merger or consolidation of a Credit Party with or into any such
Person, (i) such Credit Party is the surviving entity or (ii) other than in the
case of the Borrower, the surviving Person or the acquiring Person agrees to
assume, and expressly assumes, all of the obligations of such Credit Party
hereunder and under the other Credit Documents pursuant to an agreement in form
and substance reasonably satisfactory to the Requisite Lenders, and such
surviving Person or acquiring Person shall be organized and existing under the
laws of the United States or any state thereof or the District of Columbia;

(f) any Credit Party or any Sculptor Subsidiary may enter into mergers and
consolidations solely to effect asset acquisitions; provided that (i) if any
Credit Party is party to such transaction, (x) such Credit Party shall be the
continuing or surviving entity or (y) other than in the case of the Borrower,
the surviving Person or the acquiring Person shall agree to assume, and shall
expressly assume, all of the obligations of such Credit Party hereunder and
under the other Credit Documents pursuant to an agreement in form and substance
reasonably satisfactory to the Requisite Lenders, and such surviving Person or
acquiring Person shall be organized and existing under the laws of the United
States or any state thereof or the District of Columbia, (ii) if any Sculptor
Subsidiary is a party to such transaction, (x) such Sculptor Subsidiary shall be
the continuing or surviving entity or (y) the surviving entity shall become a
Sculptor Subsidiary upon consummation of such merger or consolidation, in the
case of clauses (x) and (y) unless a Credit Party is also a party to such
transaction, in which case clause (i) shall apply, and (iii) such asset
acquisitions and other transactions effected by such merger or consolidation are
otherwise permitted under the Credit Documents without giving effect to this
clause (f);

(g) sales, leases, subleases, licenses, sublicenses, exchanges, transfers or
other dispositions of assets that do not constitute Asset Sales;

(h) Asset Sales (other than a sale of all or substantially all assets of the
Credit Parties and the Sculptor Subsidiaries, taken as a whole) so long as
(i) no Event of Default has occurred and is continuing, or would result
therefrom, determined as of the date that the definitive agreement for such
Asset Sale is entered into, (ii) the Borrower is in pro forma compliance with
the financial covenants set forth in Section 6.10 as of the last day of the
Fiscal Quarter most recently ended prior to such date for which financial
statements have been delivered pursuant to Section 5.01 or

 

-89-



--------------------------------------------------------------------------------

3.01, (iii) the consideration received for such sale of assets shall be in an
amount equal to the fair market value thereof (determined in good faith by the
Borrower), and (iv) at least 75% of such consideration is paid in Cash and Cash
Equivalents, provided that the following shall be deemed to be Cash: (x) any
liabilities that are assumed or paid by the transferee with respect to the
applicable Asset Sale, (y) any securities received by the Credit Parties or any
Sculptor Subsidiary from such transferee that are converted by a Credit Party or
Sculptor Subsidiary into Cash or Cash Equivalents (to the extent of the Cash or
Cash Equivalents so received) within 180 days following the closing of the
applicable Asset Sale, and (z) any Designated Non-Cash Consideration received by
the Credit Parties or the Sculptor Subsidiaries in respect of such Asset Sale
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this Section 6.05(h) that is at that
time outstanding, not in excess of $5,000,000 at the time of the receipt of such
Designated Non-Cash Consideration, with the fair market value of each item of
Designated Non-Cash Consideration being measured on the date a legally binding
commitment for such Asset Sale (or, if later, for the payment of such item) was
entered into and without giving effect to subsequent changes in value;

(i) (i) any Sculptor Subsidiary that is not a Credit Party may dissolve,
liquidate or wind up its affairs at any time, and (ii) any Credit Party and any
Sculptor Subsidiary may surrender or fail to maintain its rights, franchises,
licenses and permits material to its business, provided that, in the cases of
clauses (i) and (ii), such dissolution, liquidation, winding up, surrender or
failure, as applicable, would not reasonably be expected to have a Material
Adverse Effect;

(j) [Reserved]; and

(k) any Qualifying Risk Retention Subsidiary or Alternate Investment Subsidiary
may convey, sell, lease or license, exchange, transfer or otherwise dispose of
any of its assets to the extent constituting realization of Liens permitted
under Section 6.02(y) or (z); provided, that any such transactions from such
Qualifying Risk Retention Subsidiary or Alternate Investment Subsidiary to any
Credit Party or any Non-SPVS shall not be made on terms that are substantially
less favorable to such Credit Party or such Non-SPVS, as the case may be, than
those that might be obtained in a comparable arms-length transaction at the time
from a Person who is not an Affiliate of such Credit Party or Non-SPVS.

It is understood and agreed that this Section 6.05 shall not prohibit any change
in ownership of a Credit Party (other than any Credit Party that is also a
Sculptor Subsidiary) that does not cause a Change of Control as long as such
Person or the surviving or acquiring Person remains (or becomes) a Credit Party.
Notwithstanding anything to the contrary in this Agreement, this Section 6.05
shall not prohibit a Credit Party or any Sculptor Subsidiary from changing its
jurisdiction of organization (so long as such change results in such Person
being organized and existing under the laws of the United States or any state
thereof or the District of Columbia), its organizational name, its identity or
organizational structure or its type or form. Notwithstanding the foregoing, the
Borrower may not be (i) merged, consolidated or amalgamated into any Person
unless the Borrower is the surviving Person and (ii) dissolved, liquidated or
wound up.

Section 6.06 Transactions with Shareholders and Affiliates. No Credit Party
shall, nor shall it permit any Sculptor Subsidiary to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of a Credit Party, on terms that are substantially less favorable to
such Credit Party or such Sculptor Subsidiary, as the case may be, than those
that might be obtained in a comparable arms-length transaction at the time from
a Person who is not an Affiliate; provided, the foregoing restriction shall not
apply to (a) any transaction between or among any Credit Parties and any
Sculptor Subsidiaries; (b) compensation (including the granting of Equity
Interests and other bonuses), reimbursement and other

 

-90-



--------------------------------------------------------------------------------

compensation and reimbursement arrangements (including, but not limited to any
retirement, health, stock option or other benefit plan), and other fees paid to,
and insurance provided to or for, current or former officers, employees,
directors, managers, partners, managing members, principals, advisors,
consultants or independent contractors of Credit Parties, the Sculptor
Subsidiaries and their respective Affiliates (or current or former officers,
employees, directors, managers, partners, managing members, principals,
advisors, consultants or independent contractors of such Person’s general
partner or equivalent) entered into in the ordinary course of business;
(c) advances to current or former officers, employees, directors, managers,
partners, managing members, principals, advisors, consultants or independent
contractors of Credit Parties, the Sculptor Subsidiaries and their respective
Affiliates (or current or former officers, employees, directors, managers,
partners, managing members, principals, advisors, consultants or independent
contractors of such Person’s general partner or equivalent) for personal
expenses; (d) use of corporate aircraft or other vehicles for personal use;
(e) advances of working capital to any Credit Party, (f) transfers of cash and
assets to any Credit Party; (g) intercompany transactions expressly permitted by
Section 6.01, Section 6.03 or Section 6.05; (h) transactions with any Sculptor
Fund owned, maintained or managed, directly or indirectly, by any Credit Party
or any Subsidiary in the ordinary course of business; (i) investments in any
Sculptor Fund, joint venture or other Affiliate of any Credit Party or Sculptor
Subsidiary without the payment of fees, expenses or other charges related
thereto; (j) payments to current or former officers, employees, directors,
managers, partners, managing members, principals, advisors, consultants or
independent contractors of any Credit Party, any Sculptor Subsidiary, any New
Advisor Subsidiary, or any New Advisor that is not a New Advisor Guarantor (or
current or former officers, employees, directors, managers, partners, managing
members, principals, advisors, consultants or independent contractors of such
Person’s general partner or equivalent) in respect of the indemnification of
such Persons in such respective capacities from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements, as the case may be, pursuant to the
organizational documents or other corporate action of such Credit Party,
Sculptor Subsidiary, New Advisor Subsidiary, or New Advisor that is not a New
Advisor Guarantor (or such Person’s general partner or equivalent), as
applicable, or pursuant to applicable Law; (k) payments of management, advisory,
consulting or termination fees, indemnities, or other fees or profit sharing
arrangements to any current or former officers, employees, directors, managers,
partners, managing members, principals, advisors, consultants or independent
contractors (including any Credit Party or any Subsidiary acting in such
capacity) of any Credit Party, any Sculptor Subsidiary, any New Advisor that is
not a New Advisor Guarantor, or any New Advisor Subsidiary (or current or former
officers, employees, directors, managers, partners, managing members,
principals, advisors, consultants or independent contractors of such Person’s
general partner or equivalent) in accordance with any management or similar
agreements; (l) any transaction between any Qualifying Risk Retention Subsidiary
and any Sculptor CLO (as defined in the definition of Qualifying Risk Retention
Subsidiary) in the ordinary course of business; (m) any transaction between any
Alternate Investment Subsidiary and any AIS Investment, Sculptor Fund or other
investment vehicle in the ordinary course of business; and (n) transactions
permitted pursuant to Section 6.03, subject to Section 6.08.

Section 6.07 Conduct of Business. From and after the Closing Date, no Credit
Party shall, nor shall it permit any Sculptor Subsidiary to, engage in any
material line of business substantially different from (i) the asset management,
investment management and financial services business or any business ancillary,
complementary or reasonably related thereto and reasonable extensions thereof,
(ii) the business currently conducted by the Credit Parties and their Sculptor
Subsidiaries on the Closing Date, and (iii) such other lines of business as may
be consented to by Requisite Lenders.

Section 6.08 Amendments or Waivers of Organizational Documents and Certain
Agreements. No Credit Party shall nor shall it permit any Sculptor Subsidiary
to, (i) amend, modify or waive any of its Organizational Documents, any Expense
Allocation Agreement or any Cost Sharing Arrangement in a manner (taken as a
whole) materially adverse to the Lenders without obtaining the prior

 

-91-



--------------------------------------------------------------------------------

written consent of the Requisite Lenders, (ii) enter into any Expense Allocation
Agreement that is different from the Expense Allocation Agreement described in
the Issuer’s proxy statement filed with the SEC on March 27, 2017 in a manner
materially adverse to the Lenders without obtaining the prior written consent of
the Requisite Lenders or (iii) enter into any Cost Sharing Arrangement that is
materially adverse to the Lenders without obtaining the prior written consent of
the Requisite Lenders.

Section 6.09 Fiscal Year. Without the prior written consent of Administrative
Agent, no Credit Party shall, in each case solely if the fiscal year-end of such
Person is December 31 at the time of the proposed change, change its fiscal
year-end from December 31 unless such change in fiscal year-end is required by
any decree, order, statute, rule or governmental regulation applicable to such
Credit Party, or to qualify for any exemption therefrom.

Section 6.10 Financial Covenants.

(a) Assets Under Management. The Borrower shall not permit the AUM of the Credit
Parties and their consolidated Subsidiaries as reported on the Compliance
Certificate and Reconciliation Statement, as of the last day of any Fiscal
Quarter to be less than $20,000,000,000.

(b) Total Net Leverage Ratio. Subject to Section 8.02(b), beginning with the
first full Fiscal Quarter ended after the Closing Date and with respect to each
such subsequent Fiscal Quarter during the Financial Covenant Period, the
Borrower shall not permit the Total Net Leverage Ratio as of the last day of any
Fiscal Quarter to exceed 4.50 to 1.00.

(c) Minimum Liquidity. During the Financial Covenant Period, the Credit Parties
shall not permit, as of the last day of two consecutive fiscal quarters, the sum
of (i) cash or Cash Equivalents, (ii) the amount by which (A) the aggregate
Revolving Loan Commitment exceeds (B) the aggregate outstanding principal
balance of Revolving Loans, and (iii) management fee receivables, incentive
receivables and other revenue receivables of the Credit Parties and their
Subsidiaries to be less than the Minimum Liquidity Amount.

Section 6.11 Jurisdiction of Formation. No Credit Party shall change its state
of formation to any jurisdiction outside of the United States (including without
limitation through merger, consolidation, reorganization or any other manner).

Section 6.12 Holding Company Limitations. The Credit Parties shall not permit
the Issuer or Sculptor Corp to act as an investment adviser or to provide any
investment advisory services other than through a Credit Party or a Sculptor
Subsidiary or to directly engage in any new lines of business resulting in
revenues to the Issuer or Sculptor Corp (other than revenue derived from the
Credit Parties and their Subsidiaries) in excess of $2,000,000 in any four
Fiscal Quarter period; provided that, upon the consummation of a transaction
pursuant to Section 6.05(e) where the Issuer or Sculptor Corp is the surviving
entity, such Person shall cease to be subject to the terms of this Section 6.12.

Section 6.13 Restricted Junior Payments. No Credit Party shall, nor shall it
permit any of its Sculptor Subsidiaries through any manner or means or through
any other Person to, directly or indirectly, declare, order, pay, make or set
apart, or agree to declare, order, pay, make or set apart, any sum for any
Restricted Junior Payment except that the Credit Parties and the Sculptor
Subsidiaries may make regularly scheduled payments of interest, and payments of
any other amounts, in each case in respect of any Subordinated Indebtedness in
accordance with the terms of, and only to the extent permitted by, and subject
to any subordination provisions contained in, the indenture or other agreement
pursuant to which such Indebtedness was issued; provided that payments of any
amounts in respect of intercompany Indebtedness among any of the Credit Parties
and Sculptor Subsidiaries may be made at any time that an Event of Default is
not continuing (and prior to the time that the Administrative Agent delivers
written notice to stop such payments to such Credit Party or Sculptor
Subsidiary, which notice shall only be effective during the period that such
Event of Default is continuing)Sculptor.

 

 

-92-



--------------------------------------------------------------------------------

Section 6.14 Exceptions to No Further Negative Pledges. Except with respect to
(a) specific property encumbered to secure payment of particular Indebtedness or
to be sold pursuant to an executed agreement with respect to a permitted asset
sale or other disposition, (b) prohibitions or restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements, asset sale agreements,
purchase agreements and similar agreements entered into in the ordinary course
of business, (c) prohibitions or restrictions identified on Schedule 6.14, and
any amendments, restatements, supplements, extensions, replacements, refundings
or refinancings of the items listed therein that do not expand the scope of such
restrictions or prohibitions, (d) any agreements evidencing or governing any
purchase money Liens or Capital Lease Obligations and other Indebtedness
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby and related assets), (e)
restrictions and conditions imposed by applicable Law, (f) licenses and
contracts which by the terms thereof prohibit or limit the granting of Liens on
such agreement or the rights contained therein, (g) prohibitions or restrictions
in existence prior to the time such Person becomes a Sculptor Subsidiary and not
created in contemplation of any such acquisition, and amendments, restatements,
supplements, extensions replacements, refundings or refinancings of such
agreements so long as such amendments, restatements, supplements, extensions,
refinancings, refundings or replacements are not materially more restrictive on
such Person than the restrictions in such agreement at the time such Person
becomes a Sculptor Subsidiary of the Issuer, (h) any agreement evidencing
Indebtedness permitted under Section 6.01; provided that, in each case under
this clause (h), such prohibitions or restrictions (x) apply solely to a
Sculptor Subsidiary that is not a Credit Party, (y) are no more restrictive than
the prohibitions or restrictions set forth in the Credit Documents, or (z) do
not materially impair the Borrower’s ability to pay their respective obligations
under the Credit Documents as and when due (as determined in good faith by the
Borrower), (i) customary provisions in shareholder agreements, joint venture
agreements, organizational or constitutive documents or similar binding
agreements relating to any joint venture or non-wholly owned Sculptor Subsidiary
and other similar agreements applicable to joint ventures and non-wholly owned
Sculptor Subsidiaries and applicable solely to such joint venture or non-wholly
owned Sculptor Subsidiary and the Equity Interests issued thereby, (j)
[reserved], (k) restrictions on cash and other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business,
(l) prohibitions and limitations on the transfer of limited liability company,
partnership, or other equity interests, (m) prohibitions and limitations with
respect to the assignment of interests in management agreements, advisory
agreements, sub-advisory and similar agreements, and (n) prohibitions and
limitations that are or were created by virtue of or in connection with any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interest not otherwise prohibited under this
Agreement, no Credit Party nor any Non-SPVS (other than any parent company of
the foregoing (solely to the extent such prohibition or limitation relates to
Liens on assets described in Section 6.02(y) or (z)), shall enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations.

Section 6.15 Sale, Transfer or Disposition of Material Property. Notwithstanding
anything to the contrary contained in this Agreement, no Credit Party nor any
Sculptor Subsidiary shall sell, lease, license, sublicense, sublease, exchange,
transfer or otherwise dispose of any Property (including by way of investment,
distribution or Restricted Payment) that is material to the conduct of the
business of the Credit Parties, taken as a whole, to any Subsidiary of the
Credit Parties, joint venture or Affiliate of the Credit Parties that is not a
Credit Party.

 

-93-



--------------------------------------------------------------------------------

Article 7

GUARANTY

Section 7.01 Guaranty of the Obligations. Subject to the provisions of
Section 7.02 and Section 7.08, Guarantors jointly and severally hereby
absolutely, irrevocably and unconditionally guaranty, as primary obligor and not
merely as surety, to Administrative Agent for the ratable benefit of the
Beneficiaries the due and punctual payment in full of all Obligations and
payment obligations of Borrower under the Fee Letter, in each case when the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).

Section 7.02 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.02, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.02), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.02. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.02 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.02.

Section 7.03 Payment by Guarantors. Subject to Section 7.02, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors shall upon demand pay, or cause to be paid, in Cash, to
Administrative Agent for the ratable benefit of Beneficiaries, an amount equal
to the sum of the unpaid

 

-94-



--------------------------------------------------------------------------------

principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for Borrower’s becoming the subject of a case under the Bankruptcy Code,
would have accrued on such Guaranteed Obligations, whether or not a claim is
allowed against Borrower for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

Section 7.04 Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(c) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(d) any Beneficiary, and Administrative Agent, pursuant to Section 9.08, upon
such terms as it deems appropriate, and subject to the provisions of this
Agreement and the other Credit Documents, without notice or demand and without
affecting the validity or enforceability hereof or giving rise to any reduction,
limitation, impairment, discharge or termination of any Guarantor’s liability
hereunder, from time to time may (i) subject to compliance, if applicable, with
Section 10.05, modify, amend, supplement or otherwise change any Credit
Document, (ii) renew, extend, accelerate, increase the rate of interest on, or
otherwise change the time, place, manner or terms of payment of the Guaranteed
Obligations; (iii) waive or otherwise consent to noncompliance with any Credit
Document; (iv) settle, compromise, or release or discharge with respect to, or
substitutions for, the Guaranteed Obligations or any agreement relating thereto
and/or subordinate the payment of the same to the payment of any other
obligations; (v) request and accept other guaranties of the Guaranteed
Obligations and take and hold security for the payment hereof or the Guaranteed
Obligations; (v) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guaranteed Obligations; (vi) enforce and
apply any security hereafter held by or for the benefit of such Beneficiary in
respect hereof or the Guaranteed Obligations and direct the order or manner of
sale thereof, or exercise any other right or remedy that such Beneficiary may
have against any such security, in each case as such Beneficiary in its
discretion may determine consistent herewith and

 

-95-



--------------------------------------------------------------------------------

any applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against Borrower or any security for the
Guaranteed Obligations; and (vii) exercise any other rights available to it
under the Credit Documents; and

(e) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or any workout, insolvency, bankruptcy proceeding,
reorganization, arrangement, liquidation or dissolution by or against the
Issuer, Borrower any other Guarantor or any of their respective Subsidiaries or
any procedure, agreement, order, stipulation, election, action or omission
thereunder, including any discharge of or disallowance of, or bar or stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Credit Documents, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Credit Document, or any agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the other
Credit Documents or from the proceeds of any security for the Guaranteed
Obligations, except to the extent such security also serves as collateral for
indebtedness other than the Guaranteed Obligations) to the payment of
indebtedness other than the Guaranteed Obligations, even though any Beneficiary
might have elected to apply such payment to any part or all of the Guaranteed
Obligations; (v) any Beneficiary’s consent to the change, reorganization or
termination of the corporate structure or existence of any Credit Party or any
Sculptor Subsidiary and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations,
including any failure to take any steps to perfect and maintain any Lien on, or
to preserve any rights with respect to, any Collateral; (vii) any defenses,
set-offs or counterclaims which Borrower may allege or assert against any
Beneficiary in respect of the Guaranteed Obligations, including failure of
consideration, breach of warranty, payment, statute of frauds, accord and
satisfaction and usury; (viii) any foreclosure, whether or not through judicial
sale, and any other sale or other disposition of any Collateral or any election
following the occurrence and during the continuance of an Event of Default by
any Secured Party to proceed separately against any Collateral in accordance
with such Secured Party’s rights under any applicable requirement of Law; and
(ix) any other act or thing or omission, or delay to do any other act or thing,
which may or might in any manner or to any extent vary the risk of any Guarantor
as an obligor in respect of the Guaranteed Obligations.

Section 7.05 Waivers by Guarantors. Each Guarantor hereby expressly waives, for
the benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security

 

-96-



--------------------------------------------------------------------------------

held from Borrower, any such other guarantor or any other Person, (iii) proceed
against or have resort to any balance of any deposit account or credit on the
books of any Beneficiary in favor of Borrower or any other Person, or
(iv) pursue any other remedy in the power of any Beneficiary whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Borrower or any other Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of Borrower or any other Guarantor from
any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) any rights to set-offs, recoupments and
counterclaims, and (iii) promptness (subject to any applicable statute of
limitations), diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) any defenses or benefits that may be derived from or afforded by
law which limit the liability of or exonerate guarantors or sureties, or which
may conflict with the terms hereof; and (g) all diligence, presentment, demand
of payment or performance, protest, notice of nonpayment or nonperformance,
notice of protest, notice of dishonor and all other notices, demands or
requirements whatsoever of any kind and all notices of acceptance of this
Agreement or of the existence, creation, incurrence or assumption of new or
additional Obligations.

Section 7.06 Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Commitments shall have been terminated, each Guarantor hereby waives any claim,
right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against Borrower or any other Guarantor or any of its assets in
connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Borrower with respect to
the Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Commitments shall have been terminated, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guaranteed Obligations,
including, without limitation, any such right of contribution as contemplated by
Section 7.02. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof. No obligation of any Guarantor hereunder shall be discharged other
than by complete performance or unless such Guarantor is otherwise released from
its Guaranteed Obligations by Administrative Agent and the applicable
Beneficiaries.

 

-97-



--------------------------------------------------------------------------------

Section 7.07 Subordination of Other Obligations. Any Indebtedness of Borrower or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

Section 7.08 Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Commitments shall have been terminated (other than
contingent or indemnification obligations to which no claim has been asserted or
that are not then due and payable). Each Guarantor hereby irrevocably waives any
right to revoke this Guaranty as to future transactions giving rise to any
Guaranteed Obligations.

Section 7.09 Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

Section 7.10 Financial Condition of Borrower. Any Credit Extension may be made
to Borrower or continued from time to time, without notice to or authorization
from any Guarantor regardless of the financial or other condition of Borrower at
the time of any such grant or continuation. No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of Borrower. Each Guarantor
has adequate means to obtain information from Borrower on a continuing basis
concerning the financial condition of Borrower and its ability to perform its
obligations under the Credit Documents, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrower now known or hereafter known
by any Beneficiary. In the event any Beneficiary, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any Guarantor, such Beneficiary shall be under no obligation to (a) undertake
any investigation not a part of its regular business routine, (b) disclose any
information that such Beneficiary, pursuant to accepted or reasonable commercial
finance or banking practices, wishes to maintain confidential or (c) make any
future disclosures of such information or any other information to any
Guarantor.

Section 7.11 Bankruptcy, etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against Borrower or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Borrower or any other Guarantor or by any defense which
Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

 

-98-



--------------------------------------------------------------------------------

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors shall permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

Section 7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
(and, in the case of any other Guarantor that is a direct or indirect Subsidiary
of the Guarantor being so sold or disposed of, the Guaranty of such other
Guarantor) or such successor in interest, as the case may be, hereunder shall
automatically be discharged and released without any further action by any
Beneficiary or any other Person effective as of the time of such asset sale.

Article 8

EVENTS OF DEFAULT

Section 8.01 Events of Default. If any one or more of the following conditions
or events shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment or otherwise; or (ii) any
interest on any Loan or any fee or any other amount due hereunder within five
Business Days after receiving notice from Administrative Agent of such failure
to pay; or

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of the
Sculptor Subsidiaries to pay when due any principal of or interest or premium on
one or more items of Indebtedness (other than Indebtedness referred to in
Section 8.01(a)) in an aggregate principal amount of $25,000,000 or more, in
each case beyond the grace period, if any, provided therefor; or (ii) breach or
default by any Credit Party or any of the Sculptor Subsidiaries with respect to
any terms of its Indebtedness, which is in the individual or aggregate principal
amounts referred to in clause (i) above, or any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee or fiscal agent on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be.

 

-99-



--------------------------------------------------------------------------------

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 5.01(e)(i), Section 5.02,
or Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect as of the date made or deemed
made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in this Section 8.01, and
such default shall not have been remedied or waived within thirty days after
receipt by Borrower of notice from Administrative Agent of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party or any Material Subsidiary in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against any Credit Party or any
Material Subsidiary under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over any Credit Party or any Material Subsidiary, or over all or
a substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of any Credit Party or any Material Subsidiary for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party or any Material Subsidiary, and any such event
described in this clause (ii) shall continue for sixty days without having been
dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Credit Party or
any Material Subsidiary shall have an order for relief entered with respect to
it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or any Credit Party or any Material Subsidiary shall make any
assignment for the benefit of creditors; or (ii) any Credit Party or any
Material Subsidiary shall be unable, or shall fail generally to pay debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally; or the board of directors (or similar governing body) of any Credit
Party or any Material Subsidiary (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to in this Section 8.01(g); or

(h) Judgments and Attachments. Any final money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $25,000,000 (in either case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against any Credit Party or any
Material Subsidiary or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty days; or

 

-100-



--------------------------------------------------------------------------------

(i) Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in or have a Material Adverse Effect; or

(j) Change of Control. A Change of Control shall occur; or

(k) Guaranties and other Credit Documents. At any time after the execution and
delivery thereof, (i) the Guaranty for any reason, other than the satisfaction
in full of all Obligations (other than contingent or indemnification obligations
to which no claim has been asserted or that are not then due and payable), shall
cease to be in full force and effect (other than in accordance with its terms)
or shall be declared to be null and void or any Guarantor shall repudiate its
obligations thereunder, (ii) this Agreement ceases to be in full force and
effect (other than by reason of the satisfaction in full of the Obligations
(other than contingent or indemnification obligations to which no claim has been
asserted or that are not then due and payable) in accordance with the terms
hereof) or shall be declared null and void for any reason, or (iii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Credit Document to which it is
a party (other than as a result of repayment in full of the Obligations (other
than contingent or indemnification obligations to which no claim has been
asserted or that are not then due and payable) and termination of the
Commitments); or

(l) Liens and Collateral Documents. at any time, any Lien purported to be
created by any Collateral Document, for any reason other than (i) as expressly
permitted hereunder or thereunder (including as a result of a transaction
permitted under Section 6.05) or the satisfaction in full of all the Obligations
(other than contingent or indemnification obligations to which no claim has been
asserted or that are not then due and payable) or (ii) as a result of the
Administrative Agent’s failure to (A) maintain possession of any stock
certificate, promissory note or other instrument delivered to it under any
Collateral Document or (B) file Uniform Commercial Code continuation statements
(provided that in the case of each of subclauses (A) and (B) the Credit Parties
shall have taken such remedial action as the Administrative Agent may reasonably
request), ceases to be in full force and effect with respect to a material
portion of the Collateral purported to be covered by the Collateral Documents;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.01(f) or (g), automatically, and (2) upon the occurrence and during
the continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders, upon notice to Borrower by Administrative Agent,
the Commitments, if any, of each Lender having such Commitments shall
immediately be terminated and each of the following shall immediately become due
and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest on the
Loans plus the Call Premium (if applicable) and (II) all other Obligations.

Section 8.02 Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01, for
purposes of determining whether an Event of Default has occurred under the
financial covenant set forth in Section 6.10(b), any equity contribution (in the
form of common equity or other equity having terms reasonably acceptable to
Administrative Agent) made to Borrower after the last day of any Fiscal Quarter

 

-101-



--------------------------------------------------------------------------------

and on or prior to the day that is 10 days after the day on which financial
statements are required to be delivered for that Fiscal Quarter shall, at the
request of Borrower, be included in the calculation of Combined Economic Income
solely for the purposes of determining compliance with such financial covenant
at the end of such Fiscal Quarter and any subsequent period that includes such
Fiscal Quarter (any such equity contribution, a “Specified Equity
Contribution”); provided that (a) Borrower shall not be permitted to so request
that separate Specified Equity Contributions be made in more than two Fiscal
Quarters in any Relevant four Fiscal Quarter Period and there shall be no more
than four (4) Specified Equity Contributions made in the aggregate after the
Closing Date, (b) the amount of any Specified Equity Contribution shall be no
greater than the amount required to cause Borrower to be in compliance with the
financial covenants, (c) all Specified Equity Contributions and the use of
proceeds therefrom shall be disregarded for all other purposes under the Credit
Documents (including without limitation negative covenant baskets requiring pro
forma compliance with Section 6.10), (d) if, after giving effect to any
Specified Equity Contribution, Borrower would be in compliance with the
financial covenant contained in Section 6.10(b) after giving effect to the
provisions of this Section 8.02, no Default or Event of Default shall be deemed
to have existed at any time with respect to such financial covenants for the
relevant Fiscal Quarter and (e) 100% of the proceeds of the Specified Equity
Contributions shall be offered within three Business Days to be applied to
prepayment of the Term Loans, without penalty or premium). To the extent that
the proceeds of the Specified Equity Contribution are used to repay
Indebtedness, such Indebtedness shall not be deemed to have been repaid for
purposes of calculating the financial covenant set forth in Section 6.10(b) for
the Relevant Four Fiscal Quarter Period. For purposes of this paragraph, the
term “Relevant Four Fiscal Quarter Period” shall mean, with respect to any
requested Specified Equity Contribution, the four Fiscal Quarter period ending
on (and including) the Fiscal Quarter in which Combined Economic Income shall be
increased as a result of such Specified Equity Contribution. The Administrative
Agent shall promptly notify each Term Loan Lender of the contents of the
Borrower’s prepayment notice and of such Term Loan Lender’s Pro Rata Share of
the prepayment. Each Term Lender may reject all or a portion of its Pro Rata
Share of any prepayment under this Section 8.02(a) by providing written notice
to the Administrative Agent and the Borrower no later than 5:00 p.m. (New York
time) one Business Day after the date of such Lender’s receipt of notice from
the Administrative Agent regarding such prepayment.

(b) Notwithstanding anything to the contrary contained in Section 8.02(a), for
the purposes of determining Total Net Leverage Ratio as of the last day of the
Fiscal Quarter most recently ended prior to the payment of any Specified Equity
Contributions (the “Subject Quarter”) and as of the last day of any subsequent
Fiscal Quarter in which the Subject Quarter is included in the calculation of
Combined Economic Income (the “Subsequent Periods”), if such Specified Equity
Contributions are included as Combined Economic Income as set forth in
Section 8.02(a), Borrower shall deduct from the Combined Economic Income for the
Subject Quarter and any Subsequent Periods, the lesser of (1) the sum of all
Restricted Payments (other than distributions made by any Credit Party pursuant
to Section 6.03(a)) made during or for the Subject Quarter and during or for any
Subsequent Period and (2) the sum of all Specified Equity Contributions made
during or for the Subject Quarter and during or for any Subsequent Period. For
the avoidance of doubt, when calculating Total Net Leverage Ratio after giving
effect to any proposed Restricted Payments to be made during or for any
Subsequent Period, Borrower shall deduct from the Combined Economic Income such
proposed Restricted Payments as if they were made during the prior Fiscal
Quarter.

 

-102-



--------------------------------------------------------------------------------

Article 9

AGENT

Section 9.01 Appointment of Administrative Agent. Delaware Life is hereby
irrevocably appointed Administrative Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes Delaware Life to act as
Administrative Agent in accordance with the terms hereof and the other Credit
Documents. The Administrative Agent shall also act as collateral agent under the
Credit Documents and each of the Lenders hereby irrevocably appoints the
Administrative Agent as its collateral agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the collateral agent by the terms hereof and the other Credit
Documents, together with such actions and powers as are reasonably incidental
thereto. In this connection, the Administrative Agent, as “collateral agent”
shall be entitled to the benefits of all provisions of this Article 9 and
Article 10 as if set forth in full herein with respect thereto. Administrative
Agent hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Credit Documents, as applicable. The provisions
of this Article 9 are solely for the benefit of Administrative Agent, the
collateral agent and Lenders and no Credit Party shall have any rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, Administrative Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for any Credit
Party or any Sculptor Subsidiary or any of their respective Affiliates.
Administrative Agent, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
Affiliates.

Section 9.02 Powers and Duties. Each Lender irrevocably authorizes
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Credit Documents
as are specifically delegated or granted to Administrative Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. Administrative Agent shall have only those duties
and responsibilities that are expressly specified herein and the other Credit
Documents. Administrative Agent may exercise such powers, rights and remedies
and perform such duties by or through its agents or employees. Administrative
Agent shall not have, by reason hereof or any of the other Credit Documents, a
fiduciary relationship in respect of any Lender or any other Person; and nothing
herein or any of the other Credit Documents, expressed or implied, is intended
to or shall be so construed as to impose upon Administrative Agent any
obligations in respect hereof or any of the other Credit Documents except as
expressly set forth herein or therein.

Section 9.03 General Immunity.

(a) No Responsibility for Certain Matters. Administrative Agent shall not be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by Administrative Agent to Lenders or by or on
behalf of any Credit Party, or to any Lender in connection with the Credit
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Credit Party or any other Person liable for
the payment of any Obligations, nor shall Administrative Agent be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Credit
Documents or as to the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Default or to make any
disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans.

(b) Exculpatory Provisions. Neither Administrative Agent nor any of its
officers, partners, directors, employees or agents shall be liable to Lenders
for any action taken or omitted by Administrative Agent under or in connection
with any of the Credit Documents except to the extent caused by Administrative
Agent’s gross negligence or willful misconduct, in each case as determined by a
final non appealable judgment of a court of competent jurisdiction.
Administrative Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection

 

-103-



--------------------------------------------------------------------------------

herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
Administrative Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.05) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), Administrative
Agent shall be entitled to act or (where so instructed) refrain from acting, or
to exercise such power, discretion or authority, in accordance with such
instructions. Without prejudice to the generality of the foregoing,
(i) Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any communication, instrument or document believed by it to be
genuine and to have been signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Credit Parties and the Sculptor
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against
Administrative Agent as a result of Administrative Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.05).

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub- agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. All of the rights, benefits, and privileges (including
the exculpatory and indemnification provisions) of this Section 9.03 and of
Section 9.06 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by Administrative
Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) and shall have all of the
rights and benefits of a third party beneficiary, including an independent right
of action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of the Credit Parties and the Lenders
and (ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent.

Section 9.04 Administrative Agent Entitled to Act as Lender. The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, Administrative Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the Loans,
Administrative Agent shall have the same rights and powers hereunder as any
other Lender and may exercise the same as if it were not performing the duties
and functions delegated to it hereunder, and the term “Lender” shall, unless the
context clearly otherwise indicates, include Administrative Agent in its
individual capacity. Administrative Agent and its Affiliates may accept deposits
from, lend money to, own securities of, and generally engage in any kind of
banking, trust, financial advisory or other business with any Credit Party or
any of their respective Affiliates as if it were not performing the duties
specified herein, and may accept fees and other consideration from Borrower,
other Credit Parties and their respective Affiliates for services in connection
herewith and otherwise without having to account for the same to Lenders.

Section 9.05 Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Credit Parties and the
Sculptor Subsidiaries in connection with Credit Extensions hereunder and that it
has made and shall continue to make its own appraisal of the creditworthiness of
Credit Parties and the Sculptor Subsidiaries. Administrative Agent

 

-104-



--------------------------------------------------------------------------------

shall not have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and Administrative Agent shall not have any
responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders. Each Lender acknowledges and agrees that the
Credit Extension made hereunder are commercial loans and not investments in a
business enterprise or securities.

(b) If any Lender has elected to abstain from receiving material non-public
information concerning the Credit Parties or their Affiliates, such Lender
acknowledges that, notwithstanding such election, Administrative Agent and/or
the Credit Parties shall, from time to time, make available
syndicate-information (which may include material non-public information) as
required by the terms of, or in the course of, administering the Loans to the
credit contact(s) identified for receipt of such information on the Lender’s
administrative questionnaire who are able to receive and use all syndicate-level
information (which may contain material non-public information) in accordance
with such Lender’s compliance policies and contractual obligations and
applicable Law, including federal and state securities laws; provided, that if
such contact is not so identified in such questionnaire, the relevant Lender
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Administrative Agent and the Credit Parties upon request
therefor by Administrative Agent or the Credit Parties. Notwithstanding such
Lender’s election to abstain from receiving material non-public information,
such Lender acknowledges that if such Lender chooses to communicate with the
Administrative Agent, it assumes the risk of receiving material non-public
information concerning the Credit Parties or their Affiliates.

(c) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Term Loan and/or Revolving Loans on the
applicable Credit Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by Administrative Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date and such Credit Date.

Section 9.06 Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify Administrative Agent and each of its
Related Parties, to the extent that Administrative Agent and each of its Related
Parties shall not have been indefeasibly paid by any Credit Party (including, to
the extent not indemnified pursuant to Section 2.16(e), Taxes, interests and
penalties imposed for not properly withholding or backup withholding on payments
made to or for the account of any Lender), promptly upon demand, for and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against Administrative Agent in exercising its powers, rights and
remedies or performing its duties hereunder or under the other Credit Documents,
any related document or otherwise in its capacity as Administrative Agent in any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Administrative Agent or any of its Related Persons under or with respect to any
of the foregoing; provided, no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting primarily from Administrative Agent’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment.

 

-105-



--------------------------------------------------------------------------------

Section 9.07 Successor Administrative Agent.

(a) Administrative Agent may resign at any time by giving thirty days’ prior
written notice thereof to Lenders and Borrower. Upon any such notice of
resignation, Requisite Lenders shall have the right, upon five Business Days’
notice to Borrower, to appoint a successor Administrative Agent. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and the retiring Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent under the Credit Documents,
whereupon such retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The administration fees payable by Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. If the
Requisite Lenders have not appointed a successor Administrative Agent,
Administrative Agent shall have the right to appoint a financial institution to
act as Administrative Agent hereunder and in any case, Administrative Agent’s
resignation shall become effective on the thirtieth day after such notice of
resignation. If neither the Requisite Lenders nor Administrative Agent have
appointed a successor Administrative Agent, the Requisite Lenders shall be
deemed to succeeded to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent hereunder.

(b) Notwithstanding paragraph (a) of this Section, solely for purposes of
maintaining any security interest granted to the Administrative Agent under any
Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties, and continue to be
entitled to the rights set forth in such Collateral Document and Credit
Document, and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this Section (it being understood and agreed that
the retiring Administrative Agent shall have no duty or obligation to take any
further action under any Collateral Document, including any action required to
maintain the perfection of any such security interest), and the Requisite
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(A) all payments required to be made hereunder or under any other Credit
Document to the Administrative Agent for the account of any Person other than
the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article, Section 10.02 (Expenses) and
Section 10.03 (Indemnity), as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Credit Document, shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent and in respect of the collateral matters
referred to above.

Section 9.08 Guaranty. Agents under Guaranty. Each Requisite Lender hereby
further authorizes Administrative Agent, on behalf of and for the benefit of the
Beneficiaries, to be the agent for and representative of Beneficiaries with
respect to the Guaranty. Subject to Section 10.05, without further written
consent or authorization from any Beneficiary, Administrative Agent may execute
any documents or instruments necessary to release any Guarantor from the
Guaranty pursuant to Section 7.12 or with respect to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.05)
have otherwise consented.

 

-106-



--------------------------------------------------------------------------------

Section 9.09 Withholding Taxes. To the extent required by any applicable Law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
for any reason (including because the appropriate form was not delivered by such
Lender or was not properly executed or because such Lender failed to notify
Administrative Agent of a change in circumstance which rendered the exemption
from, or reduction of, withholding Tax ineffective), without limitation or
duplication of any amount payable under Section 2.16, such Lender shall
indemnify Administrative Agent and each of its Related Parties fully for all
amounts paid, directly or indirectly, by Administrative Agent and each of its
Related Parties as Tax or otherwise, including any penalties or interest and
together with all expenses (including legal expenses, allocated internal costs
and out-of-pocket expenses) incurred, whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Tax and without limiting the obligation of the Borrower to do
so). A certificate as to the amount of such payment or liability delivered to
any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender under this Agreement or any
other Credit Document against any amount due to Administrative Agent under this
paragraph. The agreements in this paragraph shall survive the resignation and/or
replacement of Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Loans and the repayment,
satisfaction or discharge of all Obligations under this Agreement.

Section 9.10 Collateral Matters.

(a) Except with respect to the exercise of setoff rights in accordance with
Section 10.04 or with respect to a Secured Party’s right to file a proof of
claim in an insolvency proceeding, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Obligations, it being understood and agreed that all powers, rights and
remedies under the Credit Documents may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders or any other
Secured Party for any failure to monitor or maintain any portion of the
Collateral.

(c) The Secured Parties irrevocably authorize the Administrative Agent, in its
discretion:

(i) to release any Lien on any Property granted to or held by the Administrative
Agent under any Credit Document, which Lien shall be automatically released
(A) upon termination of the Commitments and payment in full of all Obligations
(in each case, other than contingent reimbursement and indemnification
obligations, in each case not yet accrued and payable), (B) at the time the
Property subject to such Lien is transferred in connection with any transfer
permitted hereunder to any Person (other than in the case of a transfer by a
Credit Party, any transfer to another Credit Party), (C) subject to
Section 10.05, if the release of such Lien is approved, authorized or ratified
in writing by the Requisite Lenders (or such greater number of Lenders as may be
required pursuant to Section 10.05), or (D) if the Property subject to such Lien
is owned by a Guarantor, upon release of such Guarantor from its obligations
under its Guaranty pursuant to clause (iii) below;

 

-107-



--------------------------------------------------------------------------------

(ii) (A) to release or subordinate any Lien on any Property granted to or held
by the Administrative Agent under any Credit Document to the holder of any Lien
on such property that is permitted by Section 6.02(n) to the extent and for so
long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of any other Lien on such assets and (B) to subordinate
any Lien on any Property granted to or held by the Administrative Agent under
any Credit Document to the holder of any Lien on such Property that is permitted
by any other clause of Section 6.02 to be senior to the Liens securing the
Obligations;

(iii) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a direct or indirect Sculptor Subsidiary of the Issuer as a
result of a transaction permitted under Section 6.05; and

(iv) to release any Lien on any Equity Interest issued by a Qualified Risk
Retention Subsidiary or an Alternate Investment Subsidiary granted to or held by
the Administrative Agent under any Credit Document, which Lien shall be
automatically released, upon a pledge of such Equity Interest to secure
applicable Indebtedness permitted under this Agreement to be incurred by such
Qualified Risk Retention Subsidiary or Alternate Investment Subsidiary.

(d) Upon request by the Administrative Agent at any time, the Requisite Lenders
(or such greater number of Lenders as may be required pursuant to Section 10.05)
shall confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guaranty or Security Agreement
pursuant to Section 9.10(c). In each case as specified in Section 9.10(c), the
Administrative Agent shall (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release or subordination of such item of Collateral from
the assignment and security interest granted under the Collateral Documents, or
to evidence the release of such Guarantor from its obligations under the
Guaranty or Security Agreement, in each case without recourse, representation or
warranty and in accordance with the terms of the Credit Documents and
Section 9.10(c) and subject to the Administrative Agent’s receipt of a
certification by the Borrower and applicable Credit Party stating that such
transaction is in compliance with this Agreement and the other Credit Documents
and as to such other matters with respect thereto as the Administrative Agent
may reasonably request.

Section 9.11 Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Requisite Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Credit Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Requisite
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or

 

-108-



--------------------------------------------------------------------------------

vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Requisite Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Requisite Lenders contained in Section 10.05
(Amendments and Waivers) of this Agreement), (iv) the Administrative Agent on
behalf of such acquisition vehicle or vehicles shall be authorized to issue to
each of the Secured Parties, ratably on account of the relevant Obligations
which were credit bid, interests, whether as equity, partnership, limited
partnership interests or membership interests, in any such acquisition vehicle
and/or debt instruments issued by such acquisition vehicle, all without the need
for any Secured Party or acquisition vehicle to take any further action, and
(v) to the extent that Obligations that are assigned to an acquisition vehicle
are not used to acquire Collateral for any reason (as a result of another bid
being higher or better, because the amount of Obligations assigned to the
acquisition vehicle exceeds the amount of Obligations credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Secured Parties pro rata with their original interest in such
Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which shall receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

Section 9.12 Posting of Communications.

(a) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and the Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution. Each of the Lenders and the Borrower hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE.” THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED

 

-109-



--------------------------------------------------------------------------------

ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION
WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY
LENDER, OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT PARTY’S OR
THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET
OR THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT CAUSED BY SUCH
APPLICABLE PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN EACH CASE AS
DETERMINED BY A FINAL NON APPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Credit Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through an
Approved Electronic Platform.

(d) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Credit Documents. Each Lender agrees (i) to notify
the Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(e) Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent’s generally applicable document retention
procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.

Section 9.13 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that at least one of the following is and shall be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,

 

-110-



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and shall continue to be satisfied in
connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

Article 10

MISCELLANEOUS

Section 10.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by email, as follows:

(i) if to the Borrower, to it at 9 West 57th Street, 39th Floor, New York, New
York 10019, Attention of Chief Financial Officer (e-mail:
SCU-LoanNotices@sculptor.com);

(ii) if to the Administrative Agent, to1601 Trapelo Road, Suite 30, Waltham,
Massachusetts 02451, Attention of James Alban (e-mail:
InvestmentOps@delawarelife.com; and

(iii) if to any other Lender, to it at its address (or telecopy number or e-mail
address) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Approved Electronic Platforms pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

-111-



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(d) Any party hereto may change its address, telecopy number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

Section 10.02 Expenses. Borrower agrees to pay promptly (a) all the actual,
reasonable, documented, out-of-pocket costs and expenses of Administrative Agent
and Lenders, and their respective Affiliates in connection with the negotiation,
preparation, execution and administration of the Credit Documents, or any
consents, amendments, waivers or other modifications hereto and thereto or any
other documents or matters requested by Borrower, (b) the actual, reasonable,
documented fees, expenses and disbursements of counsel to each of the
Administrative Agent and the Lenders and their respective Affiliates (in each
case including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Credit Documents
or any consents, amendments, waivers or other modifications hereto or thereto or
any other documents or matters requested by Borrower; (c) all the actual
documented costs and reasonable documented fees, expenses and disbursements of
any auditors, accountants, consultants or appraisers retained by or on behalf of
the Lenders; (d) all other actual, documented, reasonable, out-of-pocket costs
and expenses incurred by Administrative Agent and Lenders in connection with the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; (e) all actual, reasonable, documented out-of-pocket costs
and expenses incurred in engaging any Rating Agencies to satisfy any obligations
of the Credit Parties hereunder; and (f) after the occurrence of an Event of
Default, all documented costs and expenses, including reasonable documented
attorneys’ fees (including allocated costs of internal counsel) and costs of
settlement, incurred by each of the Administrative Agent and the Lenders in
enforcing any Obligations of or in collecting any payments due from any Credit
Party hereunder or under the other Credit Documents by reason of such Default or
Event of Default (including in connection with the enforcement of the Guaranty)
or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy cases or proceedings (including without limitation,
preparation for and/or response to any subpoena or request for document
production relating thereto); provided in the case of any such costs and
expenses relating to the negotiation, preparation and execution of the Credit
Documents in connection with the initial Closing Date, Borrower’s obligation to
pay for such costs and expenses shall not exceed $800,000.

Section 10.03 Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.02, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, Administrative Agent and each Lender and each of their
respective officers, partners, members, directors, trustees, advisors,
employees,

 

-112-



--------------------------------------------------------------------------------

agents, sub-agents and Affiliates (each, an “Indemnitee”), from and against any
and all Indemnified Liabilities (including brokerage commissions, fees and other
compensation); provided, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities (i) arise from the gross negligence, bad faith or
willful misconduct of that Indemnitee, in each case as determined by a final non
appealable judgment of a court of competent jurisdiction, (ii) arise from a
material breach of such Indemnitee’s funding obligations under this Agreement,
as determined by a final non-appealable judgment of a court of competent
jurisdiction, or (iii) arise in a dispute brought solely by an Indemnitee
against any other Indemnitee (other than any claims against Administrative Agent
acting in such capacity and other than claims arising out of an act or omission
on the part of the Borrower or any of its Subsidiaries or Affiliates). To the
extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.03 may be unenforceable in whole or in part because
they are violative of any law or public policy, the applicable Credit Party
shall contribute the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, Administrative
Agent and their respective Affiliates, directors, employees, attorneys, agents
or sub-agents, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Borrower hereby waives, releases and agrees not to sue upon any such claim or
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

(c) This Section shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

Section 10.04 Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender and each of their respective
Affiliates is hereby authorized by each Credit Party at any time or from time to
time, to the fullest extent permitted by applicable law, without notice to any
Credit Party or to any other Person (other than Administrative Agent), any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
or escrow accounts) and any other Indebtedness at any time held or owing by such
Lender to or for the credit or the account of any Credit Party against and on
account of the obligations and liabilities of any Credit Party to such Lender
hereunder, and under the other Credit Documents, including all claims of any
nature or description arising out of or connected hereto, or with any other
Credit Document, irrespective of whether or not (a) such Lender shall have made
any demand hereunder or (b) the principal of or the interest on the Loans or any
other amounts due hereunder shall have become due and payable pursuant to
Article 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured.

Section 10.05 Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to Sections 2.14(a)(ii), 2.19(b),
10.05(b), 10.05(c), 10.05(e), and 10.05(f), no amendment, modification,
termination or waiver of any provision of the Credit Documents, or consent to
any departure by any Credit Party therefrom, shall in any event be effective
without the written concurrence of the Requisite Lenders and the Borrower or the
applicable Credit Party, as the case may be; provided, that, notwithstanding
anything to the contrary in this Section 10.05, only the consent of the
Requisite Revolving Lenders shall be required in connection with any amendment
or other modification referred to in the last paragraph of the definition of
Applicable Margin.

 

-113-



--------------------------------------------------------------------------------

(b) Affected Lenders’ Consent. Subject to Sections 2.14(a)(ii), 2.19(b),
10.05(f), and the proviso in Section 10.05(a), without the written consent of
each Lender that would be directly and adversely affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

(i) extend the scheduled maturity of any principal of any Loan or extend the
scheduled date of expiration of any Commitment or increase the Commitment of any
Lender;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment) ;

(iii) reduce the rate of interest on any Loan (other than as a result of an
amendment or other modification in accordance with the last paragraph of the
definition of Applicable Margin, or any waiver of any increase in the interest
rate applicable to any Loan pursuant to Section 2.07);

(iv) extend the time for payment of any such interest or fees payable to any
Lender hereunder;

(v) reduce the principal amount of any Loan;

(vi) amend, modify, terminate or waive any provision of this Section 10.05(b),
Section 10.05(c) or any other provision of this Agreement that expressly
provides that the consent of all Lenders, all Requisite Lenders or Requisite
Revolving Lenders is required;

(vii) except for changes necessary to give effect to the changes permitted by
clause (f) below, amend the definition of “Requisite Class Lenders,” “Requisite
Lenders,” “Requisite Revolving Lenders,” or “Pro Rata Share”; provided, (A) with
the consent of Requisite Lenders, additional extensions of credit pursuant
hereto may be included in the determination of “Requisite Lenders or “Pro Rata
Share” on substantially the same basis as the Term Loan Commitments, the Term
Loans, the Revolving Commitments and the Revolving Loans are included on the
Closing Date, and (B) with the consent of Requisite Revolving Lenders,
additional extensions of credit pursuant hereto may be included in the
determination of “Requisite Revolving Lenders or “Pro Rata Share” on
substantially the same basis as the Revolving Commitments and the Revolving
Loans are included on the Closing Date; or

(viii) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents and except in connection with a “credit bid”
undertaken by the collateral agent at the direction of the Requisite Lenders
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code or other sale or disposition of assets in connection with an
enforcement action with respect to the Collateral permitted pursuant to the
Credit Documents (in which case only the consent of the Requisite Lenders shall
be needed for such release).

 

-114-



--------------------------------------------------------------------------------

(c) Other Consents. Subject to Section 2.19(b) and 10.05(f), no amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by any Credit Party therefrom, shall:

(i) except for transactions not prohibited by Section 6.05, permit the Borrower
to assign or delegate any of its rights and obligations under the Credit
Documents without the consent of all Lenders;

(ii) increase the Commitments of any Lender without the consent of such Lender;

(iii) alter the required application of any repayments or prepayments pursuant
to Section 2.11 or change Section 2.12 or Section 2.13 in a manner that would
alter the pro rata sharing of payments required thereby, in each case without
the consent each Lender directly and adversely affected thereby; or

(iv) amend, modify, terminate or waive any provision of Section 9 as the same
applies to Administrative Agent, or any other provision hereof as the same
applies to the rights or obligations of Administrative Agent, without the
consent of such Administrative Agent.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.05 shall be
binding upon each Lender at the time outstanding, each future Lender and, if
signed by a Credit Party, on such Credit Party.

(e) Ambiguity, Omission, Mistake, etc. If the Administrative Agent and the
Borrower acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Credit Document, then the Administrative Agent and the Borrower shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement.

(f) Other Permitted Amendments. Notwithstanding anything to the contrary
contained in this Agreement, this Agreement may be amended, restated,
supplemented or otherwise modified, in each case as contemplated by
Section 2.14(a)(ii), with only the consent of such parties as is provided for by
such Section.

Section 10.06 Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders (except for
transactions not prohibited by Section 6.05 or for which the requisite consents
have been obtained pursuant to Section 10.05), and no Lender may assign or
otherwise transfer any of its rights hereunder except (i) to an Eligible
Assignee in accordance with clause (c) of this Section, (ii) by way of
participation in accordance with clause (g) of this Section 10.06 or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby and, to the extent
expressly contemplated hereby, the Indemnitees or Affiliates of the foregoing)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

-115-



--------------------------------------------------------------------------------

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of an
Assignment Agreement effecting the assignment or transfer thereof, together with
the required forms and certificates regarding tax matters covered in
Section 2.16 and any fees payable in connection with such assignment, in each
case, as provided in Section 10.06(d). Each assignment shall be recorded in the
Register, and prompt notice thereof shall be provided to Borrower and a copy of
such Assignment Agreement shall be maintained. The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.” Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that each assignment shall be of a
uniform, and not varying, percentage of all rights and obligations under and in
respect of any Loan or Commitment of any Class (it being understood that
assignments shall not be required to be pro rata among Classes of Commitments
and Loans) to any Person meeting the criteria of clause (i), (ii) or (iii) of
the definition of the term of “Eligible Assignee” with the consent of
(x) Administrative Agent (such consent not to be unreasonably withheld or
delayed) or (y) unless an Event of Default under Section 8.01(a),
Section 8.01(f) or Section 8.01(g) hereof shall have occurred and then be
continuing, Borrower (such consent not to be unreasonably withheld or delayed)
provided that, (x) the Borrower shall be deemed to have consented to an
assignment of all or a portion of the Term Loans unless it shall have objected
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof and (y) the Borrower shall be deemed
to have consented to an assignment of all or a portion of the Revolving Loans
and Revolving Commitments unless it shall have objected thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof, except that in the case of an assignment by a Lender to
any Lender or an Affiliate or Related Fund of any Lender (limited, in the case
of each Class of Revolving Loans and the related commitments, to a Lender,
Affiliate or Related Fund of any Lender under any such Class of Revolving
Loans), only notice to the Borrower and Administrative Agent shall be required;
provided, that each such assignment pursuant to this Section 10.06(c) to a new
Lender shall be in an aggregate amount of not less than (i) in the case of a
Revolving Commitment, $5,000,000 and (ii) in the case of a Term Loan, $250,000
(or, in each case, such lesser amount as (x) may be agreed to by Borrower and
Administrative Agent, (y) shall constitute the aggregate amount of the Loan of
the assigning Lender with respect to the Class being assigned or (z) may be the
amount assigned by an assigning Lender to an Affiliate or Related Fund of such
Lender) with respect to the assignment of Loans.

Notwithstanding the foregoing, unless an Event of Default under Section 8.01(a),
Section 8.01(f) or Section 8.01(g) hereof shall have occurred and then be
continuing, no assignment by any Lender of all or any portion of its rights and
obligations under this Agreement shall be permitted without the consent of the
Borrower and the Administrative Agent if, after giving effect to any proposed
assignment to such Person, such Person would hold more than 25% of the aggregate
principal amount of the then outstanding Loans and undrawn Commitments.

(d) Mechanics. Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent a completed
Administrative Questionnaire and such forms, certificates or other evidence, if
any, with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver pursuant to
Section 2.16(f), together with payment to Administrative Agent of a registration
and processing fee of $3,500 by the parties to such assignment.

 

-116-



--------------------------------------------------------------------------------

(e) [Reserved].

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.06, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.08) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided that, anything contained in any of the
Credit Documents to the contrary notwithstanding, such assigning Lender shall
continue to be entitled to the benefit of all indemnities hereunder as specified
herein with respect to matters arising out of the prior involvement of such
assigning Lender as a Lender hereunder); (iii) the Commitments shall be modified
to reflect the Commitment of such assignee and of such assigning Lender, if any;
and (iv) any such assignment occurs after the issuance of any Note hereunder,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender its applicable Notes to
Administrative Agent for cancellation, and thereupon Borrower shall issue and
deliver new Notes, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the Class of Commitments and/or outstanding Loans of the assignee and/or
the assigning Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (g) of
this Section.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than any Ineligible Institution, any Credit
Party or any Sculptor Subsidiary or any of their respective Affiliates) in all
or any part of its Commitments, Loans or in any other Obligation; provided, that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) Borrower, Administrative Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
Lender that sells a participation pursuant to this Section 10.06(g) shall,
acting solely for U.S. federal income tax purposes as a non-fiduciary agent of
Borrower, maintain a register on which it records the name and address of each
participant and the principal amounts (and related interest amounts) of each
participant’s participation interest with respect to the Loan (each, a
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of a participation
with respect to the Loan for all purposes under this Agreement, notwithstanding
any notice to the contrary. No Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any Loans
or its other obligations under any Credit Document) to any person except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such participation is in
registered form under Treasury Regulations Section 5f.103-1(c) or is otherwise
required thereunder. Unless otherwise required by the Internal Revenue Service,
any disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the Internal Revenue Service.

 

-117-



--------------------------------------------------------------------------------

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan or Note in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default shall not constitute
a change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof) or
(B) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement supporting the Loans hereunder in
which such participant is participating.

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Section 2.14(c), 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.16(f)), to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (c) of this Section (it being understood and agreed that the
documentation required under Section 2.16(f) shall be delivered solely to the
participating Lender); provided that a participant shall not be entitled to
receive any greater payment under Section 2.15 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant, except to the extent such entitlement to receive a
greater payment results from a change in Law that occurs after the participation
acquired the applicable participation. To the extent permitted by law, each
participant also shall be entitled to the benefits of Section 10.04 as though it
were a Lender, provided such participant shall be subject to Section 2.13 as
though it were a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.06, any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided that no Lender,
as between Borrower and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided further,
that in no event shall the applicable Federal Reserve Bank, pledgee or trustee
be considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

Section 10.07 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 10.08 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Section 2.14(c), 2.15, 2.16, 10.02,
10.03 and 10.04 and the agreements of Lenders set forth in Sections 2.13,
9.03(b) and 9.06 shall survive the payment of the Loans and the termination
hereof.

 

-118-



--------------------------------------------------------------------------------

Section 10.09 No Waiver; Remedies Cumulative. No failure or delay on the part of
Administrative Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to Administrative
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

Section 10.10 Marshalling; Payments Set Aside. Neither Administrative Agent nor
any Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent or Lender exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

Section 10.11 Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

Section 10.13 Non-Recourse Nature of Obligations. No Person that is not a party
hereto or to any Credit Document shall be personally liable (whether by
operation of law or otherwise) for payments due hereunder or under any other
Credit Document for the performance of any Obligations except as expressly
provided in the Credit Documents. The sole recourse of each Beneficiary for
satisfaction of the Obligations shall be against the Credit Parties and their
assets and not against any other Person.

Section 10.14 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 10.15 Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

-119-



--------------------------------------------------------------------------------

Section 10.16 Consent to Jurisdiction. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL
BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.01; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT THE ADMINISTRATIVE AGENT AND LENDERS RETAIN THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY CREDIT PARTY OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY
OTHER JURISDICTION IN CONNECTION WITH THE ENFORCEMENT OF ANY JUDGMENT OR TO
EXERCISE ANY RIGHT UNDER THE COLLATERAL DOCUMENTS AGAINST ANY COLLATERAL IN THE
COURTS OF ANY JURISDICTION.

Section 10.17 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.17 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 10.18 Confidentiality. Administrative Agent and each Lender shall hold
all non-public information regarding the Credit Parties and their Subsidiaries
and their businesses identified as such by such Credit Party and obtained by
such Lender pursuant to the requirements hereof in accordance with such Lender’s
customary procedures for handling confidential information of such nature, it
being understood and agreed by Borrower that, in any event, Administrative Agent
and each Lender may make

 

-120-



--------------------------------------------------------------------------------

(i) disclosures of such information to Affiliates of such Administrative Agent
or Lender and to their respective agents and advisors (and to other Persons
authorized by a Lender or Administrative Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.18), (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Loans or any participations therein or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to any Credit Parties and their
respective obligations (provided any such potential assignee, transferee or
participant, or any such direct or indirect contractual counterparty (or any of
its professional advisors), has entered into a confidentiality agreement with
the Credit Parties and the Administrative Agent whereby such potential assignee,
transferee or participant, or any such direct or indirect contractual
counterparty (or any of its professional advisors), agrees to be bound by either
the provisions of this Section 10.18 or other provisions at least as restrictive
as this Section 10.18), (iii) disclosure to any rating agency when required by
it, provided that, prior to any disclosure, such rating agency shall undertake
in writing to preserve the confidentiality of any confidential information
relating to the Credit Parties received by it from any of Administrative Agent
or any Lender, (iv) disclosures to the extent that such information is publicly
available or becomes publicly available other than by reason of improper
disclosure by such Lender, (v) disclosures in connection with the exercise of
any remedies hereunder or under any other Credit Document, (vi) disclosures
required or requested by any governmental agency, regulatory authority or
representative thereof or by the NAIC or pursuant to legal or judicial process,
(vii) disclosures with the consent of the Borrower and (viii) disclosures to any
other party hereto; provided that, unless specifically prohibited by applicable
law or court order, Administrative Agent and each Lender shall promptly notify
Borrower of any request by any governmental agency or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information. In addition, Administrative Agent and each Lender may disclose
the existence of this Agreement and the information about this Agreement to
market data collectors, similar services providers to the lending industry,
including league table providers, and service providers to Administrative Agent
and the Lenders in connection with the administration and management of this
Agreement and the other Credit Documents. Notwithstanding anything to the
contrary set forth herein, each party (and each of their respective employees,
representatives or other agents) may disclose to any and all persons, without
limitations of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
and other tax analyses) that are provided to any such party relating to such tax
treatment and tax structure. However, any information relating to the tax
treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent
reasonably necessary to enable the parties hereto, their respective Affiliates,
and their respective Affiliates’ directors and employees to comply with
applicable securities laws. For this purpose, “tax structure” means any facts
relevant to the federal income tax treatment of the transactions contemplated by
this Agreement but does not include information relating to the identity of any
of the parties hereto or any of their respective Affiliates. No Credit Party
shall, and no Credit Party shall permit any of its Affiliates to, issue any
press release or other public disclosure (other than any document filed with any
Governmental Authority relating to a public offering of securities of any Credit
Party) using the name, logo or otherwise referring to the DLIC Lender or of any
of its Affiliates, the Credit Documents or any transaction contemplated herein
or therein to which the DLIC Lender or any of its Affiliates is party without
the prior written consent of the DLIC Lender or such Affiliate except to the
extent required to do so under applicable requirements of Law and then, only
after consulting with the DLIC Lender; provided, notwithstanding anything to the
contrary contained herein, on, or promptly after, each of the Effective Date and
the Closing Date, the Credit Parties and their Affiliates may issue press
releases referring to the Refinancing and this Agreement, including, for the
avoidance of doubt, a reference to the DLIC Lender by name provided further that
(x) the DLIC Lender must have reasonable time to review such press releases, (y)
the DLIC Lender shall provide statements from its appropriate personnel to
include in such press releases and (z) no press release shall disparage the DLIC
Lender.

 

-121-



--------------------------------------------------------------------------------

Section 10.19 Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

Section 10.20 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 10.21 Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Borrower and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

Section 10.22 Entire Agreement. This Agreement, the other Credit Documents and
the Fee Letter constitute the entire contract between the parties relative to
the subject matter hereof. Any previous agreement among the parties or their
respective Affiliates with respect to the subject matter hereof is superseded by
this Agreement, the other Credit Documents and the Fee Letter. Notwithstanding
the foregoing, the Fee Letter shall survive the execution and delivery of this
Agreement and remain in full force and effect.

Section 10.23 PATRIOT Act. Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Credit Party that pursuant to
the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that shall allow
such Lender or Administrative Agent, as applicable, to identify such Credit
Party in accordance with the PATRIOT Act.

Section 10.24 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

-122-



--------------------------------------------------------------------------------

Section 10.25 Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT (OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE
ADMINISTRATIVE AGENT OR ANY LENDER ON A NON-CONFIDENTIAL BASIS PRIOR TO
DISCLOSURE BY THE BORROWER AND OTHER THAN INFORMATION PERTAINING TO THIS
AGREEMENT ROUTINELY PROVIDED BY THE ADMINISTRATIVE AGENT OR THE LENDERS TO DATA
SERVICE PROVIDERS, INCLUDING LEAGUE TABLE PROVIDERS, THAT SERVE THE LENDING
INDUSTRY) MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER
AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT SHALL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT SHALL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE CREDIT PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 10.26 No Fiduciary Duty, etc. Each Credit Party acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that no Lender Party shall
have any obligations except those obligations expressly set forth herein and in
the other Credit Documents and each Lender Party is acting solely in the
capacity of an arm’s length contractual counterparty to each Credit Party with
respect to the Credit Documents and the transaction contemplated therein and not
as a financial advisor or a fiduciary to, or an agent of, any Credit Party or
any other person. Each Credit Party agrees that it shall not assert any claim
against any Lender Party based on an alleged breach of fiduciary duty by such
Lender Party in connection with this Agreement and the transactions contemplated
hereby. Additionally, each Credit Party acknowledges and agrees that no Lender
Party is advising such Credit Party as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction. Each Credit
Party shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Lender Parties shall have no
responsibility or liability to the Credit Parties with respect thereto.

Each Credit Party further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Lender Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Lender Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Credit Parties and other companies with which the Credit
Parties may have commercial or other relationships. With respect to any
securities and/or financial instruments so held by any Lender Party or any of
its customers, all rights in respect of such securities and financial
instruments, including any voting rights, shall be exercised by the holder of
the rights, in its sole discretion.

 

-123-



--------------------------------------------------------------------------------

In addition, each Credit Party acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Lender Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Credit Parties may
have conflicting interests regarding the transactions described herein and
otherwise. No Lender Party shall use confidential information obtained from the
Credit Parties by virtue of the transactions contemplated by the Credit
Documents or its other relationships with the Credit Parties in connection with
the performance by such Lender Party of services for other companies, and no
Lender Party shall furnish any such information to other companies, except as
expressly permitted by Section 10.18. Each Credit Party also acknowledges that
no Lender Party has any obligation to use in connection with the transactions
contemplated by the Credit Documents, or to furnish to the Credit Parties,
confidential information obtained from other companies.

Section 10.27 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership shall be accepted by it
in lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank]

 

-124-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers (or officers of such
Person’s general partner or equivalent) thereunto duly authorized as of the date
first written above.

 

SCULPTOR CAPITAL LP, as Borrower By: Sculptor Capital Holding Corporation, its
general partner By:  

/s/ Thomas Sipp

  Name: Thomas Sipp   Title: Chief Financial Officer SCULPTOR CAPITAL ADVISORS
LP, as a Guarantor By: Sculptor Capital Holding Corporation, its general partner
By:  

/s/ Thomas Sipp

  Name: Thomas Sipp   Title: Chief Financial Officer SCULPTOR CAPITAL
ADVISORS II LP, as a Guarantor By: Sculptor Capital Holding Corporation, its
general partner By:  

/s/ Thomas Sipp

  Name: Thomas Sipp   Title: Chief Financial Officer



--------------------------------------------------------------------------------

DELAWARE LIFE INSURANCE COMPANY, as Administrative Agent and a Lender By:  

/s/ James F. Alban

  Name: James F. Alban   Title: Authorized Signer



--------------------------------------------------------------------------------

APPENDIX A-1

TO CREDIT AND GUARANTY AGREEMENT

Term Loan Commitments

 

Lender

   Loan
Commitment      Pro Rata
Share  

Delaware Life Insurance Company

   $ 320,000,000.00        100.00 % 

Total

   $ 320,000,000.00        100.00 %    

 

 

    

 

 

 

 

 

Appendix A-1-1



--------------------------------------------------------------------------------

APPENDIX A-2

TO CREDIT AND GUARANTY AGREEMENT

Revolving Commitments

 

Lender

   Loan
Commitment      Pro Rata
Share  

Delaware Life Insurance Company

   $ 25,000,000.00        100.00 % 

Total

   $ 25,000,000.00        100.00 %    

 

 

    

 

 

 

 

 

Appendix A-2-1



--------------------------------------------------------------------------------

EXHIBIT N-1 TO

CREDIT AND GUARANTY AGREEMENT

FORM OF

SCULPTOR CAPITAL MANAGEMENT, INC.

WARRANT TO PURCHASE CLASS A COMMON STOCK

Warrant No.: [●]

Number of Shares of Class A Common Stock: [●]

Date of Issuance: [●] (“Issuance Date”)

Sculptor Capital Management, Inc., a Delaware corporation (the “Company”),
hereby certifies that, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, [●], the registered holder hereof
or its permitted assigns (the “Holder”), is entitled, subject to the terms set
forth below, to purchase from the Company, at the Exercise Price (as defined
below) then in effect, at any time or times on or after the Issuance Date, but
not after 11:59 p.m., New York time, on the Expiration Date (as defined below),
([●]) fully paid non-assessable shares of Common Stock (as defined below),
subject to adjustment as provided herein (the “Warrant Shares”). Except as
otherwise defined herein, capitalized terms in this Warrant to Purchase Class A
Common Stock (including any Warrants to Purchase Class A Common Stock issued in
exchange, transfer or replacement hereof, this “Warrant”), shall have the
meanings set forth in Section 14. This Warrant is being issued in connection
with the transactions contemplated by (i) that certain Credit and Guaranty
Agreement (as hereafter amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), dated as of September 25, 2020 among
Sculptor Capital LP, a Delaware limited partnership (“Sculptor Capital”), the
guarantors party thereto from time to time including Sculptor Advisors LP, a
Delaware limited partnership (“Sculptor Advisors”), and Sculptor Advisers II LP,
a Delaware limited partnership (“Sculptor Advisors II” and together with
Sculptor Capital and Sculptor Advisors, collectively, the “Operating
Partnerships”), the lenders party thereto from time to time, and the
administrative agent party thereto, as agent for the secured parties thereunder,
(ii) the Company’s Registration Statement on Form S-3 (File number 333-238477)
(the “Registration Statement”) and (iii) the Company’s prospectus supplement
related to the Warrant and Warrant Shares.

1. EXERCISE OF WARRANT.

(a) Mechanics of Exercise. Subject to the terms and conditions hereof, this
Warrant may be exercised by the Holder at any time or times on or after the
Issuance Date, in whole or in part, by delivery (whether via facsimile,
electronic mail or otherwise) of a written notice, in the form attached hereto
as Exhibit A (the “Exercise Notice”), of the Holder’s election to exercise this
Warrant. Subject to prior consultation with the Company, the Holder shall
specify in the Exercise Notice whether the Exercise Price will be paid in cash
as set forth in this Section 1(a) or by Cashless Exercise (as defined in
Section 1(d)). Within one (1) Trading Day following the delivery of an Exercise
Notice specifying payment of the Exercise Price in cash, the Holder shall make
payment to the Company of an amount equal to the Exercise Price in effect on the
date of such exercise multiplied by the number of Warrant Shares as to which
this Warrant is being exercised (the “Aggregate Exercise Price”) in cash by wire
transfer of immediately available funds. The Holder shall not be required to
deliver the original Warrant in order to effect an exercise hereunder (until the
Holder has purchased all of the Warrant Shares available hereunder and the
Warrant has been exercised in full), nor shall any ink-original



--------------------------------------------------------------------------------

signature or medallion guarantee (or other type of guarantee or notarization)
with respect to any Exercise Notice be required. Execution and delivery of the
Exercise Notice with respect to less than all of the Warrant Shares shall have
the same effect as cancellation of the original Warrant and issuance of a new
Warrant evidencing the right to purchase the remaining number of Warrant Shares
and the Holder shall not be required to physically surrender this Warrant to the
Company until the Holder has purchased all of the Warrant Shares available
hereunder and the Warrant has been exercised in full, in which case, the Holder
shall surrender this Warrant to the Company for cancellation within two
(2) Trading Days of the date on which the final Exercise Notice is delivered to
the Company. On or before the first (1st) Trading Day following the date on
which the Holder has delivered the applicable Exercise Notice and (in the case
of a cash exercise) paid the Exercise Price due thereunder, the Company shall
transmit by facsimile or electronic mail an acknowledgment of confirmation of
receipt of the Exercise Notice, in the form attached to the Exercise Notice, to
the Holder and the Company’s transfer agent (the “Transfer Agent”). So long as
the Holder delivers the Aggregate Exercise Price (or has elected a Cashless
Exercise in the Exercise Notice) on or prior to the first (1st) Trading Day
following the date on which the Exercise Notice has been delivered to the
Company, then on or prior to the later of (i) the second (2nd) Trading Day and
(ii) the number of Trading Days comprising the Standard Settlement Period, in
each case following the first date on which both the Exercise Notice has been
delivered to the Company and (in the case of a cash exercise) the Aggregate
Exercise Price due thereunder has been paid in full (the “Share Delivery Date”),
the Company shall (X) provided that the Transfer Agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program
(“FAST”), credit such aggregate number of Warrant Shares to which the Holder is
entitled pursuant to such exercise to the Holder’s or its designee’s balance
account with DTC through its Deposit / Withdrawal At Custodian system, or (Y) if
the Transfer Agent is not participating in FAST, issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate,
registered in the name of the Holder or its designee, for the number of Warrant
Shares to which the Holder is entitled pursuant to such exercise. The Company
shall be responsible for all fees and expenses of the Transfer Agent and all
fees and expenses (including issue or transfer taxes) with respect to the
issuance of Warrant Shares via DTC, if any, including without limitation for
same day processing. Upon delivery of the Exercise Notice, the Holder shall be
deemed for all corporate purposes to have become the holder of record and
beneficial owner of the Warrant Shares with respect to which this Warrant has
been exercised, irrespective of the date such Warrant Shares are credited to the
Holder’s DTC account or the date of delivery of the certificates evidencing such
Warrant Shares, as the case may be. If the number of Warrant Shares represented
by this Warrant is greater than the number of Warrant Shares being acquired upon
an exercise, then the Company shall make a notation within its books and records
specifying the number of Warrant Shares remaining available to purchase
hereunder following such exercise under the Warrant and this Warrant shall
represent the right to purchase only such remaining Warrant Shares as specified
in this Section 1(a). No fractional Warrant Shares are to be issued upon the
exercise of this Warrant, but rather, as to any fraction of a Warrant Share that
would otherwise be issued upon such exercise, the Company shall, at the
Company’s election, either (A) pay to the Holder (by wire transfer of
immediately available funds to an account or accounts specified by the Holder)
an amount in cash equal to the product of (1) such fraction, multiplied by
(2) the Closing Sale Price of one share of the Common Stock on applicable
exercise date, or (B) round up to the next whole Warrant Share. The Company’s
obligations to issue and deliver Warrant Shares in accordance with the terms and
subject to the conditions hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination; provided, however, that the Company shall
not be required to deliver Warrant Shares with respect to an exercise prior to
the Holder’s delivery of the Aggregate Exercise Price (or notice of a Cashless
Exercise, if applicable) with respect to such exercise.

 

3



--------------------------------------------------------------------------------

(b) Exercise Price. For purposes of this Warrant, “Exercise Price” means $11.93
per share, subject to adjustments as specifically provided herein.

(c) [Reserved].

(d) Cashless Exercise. The Holder may, after consultation with the Company,
exercise this Warrant in whole or in part and, in lieu of making the cash
payment otherwise contemplated to be made to the Company upon such exercise in
payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):

 

Net Number =

   A * (B – C)            B

For purposes of the foregoing formula:

 

A=

   the total number of Warrant Shares with respect to which this Warrant is then
being exercised

B=

   as applicable, (i) the Closing Sale Price of one share of the Common Stock on
the Trading Day immediately preceding the date of the applicable Exercise Notice
if such Exercise Notice is (1) both executed and delivered pursuant to
Section 1(a) hereof on a day that is not a Trading Day or (2) both executed and
delivered pursuant to Section 1(a) hereof on a Trading Day prior to the opening
of “regular trading hours” (as defined in Rule 600(b)(64) of Regulation NMS
promulgated under the federal securities laws) on such Trading Day, or (ii) the
Closing Sale Price of the Common Stock on the date of the applicable Exercise
Notice if the date of such Exercise Notice is a Trading Day and such Exercise
Notice is both executed and delivered pursuant to Section 1(a) hereof on or
after the opening of “regular trading hours” on such Trading Day

C=

   the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise

(e) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares in respect of any
exercise of this Warrant, the Company and the Holder shall cooperate in good
faith to resolve such dispute; provided, that the Holder shall have the right
during the pendency of any such dispute to rescind any such exercise of this
Warrant (it being understood that in the event of any such rescinded exercise,
the Holder shall execute such documents and take such other actions as are
reasonably necessary to return to the Company any Warrant Shares issued in
connection with the applicable rescinded exercise).

(f) Required Reserve Amount. So long as this Warrant remains outstanding, the
Company shall at all times keep reserved for issuance under this Warrant a
number of shares of Common Stock at least equal to 100% of the maximum number of
shares of Common Stock as shall be necessary to satisfy the Company’s obligation
to issue shares of Common Stock under the Warrants then outstanding (without
regard to any limitations on exercise) (the “Required Reserve Amount”); provided
that at no time shall the number of shares of Common Stock reserved pursuant to
this Section 1(f) be reduced other than in connection with any exercise of
Warrants or such other event covered by Section 2 below.

 

4



--------------------------------------------------------------------------------

(g) Insufficient Authorized Shares. If at any time while this Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance the Required Reserve Amount, then the Company shall take all such
commercially reasonable actions as may be necessary or advisable to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for this Warrant then
outstanding.

2. ADJUSTMENTS.

(a) Subdivisions Or Combinations Of Common Stock. If the Company at any time on
or after the Issuance Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Exercise Price in effect
immediately prior to such subdivision will be proportionately reduced and the
number of Warrant Shares will be proportionately increased. If the Company at
any time on or after the Issuance Date combines (by combination, reverse stock
split or otherwise) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, the Exercise Price in effect immediately
prior to such combination will be proportionately increased and the number of
Warrant Shares will be proportionately decreased. Any adjustment under this
Section 2(a) shall become effective at the close of business on the date the
subdivision or combination becomes effective.

(b) Adjustments to Exercise Price. If, on or after the Issuance Date and prior
to the Expiration Date, the Company shall declare or make any dividend to
holders of shares of Common Stock (a “Dividend”), then, in each such case, the
per share Exercise Price in effect immediately prior to such Dividend will be
reduced by the amount of such per share Dividend less the per share amount of
any withholding taxes payable by the Company in respect of such Dividend with
respect to the portion of this Warrant, if any, that had not been exercised
prior to the record date for such Dividend. Any adjustment under this
Section 2(b) shall become effective at the close of business on the payment date
of the Dividend.

(c) Fundamental Transactions. The Company shall not enter into or be party to a
Fundamental Transaction prior to the Expiration Date unless the Successor Entity
assumes in writing all of the obligations of the Company under this Warrant in
accordance with the provisions of this Section 2(c), including an agreement to
deliver to the Holder in exchange for this Warrant a security of the Successor
Entity evidenced by a written instrument, substantially similar in form and
substance to this Warrant, which is exercisable for a number of shares of
capital stock of such Successor Entity that corresponds to the shares of Common
Stock for which this Warrant would have been exercisable prior to the
consummation of such Fundamental Transaction (without regard to any applicable
limitations the exercise of this Warrant), and with an exercise price which
applies the Exercise Price to such shares of capital stock, in each case, taking
into account the relative value of the shares of Common Stock for which this
Warrant would have been exercisable prior to the consummation of such
Fundamental Transaction and such shares of capital stock of the Successor Entity
for the purpose of preserving for the Holder the economic value attributable to
this Warrant as of immediately prior to the consummation of such Fundamental
Transaction. Upon the consummation of any Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for the Company (so that from and
after the date of the applicable Fundamental Transaction, the provisions of this
Warrant referring to the “Company” shall refer instead to the Successor Entity),
and may exercise every right and power of the Company

 

5



--------------------------------------------------------------------------------

and shall assume all of the obligations of the Company under this Warrant with
the same effect as if such Successor Entity had been named as the Company
herein. Notwithstanding the foregoing, the Holder may elect, at its sole option,
by delivery of written notice to the Company to waive this Section 2(c) to
permit the Fundamental Transaction without the assumption of this Warrant. In
addition to and not in substitution for any other rights hereunder, prior to the
consummation of any Fundamental Transaction pursuant to which holders of shares
of Common Stock are entitled to receive securities or other assets with respect
to or in exchange for shares of Common Stock (a “Corporate Event”), the Company
shall make appropriate provision to ensure that the Holder will thereafter have
the right to receive upon an exercise of this Warrant at any time after the
consummation of the applicable Fundamental Transaction but prior to the
Expiration Date, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property) issuable upon the exercise of the Warrant prior
to such Fundamental Transaction, such shares of stock, securities, cash, assets
or any other property whatsoever (including warrants or other purchase or
subscription rights) (collectively, the “Corporate Event Consideration”) which
the Holder would have been entitled to receive upon the consummation of the
applicable Fundamental Transaction had this Warrant been exercised immediately
prior to the consummation of the applicable Fundamental Transaction (without
regard to any applicable limitations on the exercise of this Warrant). The
provision made pursuant to the preceding sentence shall be in a form and
substance reasonably satisfactory to the Holder. The provisions of this
Section 2(c) shall apply similarly and equally to successive Fundamental
Transactions and Corporate Events. Notwithstanding the foregoing, in the event
of a Change of Control prior to the Expiration Date, at the request of the
Holder delivered before the 30th day after such Change of Control, the Company
(or the Successor Entity) shall purchase this Warrant from the Holder by paying
to the Holder, within five (5) Business Days after such request (or, if later,
within five (5) Business Days following the effective date of the Change of
Control), an amount equal to the Black-Scholes Value of the remaining
unexercised portion of this Warrant on the effective date of such Change of
Control, payable in cash.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to the Holder on the Issuance Date that:

(a) Organization and Authority. The Company (A) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
(B) has all requisite power and authority to own and operate its properties, to
carry on its business as now conducted and as currently proposed to be
conducted, to issue and enter into this Warrant and to carry out the
transactions contemplated hereby, and (C) except where the failure to do so,
individually or in the aggregate, has not had, and would not be reasonably
expected to have, a material adverse effect on the business, assets, financial
condition or operations of the Company, is qualified to do business and, where
applicable is in good standing, in every jurisdiction where such qualification
is required.

(b) Valid Issuance of Warrant. This Warrant is, and any Warrant issued in
substitution for or replacement of this Warrant shall be, upon issuance, duly
authorized and validly issued. This Warrant constitutes, and any Warrant issued
in substitution for or replacement of this Warrant shall be, upon issuance, a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

(c) Absence of Conflicts. The execution, delivery and performance by the Company
of this Warrant and any Warrant issued in substitution for or replacement of
this Warrant does not and will not (A) violate any material provision of
applicable law or the organizational documents of the Company, (B) conflict
with, result in a breach of, or constitute (with the giving of any notice, the
passage of time, or both) a default under any material agreement of the Company
or (C) result in or require the creation or imposition of any lien upon any
assets of the Company.

 

6



--------------------------------------------------------------------------------

4. COVENANTS OF THE COMPANY. The Company covenants and agrees that so long as
any Warrant Shares remain issuable hereunder:

(a) Valid Issuance of Warrant Shares. All Warrant Shares which may be issued
upon the exercise of the purchase rights represented by this Warrant shall, upon
exercise of the purchase rights represented by this Warrant and payment for such
Warrant Shares in accordance herewith, be duly authorized, validly issued, fully
paid and nonassessable and free from all liens, claims or other encumbrances
created by the Company.

(b) Rounding; Minimum Adjustments. All calculations under Section 2 shall be
made to the nearest one-tenth (1/10th) of a cent or to the nearest one-hundredth
(1/100th) of a share, as the case may be. Any provision of Section 2 to the
contrary notwithstanding, no adjustment in the Exercise Price or the number of
Warrant Shares into which this Warrant is exercisable shall be made if the
amount of such adjustment would be less than $0.01 or one-tenth (1/10th) of a
share of Common Stock, but any such amount shall be carried forward and an
adjustment with respect thereto shall be made at the time of and together with
any subsequent adjustment which, together with such amount and any other amount
or amounts so carried forward, shall aggregate $0.01 or 1/100th of a share of
Common Stock, or more.

(c) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to Section 2, the Company shall take commercially reasonable efforts, including
obtaining regulatory, New York Stock Exchange or other applicable national
securities exchange or stockholder approvals or exemptions, in order that the
Company may thereafter validly and legally issue as fully paid and nonassessable
all shares of Common Stock that the Holder is entitled to receive upon exercise
of this Warrant.

(d) Adjustment Rules. Any adjustments pursuant to Section 2 shall be made
successively whenever an event referred to herein shall occur. If an adjustment
in Exercise Price made hereunder would reduce the Exercise Price to an amount
below par value of the Common Stock, then such adjustment in Exercise Price made
hereunder shall reduce the Exercise Price to the par value of the Common Stock.

(e) Withholding. Promptly upon the Company’s request, the Holder shall remit to
the Company the full amount of any withholding taxes due upon any adjustment
pursuant to Section 2 (or evidence reasonably satisfactory to the Company that a
reduced amount of withholding shall apply, together with payment of the reduced
amount). This Section 4(e) shall survive the exercise, lapse, transfer, or
termination of this Warrant. If there is more than one permissible method to
determine the amount of the constructive dividend for tax purposes as reasonably
determined by the Company, the Company will select the method that results in
the lowest constructive dividend amount.

5. TRANSFER OF WARRANT. For a period of 18 months commencing on the Issuance
Date (the “Lock-Up Period”), the Holder shall not sell, transfer, pledge, assign
or hypothecate this Warrant or any Warrant Shares issued upon exercise of this
Warrant to any Person, or enter into any swap, hedging, short sale, derivative,
put, or call agreement that transfers, in whole or in part, any economic
consequences of ownership of the Warrant or the Warrant Shares; provided,
however, that the Warrant

 

7



--------------------------------------------------------------------------------

or the Warrant Shares issued upon the exercise of this Warrant may be
transferred by the Holder (a) to any Affiliate of the Holder, (b) to any other
Person or Persons (x) that are or become party to the Credit Agreement as a
“Lender” thereunder or (y) in connection with a transfer of Warrant Shares (or
the right to exercise this Warrant in respect thereof) representing at least
50.1% of the Warrant Shares for which this Warrant is exercisable as of the
Issuance Date (any such Person in the foregoing clauses (a) and (b), a
“Permitted Transferee”); provided that any such Permitted Transferee enters into
an equivalent lock-up agreement, pursuant to which such Permitted Transferee
agrees to be bound by the terms and conditions set forth herein, including the
Lock-Up Period, or (c) in connection with the Company’s completion of a
liquidation, merger, share exchange or other similar transaction, with the
consent of the Board, which results in all of the stockholders having the right
to exchange their shares for cash, securities or other property. Upon the
expiration of the Lock-Up Period, subject to compliance with applicable federal
and state securities laws and Section 8 hereof, this Warrant and the Warrant
Shares may be offered for sale, sold, transferred, pledged or assigned without
the consent of the Company.

6. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its certificate of incorporation or by-laws, or
through any reorganization, transfer of assets, consolidation, merger, scheme,
arrangement, dissolution, issuance or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all of the
provisions of this Warrant. Without limiting the generality of the foregoing,
the Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions necessary in order that the Company may
validly and legally issue fully paid and nonassessable shares of Common Stock
upon the exercise of this Warrant, and (iii) shall, so long as any of the
Warrants are outstanding, take commercially reasonable actions necessary to
reserve and keep available out of its authorized and unissued shares of Common
Stock, solely for the purpose of effecting the exercise of the Warrants, the
number of shares of Common Stock as shall from time to time be necessary to
effect the exercise of the Warrants then outstanding (without regard to any
limitations on exercise).

7. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. The Holder, solely in such Person’s
capacity as a holder of this Warrant, shall not be entitled to vote or receive
dividends or be deemed the holder of capital stock of the Company for any
purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person’s capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

 

8



--------------------------------------------------------------------------------

8. REISSUANCE OF WARRANTS.

(a) Transfer of Warrant. Subject to Section 5, if this Warrant is to be
transferred in compliance with the terms hereof, the Holder shall surrender this
Warrant to the Company, whereupon the Company will forthwith issue and deliver
upon the order of the Holder a new Warrant (in accordance with Section 8(d)),
registered as the Holder may request, representing the right to purchase the
number of Warrant Shares being transferred by the Holder and, if less than the
total number of Warrant Shares then underlying this Warrant is being
transferred, a new Warrant (in accordance with Section 8(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred. The transferee of such Warrant shall execute a counterpart
signature page to this Warrant specifying that such transferee shall thereby be
deemed to be the Holder hereof entitled to all rights and subject to all
conditions hereunder and the former Holder shall thereafter not have any rights
hereunder. Any transfer not made in accordance with this Section 8(a) shall be
null and void and shall not be given effect for any purposes.

(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
(but without the obligation to post a bond) and, in the case of mutilation, upon
surrender and cancellation of this Warrant, the Company shall execute and
deliver to the Holder a new Warrant (in accordance with Section 8(d))
representing the right to purchase the Warrant Shares then underlying this
Warrant.

(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 8(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender.

(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 8(a)
or Section 8(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and
(iv) shall have the same rights and conditions as this Warrant.

9. NOTICES. Whenever notice is required to be given under this Warrant,
including, without limitation, an Exercise Notice, unless otherwise provided
herein, such notice shall be given in writing, (i) if delivered (a) from within
the domestic United States, by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, electronic
mail or by facsimile or (b) from outside the United States, by International
Federal Express, electronic mail or facsimile, and (ii) will be deemed given
(A) if delivered by first-class registered or certified mail domestic, three
(3) Business Days after so mailed, (B) if delivered by nationally recognized
overnight carrier, one (1) Business Day after so mailed, (C) if delivered by
International Federal Express, two (2) Business Days after so mailed and (D) at
the time of transmission, if delivered by electronic mail to the email address
specified in this Section 9 prior to 5:00 p.m. (New York time) on a Trading Day,
(E) the next Trading Day after the date of transmission, if delivered by
electronic mail to the email address specified in this Section 9 on a day that
is not a Trading Day or later than 5:00 p.m. (New York time) on any Trading Day
and (F) if delivered by facsimile, upon electronic confirmation of delivery of
such facsimile, and will be delivered and addressed as follows:

 

9



--------------------------------------------------------------------------------

(a) if to the Company, to:

Sculptor Capital Management, Inc.

9 West 57th Street

New York, NY 10019

Attention: David Levine and Julie Siegel

Email: warrantexercise@sculptor.com

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

Attention: Craig E. Marcus

Email: craig.marcus@ropesgray.com

(b) if to the Holder, at such address or other contact information delivered by
the Holder to Company or as is on the books and records of the Company.

10. AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended or waived and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.

11. GOVERNING LAW; JURY TRIAL. This Warrant shall be governed by and construed
and enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. If either party shall commence
an action, suit or proceeding to enforce any provisions of this Warrant, the
prevailing party in such action, suit or proceeding shall be reimbursed by the
other party for their reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding. EACH OF THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

12. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder to pursue actual damages for any failure by
the Company to comply with the terms of this Warrant. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Holder and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holder of this Warrant shall be entitled, in addition to all other
available remedies, to seek an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

10



--------------------------------------------------------------------------------

13. SEVERABILITY; CONSTRUCTION; HEADINGS. If any provision of this Warrant is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Warrant so long as this Warrant as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). This Warrant shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any Person as
the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.

14. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act of 1933, as amended.

“Black-Scholes Value” means the value of this Warrant based on the Black-Scholes
Option Pricing Model obtained from the “OVME” function on Bloomberg determined
as of the Trading Day immediately following the first public announcement of the
applicable Change of Control, or, if the Change of Control is not publicly
announced, the date the Change of Control is consummated, for pricing purposes
and reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury
rate for a period equal to the remaining term of this Warrant as of such date of
request, (ii) an expected volatility for the Common Stock equal to the 100-day
volatility obtained from the “HVT” function on Bloomberg as of the Trading Day
immediately following the public announcement of the applicable Change of
Control, or, if Change of Control is not publicly announced, the date such
Change of Control occurs or is consummated, (iii) an underlying price per share
equal to the greater of (A) the sum of the price per share being offered in
cash, if any, plus the per share value of any non-cash consideration, if any,
being offered in such Change of Control and (B) the greater of (x) the last
Weighted Average Price immediately prior to the public announcement of such
Change of Control and (y) the last Weighted Average Price immediately prior to
the consummation of such Change of Control, (iv) a zero cost of borrow and (v) a
360 day annualization factor.

“Bloomberg” means Bloomberg Financial Markets.

“Board” means the Board of Directors of the Company.

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

“Change of Control” has the meaning ascribed to such term in the Credit
Agreement as of the Issuance Date.

 

11



--------------------------------------------------------------------------------

“Closing Bid Price” and “Closing Sale Price” means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg. If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be deemed to be the fair market
value per share of such security as determined in good faith by the independent
members of the Board in reliance upon an opinion of a nationally recognized
independent investment banking firm retained by the Company for this purpose and
reasonably acceptable to the Holder (or if there is more than one Holder, a
majority in interest of Holders excluding any Holder that is an Affiliate of the
Company). All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination, reclassification or other similar
transaction during the applicable calculation period.

“Common Stock” means (i) the Company’s Class A common stock, par value $0.01 per
share, and (ii) any capital stock into which such Class A common stock shall
have been changed or any capital stock resulting from a reclassification of such
Class A common stock.

“Eligible Market” means The New York Stock Exchange, Inc., the NYSE American
LLC, The Nasdaq Capital Market, The Nasdaq Global Select Market or The Nasdaq
Global Market.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing; provided that Equity Interests shall not include convertible
Indebtedness (as defined in the Credit Agreement) prior to conversion.
Notwithstanding anything to the contrary herein, the following shall not
constitute Equity Interests: Class C Non-Equity Interests, Och-Ziff Operating
Group D Units, Deferred Fund Interests, and PSIs, in each case as defined in the
Credit Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expiration Date” means the date that is the tenth (10) year anniversary of the
Issuance Date.

“Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X), taken as a whole, to one or more
Subject Entities, (iii) make, or allow one or more Subject Entities to make, or
allow the Company to be subject to or have its shares of Common Stock be subject
to or party to one or more Subject Entities making, a purchase, tender or
exchange offer that is accepted by the holders of at least either (x) 50% of the
outstanding shares of Common Stock, (y) 50% of the

 

12



--------------------------------------------------------------------------------

outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all Subject Entities making or party to, or Affiliated with any Subject
Entities making or party to, such purchase, tender or exchange offer were not
outstanding; or (z) such number of shares of Common Stock such that all Subject
Entities making or party to, or Affiliated with any Subject Entity making or
party to, such purchase, tender or exchange offer, become collectively the
beneficial owners (as defined in Rule 13d-3 under the Exchange Act) of at least
50% of the outstanding shares of Common Stock, (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with one or
more Subject Entities whereby all such Subject Entities, individually or in the
aggregate, acquire, either (x) at least 50% of the outstanding shares of Common
Stock, (y) at least 50% of the outstanding shares of Common Stock calculated as
if any shares of Common Stock held by all the Subject Entities making or party
to, or Affiliated with any Subject Entity making or party to, such stock
purchase agreement or other business combination were not outstanding; or
(z) such number of shares of Common Stock such that the Subject Entities become
collectively the beneficial owners (as defined in Rule 13d-3 under the Exchange
Act) of at least 50% of the outstanding shares of Common Stock, or
(v) reorganize, recapitalize or reclassify its shares of Common Stock; (B) that
the Company shall, directly or indirectly, including through subsidiaries,
Affiliates or otherwise, in one or more related transactions, allow any Subject
Entity individually or the Subject Entities in the aggregate to be or become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, whether through acquisition, purchase, assignment, conveyance,
tender, tender offer, exchange, reduction in outstanding shares of Common Stock,
merger, consolidation, business combination, reorganization, recapitalization,
spin-off, scheme of arrangement, reorganization, recapitalization or
reclassification or otherwise in any manner whatsoever, of either (x) at least
50% of the aggregate ordinary voting power represented by issued and outstanding
shares of Common Stock, (y) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock not held by all
such Subject Entities as of the Issuance Date calculated as if any shares of
Common Stock held by all such Subject Entities were not outstanding, or (z) a
percentage of the aggregate ordinary voting power represented by issued and
outstanding shares of Common Stock or other equity securities of the Company
sufficient to allow such Subject Entities to effect a statutory short form
merger or other transaction requiring other stockholders of the Company to
surrender their Common Stock without approval of the stockholders of the
Company; or (C) directly or indirectly, including through subsidiaries,
Affiliates or otherwise, in one or more related transactions, the issuance of or
the entering into any other instrument or transaction structured in a manner to
circumvent, or that circumvents, the intent of this definition in which case
this definition shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this definition to the extent necessary to
correct this definition or any portion of this definition which may be defective
or inconsistent with the intended treatment of such instrument or transaction.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Group” means a “group” as that term is used in Section 13(d) of the Exchange
Act and as defined in Rule 13d-5 thereunder.

 

13



--------------------------------------------------------------------------------

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person, including such entity whose common stock or
equivalent equity security is quoted or listed on an Eligible Market, or, if
there is more than one such Person or such entity, the Person or such entity
designated by the Holder or in the absence of such designation, such Person or
entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Principal Market” means the New York Stock Exchange.

“Standard Settlement Period” means the standard settlement period, expressed in
a number of Trading Days, for the Company’s primary trading market or quotation
system with respect to the Common Stock that is in effect on the date of
delivery of an applicable Exercise Notice, which as of the Issuance Date was
“T+2”.

“Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.

“Successor Entity” means one or more Person or Persons formed by, resulting from
or surviving any Fundamental Transaction or one or more Person or Persons with
which such Fundamental Transaction shall have been entered into, or in each
case, the resulting Parent Entity.

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its “Volume at Price” function or, if the foregoing does not apply, the
dollar volume-weighted average price of such

 

14



--------------------------------------------------------------------------------

security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York time (or
such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York time (or such other time as such
market publicly announces is the official close of trading), as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest Closing Bid
Price and the lowest closing ask price of any of the market makers for such
security as reported in the OTC Link or “pink sheets” by OTC Markets Group Inc.
(formerly Pink OTC Markets Inc.). If the Weighted Average Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Weighted Average Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination, reclassification or other similar transaction during
the applicable calculation period.

[Signature Page Follows]

 

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Class A
Common Stock to be duly executed as of the Issuance Date set out above.

 

SCULPTOR CAPITAL MANAGEMENT, INC.

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE CLASS A COMMON STOCK

SCULPTOR CAPITAL MANAGEMENT, INC.

The undersigned holder hereby exercises the right to purchase shares of Common
Stock (“Warrant Shares”) of Sculptor Capital Management, Inc., a Delaware
corporation (the “Company”), evidenced by the attached Warrant to Purchase
Class A Common Stock (the “Warrant”). The undersigned holder further hereby
confirms that it has consulted with the Company regarding its exercise of this
Warrant pursuant to Section 1(a) of the Warrant. Capitalized terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Warrant.

1. Form of Exercise. The Holder intends that payment of the Exercise Price shall
be made as (check appropriate box):

[    ] “Cash Exercise” with respect to Warrant Shares; and/or

[    ]“Cashless Exercise” with respect to Warrant Shares

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$_____________ to the Company in accordance with the terms of the Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the holder Warrant
Shares in accordance with the terms of the Warrant.

 

Date:  

 

Name of Registered Holder By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and confirms receipt of the
Aggregate Exercise Price (if applicable) and hereby directs the Transfer Agent
to issue the above indicated number of shares of Class A Common Stock on or
prior to the applicable Share Delivery Date.

 

SCULPTOR CAPITAL MANAGEMENT, INC.

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT N-2 TO

CREDIT AND GUARANTY AGREEMENT

FORM OF

SCULPTOR CAPITAL MANAGEMENT, INC.

RESTRICTED STOCK PURCHASE AGREEMENT

THIS RESTRICTED STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of [●],
2020 (the “Effective Date”), is made by and between Sculptor Capital Management,
Inc., a Delaware corporation (the “Company”), and [●] or its permitted assigns
(“Purchaser”).

WHEREAS, Sculptor Capital LP, a Delaware limited partnership (“Sculptor
Capital”), the guarantors party thereto from time to time including Sculptor
Advisors LP, a Delaware limited partnership (“Sculptor Advisors”), and Sculptor
Advisors II LP, a Delaware limited partnership (“Sculptor Advisors II” and
together with Sculptor Capital, and Sculptor Advisors, collectively, the
“Operating Partnerships”), the lenders party thereto from time to time, and the
administrative agent party thereto, as agent for the secured parties thereunder,
have entered into that certain Credit and Guaranty Agreement (the “Credit
Agreement”), dated as of September 25, 2020; and

WHEREAS, in connection with the transactions contemplated by (i) the Credit
Agreement, (ii) the Company’s Registration Statement on Form S-3 (File number
333-238477) (the “Registration Statement”) and (iii) the Company’s prospectus
supplement related to the Restricted Shares (as defined below), the Company and
Purchaser hereby agree that, subject to the terms and conditions set forth
herein, Purchaser shall purchase from the Company, and the Company shall sell to
Purchaser, on the date hereof, an aggregate of [●] shares (the “Restricted
Shares”) of the Company’s Class A Common Stock, par value $0.01 per share
(“Common Stock”) on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the promises set forth
herein, and for other good and valuable consideration, the receipt and legal
sufficiency of which is hereby acknowledged, accepted and agreed to, the parties
agree as follows:

1. PURCHASE AND SALE OF RESTRICTED SHARES.

(a) Purchase and Sale of Restricted Shares. Subject to the terms and conditions
set forth herein, Purchaser shall purchase from the Company on the Effective
Date the Restricted Shares at an initial price per share equal to $0.01. From
and after the Effective Date until such time that the Purchaser pays the
Remaining Purchase Price (as defined below) in respect thereof, such Restricted
Shares (including, for the avoidance of doubt, any additional Restricted Shares
delivered pursuant to Section 2(b) shall be held in book-entry form only at an
account (the “Restricted Account”) maintained by the Company’s transfer agent
(the “Transfer Agent”) and bearing a restrictive legend referencing this
Agreement (the “Restrictive Legend”) prohibiting any transfer of the Restricted
Shares other than in accordance with the terms and conditions of this Agreement.
Purchaser shall have the right, exercisable at any time and from time to time
prior to the Expiration Date, to elect to pay the Remaining Purchase Price in
respect of all or any portion of the Restricted Shares (each such election, a
“Purchase Election,” and the shares with respect to which any such Purchase
Election is made, the “Purchased Shares,” and, together with any Restricted
Shares, the “Shares”) by delivery (whether via facsimile, electronic mail or
otherwise) of a written notice, in the form attached hereto as Exhibit A



--------------------------------------------------------------------------------

(the “Payment Notice”). Subject to prior consultation with the Company, the
Purchaser shall specify in the Payment Notice whether the Remaining Purchase
Price will be paid in cash as set forth in this Section 1(a) or by a Cashless
Payment (as defined in Section 1(d)). Within one (1) Trading Day following the
delivery of a Payment Notice specifying payment of the Remaining Purchase Price
in cash, Purchaser shall make a payment to the Company of an amount equal to the
Remaining Purchase Price in effect on the date of such exercise multiplied by
the number of Restricted Shares subject to such Payment Notice (the “Aggregate
Purchase Price”) in cash by wire transfer of immediately available funds. On or
before the first (1st) Trading Day following the date on which Purchaser has
delivered the applicable Payment Notice and (in the case of a purchase in cash)
paid any Aggregate Purchase Price due thereunder, the Company shall transmit by
facsimile or electronic mail an acknowledgment of confirmation of receipt of the
Payment Notice, in the form attached to the Payment Notice, to Purchaser and the
Transfer Agent and shall instruct the Transfer Agent to remove the Restrictive
Legend from the Purchased Shares and transfer such Restricted Shares from the
Restricted Account to an account or accounts designated by Purchaser, subject to
compliance with applicable securities laws. The transfer and delivery of any
Purchased Shares to Purchaser shall be in book entry form; provided that if the
Transfer Agent is not at the time of an applicable transfer participating in The
Depository Trust Company Fast Automated Securities Transfer Program, the Company
shall issue and dispatch by overnight courier to the address as specified in the
Payment Notice, a certificate, registered in the name of Purchaser or its
designee, for the number of Purchased Shares to which Purchaser is entitled
pursuant to such Payment Notice. With respect to the purchase and sale of
Purchased Shares contemplated by any Payment Notice, the Company’s delivery of
the applicable Purchased Shares to Purchaser and (in the case of a purchase in
cash) Purchaser’s delivery of the Aggregate Purchase Price to the Company shall
constitute the closing of such purchase and sale. The Company shall be
responsible for all fees and expenses (including issue or transfer taxes, if
any) of the Transfer Agent.

(b) Remaining Purchase Price. For purposes of this Agreement, “Remaining
Purchase Price” means $11.92 per share, subject to adjustments as specifically
provided herein.

(c) [Reserved].

(d) Cashless Payment. Purchaser may, after consultation with the Company, pay
the Aggregate Purchase Price for the Restricted Shares by cancelling other
Restricted Shares available for purchase hereunder in lieu of a cash payment of
the Aggregate Purchase Price (the “Cancelled Payment”). Such Cancelled Payment
shall be effected by cancelling and forfeiting upon such election the “Net
Number” of Restricted Shares that are otherwise available for purchase hereunder
determined according to the following formula (a “Cashless Payment”):

 

Net Number =

   A * (B – C)            B

For purposes of the foregoing formula:

 

A=

   the total number of Restricted Shares with respect to which a Purchase
Election is being made



--------------------------------------------------------------------------------

B=

   as applicable, (i) the Closing Sale Price of one share of the Common Stock on
the Trading Day immediately preceding the date of the applicable Payment Notice
if such Payment Notice is (1) both executed and delivered pursuant to
Section 1(a) hereof on a day that is not a Trading Day or (2) both executed and
delivered pursuant to Section 1(a) hereof on a Trading Day prior to the opening
of “regular trading hours” (as defined in Rule 600(b)(64) of Regulation NMS
promulgated under the federal securities laws) on such Trading Day, or (ii) the
Closing Sale Price of the Common Stock on the date of the applicable Payment
Notice if the date of such Payment Notice is a Trading Day and such Payment
Notice is both executed and delivered pursuant to Section 1(a) hereof on or
after the opening of “regular trading hours” on such Trading Day

C=

   the Remaining Purchase Price then in effect for the applicable Restricted
Shares at the time of such payment

(e) Disputes. In the case of a dispute as to the determination of the Purchase
Price or the arithmetic calculation of the Restricted Shares in respect of any
purchase and sale of Restricted Shares under this Agreement, the Company and the
Purchaser shall cooperate in good faith to resolve such dispute; provided, that
the Purchaser shall have the right during the pendency of any such dispute to
rescind any Purchase Election under this Agreement (it being understood that in
the event of any such rescinded Purchase Election, Purchaser shall execute such
documents and take such other actions as are reasonably necessary to return to
the Company any Purchased Shares transferred in connection with the applicable
rescinded Purchase Election).

(f) Dividends in Respect of Restricted Shares. All Dividends paid with respect
to the Restricted Shares shall be deposited into a segregated account subject to
an account control agreement in a form acceptable to the Company that will
provide that, upon receipt, such amounts shall (i) for so long as any amounts
remain outstanding under the Credit Agreement, be used to repay outstanding
principal, accrued interest or other amounts due under the Credit Agreement and
(ii) thereafter be paid to the Company.

(g) Tax Treatment. The parties hereto agree to treat this Agreement as an option
to purchase Common Stock for federal income and all other applicable tax
purposes and not to take any position on any tax return, audit, examination or
other proceeding to the contrary, unless required to do so by an applicable
governmental authority.

2. ADJUSTMENTS.

(a) Subdivisions or Combinations of Common Stock. If the Company at any time on
or after the Effective Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Remaining Purchase Price in
effect immediately prior to such subdivision will be proportionately reduced to
reflect the number of Restricted Shares outstanding immediately following such
subdivision. If the Company at any time on or after the Effective Date combines
(by combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Remaining Purchase Price in effect immediately prior to such combination will be
proportionately increased to reflect the number of Restricted Shares outstanding
immediately following such subdivision. Any adjustment under this Section 2(a)
shall become effective at the close of business on the date the subdivision or
combination becomes effective.



--------------------------------------------------------------------------------

(b) Adjustments to Remaining Purchase Price. If, on or after the Effective Date
and prior to the Expiration Date, the Company shall declare or make any dividend
to holders of shares of Common Stock (a “Dividend”), then, in each such case,
the per share Remaining Purchase Price in effect immediately prior to such
Dividend in respect of the Restricted Shares for which the Remaining Purchase
Price has not been paid prior to the record date for such Dividend will be
reduced by the price per share of Common Stock of such Dividend that is actually
paid in respect of such Restricted Shares less the per share amount of any
withholding taxes payable by the Company in respect of such Dividend with
respect to such Restricted Shares. Any adjustment under this Section 2(b) shall
become effective at the close of business on the date of the Dividend.

(c) Fundamental Transactions. In connection with the consummation of any
Fundamental Transaction pursuant to which holders of shares of Common Stock are
entitled to receive securities or other assets with respect to or in exchange
for shares of Common Stock (a “Corporate Event”), each Restricted Share in the
Restricted Account shall be exchanged for such shares of stock, securities,
cash, assets or any other property whatsoever (including warrants or other
purchase subscription rights) (collectively, “Corporate Event Consideration”)
payable as consideration for each share of Common Stock in such Corporate Event;
provided that such Corporate Event Consideration shall be subject to
restrictions substantially equivalent to the restrictions set forth in
Section 1(a) with respect to the Restricted Shares, the removal of which shall
require payment of a purchase price (the “Adjusted Remaining Purchase Price”)
that applies the Remaining Purchase Price to such Corporate Event Consideration,
taking into account the relative value of the Restricted Shares and such
Corporate Event Consideration so that upon payment of the Adjusted Remaining
Purchase Price, the Holder will receive Corporate Event Consideration equivalent
in value to what the Holder would have been entitled to receive upon payment of
the Remaining Purchase Price immediately prior to the consummation of such
Corporate Event. The Company shall make appropriate provision to give effect to
the requirements of the preceding sentence, which provision shall be in a form
and substance reasonably satisfactory to the Holder. The Company shall not enter
into or be party to a Fundamental Transaction prior to the Expiration Date
unless the Successor Entity assumes in writing all of the obligations of the
Company under this Agreement, including an agreement to remove the Restrictive
Legend included on any Corporate Event Consideration into which the Restricted
Shares have been exchanged upon payment by Purchaser of the Adjusted Remaining
Purchase Price. Upon the consummation of any Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for the Company (so that
from and after the date of the applicable Fundamental Transaction, the
provisions of this Agreement referring to the “Company” shall refer instead to
the Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company hereunder with the same
effect as if such Successor Entity had been named as the Company herein. The
provisions of this Section 2(c) shall apply similarly and equally to successive
Fundamental Transactions and Corporate Events. Notwithstanding the foregoing,
Purchaser may elect, at its sole option, by delivery of written notice to the
Company to waive this Section 2(c) to permit the Fundamental Transaction without
the assumption of this Agreement. Notwithstanding the foregoing, in the event of
a Change of Control prior to the Expiration Date, at the request of Purchaser
delivered before the 30th day after such Change of Control, the Company (or the
Successor Entity) shall purchase all of the Restricted Stock then outstanding
from Purchaser by paying to Purchaser, within five (5) Business Days after such
request (or, if later, within five (5) Business Days following the effective
date of the Change of Control), an amount equal to the Black-Scholes Value of
such Restricted Shares on the effective date of such Change of Control, payable
in cash.



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to the Purchaser on the Effective Date that:

(a) Organization and Authority. The Company (A) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
(B) has all requisite power and authority to own and operate its properties, to
carry on its business as now conducted and as currently proposed to be
conducted, to enter into this Agreement and to carry out the transactions
contemplated hereby, and (C) except where the failure to do so, individually or
in the aggregate, has not had, and would not be reasonably expected to have, a
material adverse effect on the business, assets, financial condition or
operations of the Company, is qualified to do business and, where applicable is
in good standing, in every jurisdiction where such qualification is required.

(b) Due Authorization; Enforceability. This Agreement has been duly authorized
and constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

(c) Absence of Conflicts. The execution, delivery and performance by the Company
of this Agreement does not (A) violate any material provision of applicable law
or the organizational documents of the Company, (B) conflict with, result in a
breach of, or constitute (with the giving of any notice, the passage of time, or
both) a default under any material agreement of the Company or (C) result in or
require the creation or imposition of any lien upon any assets of the Company.

(d) Valid Issuance of Shares. The Shares, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
are validly issued, fully paid and nonassessable and are free of restrictions on
transfer, other than restrictions on transfer applicable to the Shares for so
long as they are Restricted Shares and restrictions on transfer under applicable
securities laws. The Company has obtained valid waivers of any rights by other
parties to purchase any of the Shares covered by this Agreement.

4. COVENANTS OF THE COMPANY. The Company covenants and agrees that so long as
the Purchaser holds any Restricted Shares issued hereunder:

(a) Rounding; Minimum Adjustments. All calculations under Section 2 shall be
made to the nearest one-tenth (1/10th) of a cent or to the nearest one-hundredth
(1/100th) of a share, as the case may be. Any provision of Section 2 to the
contrary notwithstanding, no adjustment in the Remaining Purchase Price or the
number of Restricted Shares shall be made if the amount of such adjustment would
be less than $0.01 or one-tenth (1/10th) of a share of Common Stock, but any
such amount shall be carried forward and an adjustment with respect thereto
shall be made at the time of and together with any subsequent adjustment which,
together with such amount and any other amount or amounts so carried forward,
shall aggregate $0.01 or 1/100th of a share of Common Stock, or more.

(b) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to Section 2, the Company shall use commercially reasonable efforts, including
obtaining regulatory, New York Stock Exchange or other applicable national
securities exchange or stockholder approvals or exemptions, in order that the
Company may thereafter validly and legally issue as fully paid and nonassessable
all shares of Common Stock that Purchaser is entitled to receive under this
Agreement.



--------------------------------------------------------------------------------

(c) Adjustment Rules. Any adjustments pursuant to Section 2 shall be made
successively whenever an event referred to herein shall occur. If an adjustment
in Remaining Purchase Price made hereunder would reduce the Remaining Purchase
Price to an amount below par value of the Common Stock, then such adjustment in
Remaining Purchase Price made hereunder shall reduce the Remaining Purchase
Price to the par value of the Common Stock.

(d) Withholding. Promptly upon the Company’s request, Purchaser shall remit to
the Company the full amount of any withholding taxes due upon any adjustment
pursuant to Section 2 (or evidence reasonably satisfactory to the Company that a
reduced amount of withholding shall apply, together with payment of the reduced
amount). This Section 4(d) shall survive the Expiration Date and any termination
of this Agreement. If there is more than one permissible method to determine the
amount of the constructive dividend for tax purposes as reasonably determined by
the Company, the Company will select the method that results in the lowest
constructive dividend amount.

5. RESTRICTIONS ON TRANSFER. For a period of 18 months commencing on the
Effective Date (the “Lock-Up Period”), Purchaser shall not sell, transfer,
pledge, assign or hypothecate any Shares to any Person, or enter into any swap,
hedging, short sale, derivative, put, or call agreement that transfers, in whole
or in part, any economic consequences of ownership of the Shares; provided,
however, that the Shares purchased hereunder may be transferred by Purchaser
(a) to any Affiliate of Purchaser, (b) to any other Person or Persons (x) that
are or become party to the Credit Agreement as a “Lender” thereunder or (y) in
connection with a transfer of Shares representing at least 50.1% of the
Restricted Shares outstanding as of the Effective Date (any such Person in the
foregoing clauses (a) and (b), a “Permitted Transferee”); provided that any such
Permitted Transferee enters into an equivalent lock-up agreement, pursuant to
which such Permitted Transferee agrees to be bound by the terms and conditions
set forth herein, including the Lock-Up Period, or (c) in connection with the
Company’s completion of a liquidation, merger, share exchange or other similar
transaction, with the consent of the Board, which results in all of the
stockholders having the right to exchange their shares for cash, securities or
other property. Upon the expiration of the Lock-Up Period, subject to compliance
with applicable federal and state securities laws, the Shares may be offered for
sale, sold, transferred, pledged or assigned without the consent of the Company,
but subject to the terms and conditions of this Agreement. Any transferee of
Restricted Shares shall execute a counterpart signature page to this Agreement
specifying that such transferee shall thereby be deemed to be a party hereto
entitled to all rights and subject to all conditions hereunder with respect to
all Restricted Shares so transferred, and the transferor shall thereafter not
have any rights hereunder with respect to such transferred Restricted Shares.
Any transfer not made in accordance with this Section 5 shall be null and void
and shall not be given effect for any purposes.

6. VOTING PROXY. Purchaser hereby grants to the Partnership Management Committee
of the Company (the “PMC”) its irrevocable proxy as Purchaser’s attorney-in-fact
(with full power of substitution and resubstitution), for and in its name, to
vote or act by written consent with respect to all of the Restricted Shares that
are outstanding and for which the Remaining Purchase Price has not been paid,
including the right to sign Purchaser’s name, as a stockholder, to any consent,
certificate or other document relating to the Company that applicable law may
require, in connection with any and all matters requiring stockholder approval.
Purchaser agrees to take such further action or execute such other instruments
as may be necessary to effectuate the intent of this proxy. In the event that
any or all provisions of the proxy described hereunder are determined to be
unenforceable, Purchaser shall grant a proxy that, to the fullest extent
permitted by applicable law, preserves the intent of, and provides the PMC with
substantially the same benefits of, the proxy described hereunder. Except as
otherwise provided for herein, Purchaser hereby (i) affirms that the irrevocable
proxy is



--------------------------------------------------------------------------------

coupled with an interest and may under no circumstances be revoked,
(ii) ratifies and confirms all that the proxies appointed hereunder may lawfully
do or cause to be done by virtue hereof, and (iii) affirms that such irrevocable
proxy is executed and intended to be irrevocable in accordance with the
provisions of Section 212(e) of the Delaware General Corporation Law. The proxy
described in this Section 6 shall terminate upon payment of the Remaining
Purchase Price with respect to the applicable Restricted Shares.

7. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its certificate of incorporation or by-laws, or
through any reorganization, transfer of assets, consolidation, merger, scheme,
arrangement, dissolution, issuance or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Agreement, and will at all times in good faith carry out all of the
provisions of this Agreement. Without limiting the generality of the foregoing,
the Company (i) shall not increase the par value of the Common Stock above the
Remaining Purchase Price then in effect and (ii) shall take all such actions as
necessary in order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock purchased pursuant to and in accordance
with this Agreement.

8. STOCKHOLDER RIGHTS. Purchaser’s legal and beneficial interest in the
Restricted Shares shall be cancelled and forfeited on the Expiration Date to the
extent that the Remaining Purchase Price has not been paid by the Expiration
Date with respect to such Restricted Shares and such Restricted Shares shall
cease to be outstanding.

9. NOTICES. Whenever notice is required to be given under this Agreement,
including, without limitation, a Payment Notice, unless otherwise provided
herein, such notice shall be given in writing, (i) if delivered (a) from within
the domestic United States, by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, electronic
mail or by facsimile or (b) from outside the United States, by International
Federal Express, electronic mail or facsimile, and (ii) will be deemed given
(A) if delivered by first-class registered or certified mail domestic, three
(3) Business Days after so mailed, (B) if delivered by nationally recognized
overnight carrier, one (1) Business Day after so mailed, (C) if delivered by
International Federal Express, two (2) Business Days after so mailed and (D) at
the time of transmission, if delivered by electronic mail to the email address
specified in this Section 9 prior to 5:00 p.m. (New York time) on a Trading Day,
(E) the next Trading Day after the date of transmission, if delivered by
electronic mail to the email address specified in this Section 9 on a day that
is not a Trading Day or later than 5:00 p.m. (New York time) on any Trading Day
and (F) if delivered by facsimile, upon electronic confirmation of delivery of
such facsimile, and will be delivered and addressed as follows:

If to the Company, to:

Sculptor Capital Management, Inc.

9 West 57th Street

New York, NY 10019

Attention: David Levine and Julie Sigel

Email: warrantexercise@sculptor.com

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

Prudential Tower



--------------------------------------------------------------------------------

800 Boylston Street

Boston, MA 02199

Attention: Craig E. Marcus

Email: craig.marcus@ropesgray.com

If to Purchaser, at such address or other contact information delivered by
Purchaser to Company or as is on the books and records of the Company.

10. AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Agreement may be amended or waived and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of Purchaser.

11. GOVERNING LAW; JURY TRIAL. This Agreement shall be governed by and construed
and enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Agreement shall be governed by,
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. If either party shall commence
an action, suit or proceeding to enforce any provisions of this Agreement, the
prevailing party in such action, suit or proceeding shall be reimbursed by the
other party for their reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding. EACH OF THE COMPANY AND PURCHASER HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

12. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Agreement shall be cumulative and in addition to all other
remedies available under this Agreement, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of Purchaser to pursue actual damages for any failure by
the Company to comply with the terms of this Agreement. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
Purchaser and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holder of this Agreement shall be entitled, in addition to all other
available remedies, to seek an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

13. SEVERABILITY; CONSTRUCTION; HEADINGS. If any provision of this Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to



--------------------------------------------------------------------------------

replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s). This Agreement shall be
deemed to be jointly drafted by the Company and Purchaser and shall not be
construed against any Person as the drafter hereof. The headings of this
Agreement are for convenience of reference and shall not form part of, or affect
the interpretation of, this Agreement.

14. DEFINITIONS. As used in this Agreement, the following terms have the
following meanings:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act of 1933, as amended.

“Black-Scholes Value” means the value of this Agreement based on the
Black-Scholes Option Pricing Model obtained from the “OVME” function on
Bloomberg determined as of the Trading Day immediately following the first
public announcement of the applicable Change of Control, or, if the Change of
Control is not publicly announced, the date the Change of Control is
consummated, for pricing purposes and reflecting (i) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of this Agreement as of such date of request, (ii) an expected volatility for
the Common Stock equal to the 100-day volatility obtained from the “HVT”
function on Bloomberg as of the Trading Day immediately following the public
announcement of the applicable Change of Control, or, if Change of Control is
not publicly announced, the date such Change of Control occurs or is
consummated, (iii) an underlying price per share equal to the greater of (A) the
sum of the price per share being offered in cash, if any, plus the per share
value of any non-cash consideration, if any, being offered in such Change of
Control and (B) the greater of (x) the last Weighted Average Price immediately
prior to the public announcement of such Change of Control and (y) the last
Weighted Average Price immediately prior to the consummation of such Change of
Control, (iv) a zero cost of borrow and (v) a 360 day annualization factor.

“Bloomberg” means Bloomberg Financial Markets.

“Board” means the Board of Directors of the Company.

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

“Change of Control” has the meaning ascribed to such term in the Credit
Agreement as of the Effective Date.

“Closing Bid Price” and “Closing Sale Price” means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such



--------------------------------------------------------------------------------

security as reported by Bloomberg. If the Closing Bid Price or the Closing Sale
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Closing Bid Price or the Closing Sale Price, as the case
may be, of such security on such date shall be deemed to be the fair market
value per share of such security as determined in good faith by the independent
members of the Board in reliance upon an opinion of a nationally recognized
independent investment banking firm retained by the Company for this purpose and
reasonably acceptable to Purchaser (or if there is more than one Purchaser, a
majority in interest of Purchasers excluding any Purchaser that is an Affiliate
of the Company). All such determinations to be appropriately adjusted for any
stock dividend, stock split, stock combination, reclassification or other
similar transaction during the applicable calculation period.

“Common Stock” means (i) the Company’s Class A common stock, par value $0.01 per
share, and (ii) any capital stock into which such Class A common stock shall
have been changed or any capital stock resulting from a reclassification of such
Class A common stock.

“Eligible Market” means The New York Stock Exchange, Inc., the NYSE American
LLC, The Nasdaq Capital Market, The Nasdaq Global Select Market or The Nasdaq
Global Market.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing; provided that Equity Interests shall not include convertible
Indebtedness (as defined in the Credit Agreement) prior to conversion.
Notwithstanding anything to the contrary herein, the following shall not
constitute Equity Interests: Class C Non-Equity Interests, Och-Ziff Operating
Group D Units, Deferred Fund Interests, and PSIs, in each case as defined in the
Credit Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expiration Date” means the date that is the tenth (10) year anniversary of the
Effective Date.

“Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X), taken as a whole, to one or more
Subject Entities, (iii) make, or allow one or more Subject Entities to make, or
allow the Company to be subject to or have its shares of Common Stock be subject
to or party to one or more Subject Entities making, a purchase, tender or
exchange offer that is accepted by the holders of at least either (x) 50% of the
outstanding shares of Common Stock, (y) 50% of the outstanding shares of Common
Stock calculated as if any shares of Common Stock held by all Subject Entities
making or party to, or Affiliated with any Subject Entities making or party to,
such purchase, tender or exchange offer were not outstanding; or (z) such number
of shares of Common Stock such that all Subject Entities making or party to, or
Affiliated with any Subject Entity making or party to, such purchase, tender or
exchange offer, become collectively the beneficial owners (as defined in Rule
13d-3 under the Exchange Act) of at least 50% of the outstanding shares of
Common Stock, (iv) consummate a stock purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with one or more Subject Entities whereby all
such Subject Entities, individually or in the aggregate, acquire, either (x) at
least 50% of the outstanding shares of Common Stock, (y) at least 50% of the
outstanding shares of Common Stock



--------------------------------------------------------------------------------

calculated as if any shares of Common Stock held by all the Subject Entities
making or party to, or Affiliated with any Subject Entity making or party to,
such stock purchase agreement or other business combination were not
outstanding; or (z) such number of shares of Common Stock such that the Subject
Entities become collectively the beneficial owners (as defined in Rule 13d-3
under the Exchange Act) of at least 50% of the outstanding shares of Common
Stock, or (v) reorganize, recapitalize or reclassify its shares of Common Stock;
(B) that the Company shall, directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions,
allow any Subject Entity individually or the Subject Entities in the aggregate
to be or become the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, whether through acquisition, purchase,
assignment, conveyance, tender, tender offer, exchange, reduction in outstanding
shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock, (y) at least 50%
of the aggregate ordinary voting power represented by issued and outstanding
shares of Common Stock not held by all such Subject Entities as of the Effective
Date calculated as if any shares of Common Stock held by all such Subject
Entities were not outstanding, or (z) a percentage of the aggregate ordinary
voting power represented by issued and outstanding shares of Common Stock or
other equity securities of the Company sufficient to allow such Subject Entities
to effect a statutory short form merger or other transaction requiring other
stockholders of the Company to surrender their Common Stock without approval of
the stockholders of the Company; or (C) directly or indirectly, including
through subsidiaries, Affiliates or otherwise, in one or more related
transactions, the issuance of or the entering into any other instrument or
transaction structured in a manner to circumvent, or that circumvents, the
intent of this definition in which case this definition shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this definition to the extent necessary to correct this definition or any
portion of this definition which may be defective or inconsistent with the
intended treatment of such instrument or transaction.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Group” means a “group” as that term is used in Section 13(d) of the Exchange
Act and as defined in Rule 13d-5 thereunder.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person, including such entity whose common stock or
equivalent equity security is quoted or listed on an Eligible Market, or, if
there is more than one such Person or such entity, the Person or such entity
designated by Purchaser or in the absence of such designation, such Person or
entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction.



--------------------------------------------------------------------------------

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Principal Market” means the New York Stock Exchange.

“Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.

“Successor Entity” means one or more Person or Persons formed by, resulting from
or surviving any Fundamental Transaction or one or more Person or Persons with
which such Fundamental Transaction shall have been entered into, or in each
case, the resulting Parent Entity.

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its “Volume at Price” function or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time (or such other time as such market
publicly announces is the official open of trading), and ending at 4:00:00 p.m.,
New York time (or such other time as such market publicly announces is the
official close of trading), as reported by Bloomberg, or, if no dollar
volume-weighted average price is reported for such security by Bloomberg for
such hours, the average of the highest Closing Bid Price and the lowest closing
ask price of any of the market makers for such security as reported in the OTC
Link or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC Markets
Inc.). If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and Purchaser. All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock
Purchase Agreement as of the date first above written.

 

SCULPTOR CAPITAL MANAGEMENT, INC.

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

DELAWARE LIFE INSURANCE COMPANY

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

PAYMENT NOTICE

TO BE EXECUTED BY PURCHASER TO PURCHASE RESTRICTED SHARES OF CLASS

A COMMON STOCK

SCULPTOR CAPITAL MANAGEMENT, INC.

The undersigned (“Purchaser”) hereby exercises the right to purchase shares of
Class A Common Stock (“Restricted Shares”) of Sculptor Capital Management, Inc.,
a Delaware corporation (the “Company”), pursuant to that certain Restricted
Stock Purchase Agreement by and between the Company and Delaware Life Insurance
Company, dated as of [●], 2020 (the “Agreement”). The Purchaser further hereby
confirms that it has consulted with the Company regarding its form of purchase
of such Restricted Shares pursuant to Section 1(d) of the Agreement. Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in the Agreement.

1. Form of Purchase. Purchaser intends that payment of the Remaining Purchase
Price for __________ Restricted Shares shall be made as (check appropriate box):

[    ]“Cash Payment” with respect to the Restricted Shares; and/or

[    ]“Cashless Payment” with respect to the Restricted Shares

2. Payment of Remaining Purchase Price. To the extent Purchaser has elected Cash
Payment, Purchaser shall pay the Aggregate Purchase Price in the sum of
$_____________ to the Company in accordance with the terms of the Agreement.

3. Delivery of Restricted Shares. The Company shall deliver to Purchaser
Restricted Shares in accordance with the terms of the Agreement.

 

Date:  

 

Name of Purchaser By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Payment Notice and confirms receipt of the
Aggregate Purchase Price for the above indicated number of Restricted Shares of
Class A Common Stock (or the Net Number in the case of a Cashless Payment) and
hereby directs the Transfer Agent to remove the restrictive legend related to
this Agreement with respect to such Restricted Shares.

 

SCULPTOR CAPITAL MANAGEMENT, INC.

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT O TO

CREDIT AND GUARANTEE AGREEMENT

FORM OF

BOARD REPRESENTATION AGREEMENT

THIS Board Representation AGREEMENT is dated as of [●] (this “Agreement”), by
and among Sculptor Capital Management, Inc., a Delaware corporation (the
“Company”), and Delaware Life Insurance Company (“Delaware Life”).

WHEREAS, Sculptor Capital LP, a Delaware limited partnership, (the “Borrower”),
Sculptor Capital Advisors LP, a Delaware limited partnership (“Advisors”),
Sculptor Capital Advisors II LP, a Delaware limited partnership (“Advisors II”)
the other Guarantors (as defined therein) party thereto from time to time, the
Lenders (as defined therein) party thereto from time to time, and the
Administrative Agent (as defined therein), entered into that certain Credit and
Guaranty Agreement (the “Credit Agreement”), dated as of September 25, 2020; and

WHEREAS, in connection with the transactions contemplated by the Credit
Agreement, the Company and Delaware Life desire to establish in this Agreement
certain terms and conditions concerning Delaware Life’s representation on the
Company’s board of directors (the “Board”).

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATIONS

Section 1.01.    Definitions. When used herein (including in the above Preamble
and Recitals) the following terms shall have the following meanings:

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person; provided, Delaware Life shall not be deemed to be an Affiliate of the
Company, and vice versa. For the purposes of this Agreement, “Control”
(including, with correlative meanings, the terms “Controlling,” “Controlled by”
and “under common Control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.

“Agreement” shall have the meaning set forth in the Preamble.

“Beneficially Own” shall have the same meaning set forth in Rule 13d-3
promulgated by the SEC under the Exchange Act; provided, no Person shall be
deemed to beneficially own any Voting Stock that is subject to a swap agreement
or other similar agreement that transfers, in whole or in part, any economic
consequences of ownership of such Voting Stock. The terms “Beneficial Owner” and
“Beneficial Ownership” shall have a correlative meaning.

“Board” shall have the meaning set forth in the recitals.

“Board Right Period” means the period from the date of this Agreement until the
date on which the Board Right Termination Event occurs.



--------------------------------------------------------------------------------

“Board Right Termination Event” means the date upon which the Delaware Life
Group ceases to Beneficially Own Voting Stock of the Company equal to at least
the Ownership Threshold.

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.

“Change of Control” means, with respect to a person, at any time, any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), has become the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of 50% or more of the voting
interests in the Equity Interests of such person on a fully diluted basis.

“Company” has the meaning set forth in the Preamble.

“Confidential Information” means any and all confidential or proprietary
information, including business information, intellectual property, know-how,
research and development information, plans, proposals, technical data,
copyright works, financial, marketing and business data, pricing and cost
information, business and marketing plans and customer and supplier lists of the
Company or any Subsidiary of the Company.

“Credit Agreement” has the meaning set forth in the Recitals.

“Delaware Life” has the meaning set forth in the Preamble.

“Delaware Life Group” means Delaware Life, its Affiliates and the entities set
forth on Schedule 1 of this Agreement (which Schedule 1 may be amended from time
to time upon mutual agreement of the parties hereto).

“Director” means any member of the Board.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing; provided, that Equity Interests shall not include convertible
indebtedness prior to conversion.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, the rules and regulations promulgated thereunder, and any successor
statute.

“FINRA” means the Financial Industry Regulatory Authority.

“Group” means two or more Persons acting together, pursuant to any agreement,
arrangement or understanding, for the purpose of acquiring, holding, voting or
disposing of securities as contemplated by Rule 13d-5(b) of the Exchange Act.

 

-2-



--------------------------------------------------------------------------------

“Holder Designee” shall have the meaning set forth in Section 2.01(a).

“Law” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization or certificate of formation, as amended, and its
operating agreement, as amended.

“Ownership Threshold” means, at any time of determination, the Beneficial
Ownership of fifty percent (50%) of the Voting Stock of the Company Beneficially
Owned by the Delaware Life Group immediately following the closing under the
Credit Agreement.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governmental authorities.

“Representatives” shall, with respect to any party hereto, such party or any of
its Subsidiaries’ respective directors, officers, employees, investment bankers,
financial advisors, attorneys, accountants or other advisors, agents and/or
representatives.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, the rules and
regulations promulgated thereunder, and any successor statute.

“Subsidiaries” means, of a specified Person, any corporation, partnership,
limited liability company, limited liability partnership, joint venture, or
other legal entity of which the specified Person (either alone and/or through
and/or together with any other Subsidiary): (i) owns, directly or indirectly, at
least 50% of the securities, partnership or other ownership interests the
holders of which are generally entitled to vote for the election of the board of
directors or other governing body, of such legal entity or (ii) of which the
specified Person controls the management.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

Section 1.02.    Interpretation. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Article, Section, Appendix or Exhibit
shall be to an Article, Section, Appendix or Exhibit hereof unless otherwise
specifically provided. The use herein of the word “include” or “including,” when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter. The words “herein,”
hereof,” “hereto,”

 

-3-



--------------------------------------------------------------------------------

and “hereunder” and similar words refer to this Agreement as a whole and not to
any particular Article, Section, subsection or clause of in this Agreement. Any
definition of or reference to any agreement, instrument or other document
(including any Organizational Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein). Any reference herein
to any Person shall be construed to include such Person’s successors and
permitted assigns. Any reference to any law shall include all statutory and
regulatory provisions consolidating, amending replacing or interpreting such law
and any reference to any law or regulation shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time.

ARTICLE II

CORPORATE GOVERNANCE

Section 2.01.    Board Representation.

(a)    Within 15 days following the closing of the Credit Agreement, the Board
shall appoint one individual designated by Delaware Life to serve on the Board
(the “Holder Designee”); provided, that such Holder Designee shall satisfy the
applicable requirements set forth in Section 2.01(b); provided, further, that
upon the occurrence of the Board Right Termination Event, Delaware Life shall
promptly cause the Holder Designee, if then serving on the Board, to resign,
effective immediately, from the Board and from any committees or subcommittees
thereof to which such Holder Designee is then appointed or on which he or she is
then serving, and the right of Delaware Life to designate such Holder Designee
shall terminate.

(b)    Notwithstanding anything to the contrary set forth in this Agreement, a
Holder Designee designated by Delaware Life pursuant to Section 2.01 (i) shall
not be prohibited or disqualified from serving as a director of a public company
pursuant to any applicable rule or regulation of the SEC or securities exchange
on which the Company’s Equity Interests are listed or pursuant to applicable
Law, (ii) shall, prior to his or her appointment or election to the Board,
provide an executed resignation letter, in substantially the form attached
hereto as Exhibit A, resigning from the Board and from any committees or
subcommittees thereof to which he or she is then appointed or on which he or she
is then serving upon the occurrence of the Board Right Termination Event and
(iii) shall, in the good faith reasonable judgement of the Nominating, Corporate
Governance and Conflicts Committee of the Board, satisfy the requirements set
forth in the Company’s Organizational Documents and the Corporate Governance
Guidelines and Code of Business Conduct and Ethics included in the corporate
governance section of the Company’s website, in each case, as in effect from
time to time. The initial designee to serve as the Holder Designee shall be [●],
who has been approved pursuant to Section 2.01(b)(iii).

(c)    During the Board Right Period, the Company shall use commercially
reasonable efforts to procure, at each annual general meeting of the
stockholders of the Company occurring during the Board Right Period at which the
term of the Holder Designee will expire in accordance with the Company’s
Organization Documents, the election or re-election, as the case may be, of the
applicable Holder Designee to the Board, including by (i) nominating such Holder
Designee for election to serve as a Director as provided in this Agreement,
(ii) subject to compliance by Delaware Life with Section 2.01(f), including such
nomination and other required information regarding such Holder Designee in the
Company’s proxy materials for such meeting of stockholders and (iii) soliciting
or causing the solicitation of proxies in favor of the election of such Holder
Designee as a Director, for a term expiring at the next annual general meeting
of stockholders at which members of the class of Directors to which the Holder
Designee belongs are to be elected or re-elected, as the case may be, or until
such Holder Designee’s successors shall have been elected

 

-4-



--------------------------------------------------------------------------------

and qualified, or at such earlier time, if any, as such Holder Designee may
resign, retire, die or pursuant to this Agreement be removed as a Director,
including upon the occurrence of a Board Right Termination Event in accordance
with the terms of this Agreement.

(d)    Notwithstanding anything to the contrary contained herein, the Company
shall not be obligated to procure the election or re-election of any individual
pursuant to Section 2.01(c) if such individual shall have previously been
designated by Delaware Life pursuant to Section 2.01(a) or Section 2.01(c) and
nominated by the Company for election or re-election, as the case may be, as a
Director as provided in Section 2.01(c), and, following the vote of stockholders
at the annual general meeting of stockholders of the Company, shall have failed
to be elected or re-elected, as the case may be, as a Director by the requisite
vote of the Company’s stockholders. For the avoidance of doubt, in such event,
Delaware Life shall have the right to designate a different Holder Designee and
the provisions of Section 2.01(c) and 2.01(d) shall apply to such replacement
Holder Designee.

(e)    During the Board Right Period, (i) Delaware Life shall have the right
(but not the obligation), upon written notice to the Company, to designate a
Holder Designee to replace a Holder Designee who shall have resigned, retired,
died or been removed from office (for any reason), (ii) the provisions of
Section 2.01(c) and Section 2.01(d) shall apply to any such replacement Holder
Designee and (iii) promptly following the receipt of written notice from
Delaware Life as contemplated above following the resignation, retirement, death
or removal from office of such Holder Designee, the Board shall appoint such
replacement Holder Designee to serve on the Board in place of such former Holder
Designee who has resigned, retired, died or been removed from office, in the
class of Directors previously including such former Holder Designee.

(f)    Not less than ninety (90) nor more than one hundred twenty (120) days
prior to the anniversary of the prior year’s annual meeting of stockholders of
the Company occurring during the Board Right Period at which members of the
class of Directors to which the Holder Designee belongs are to be elected,
Delaware Life shall (i) notify the Company in writing of the name of the Holder
Designee to be nominated for election at such meeting and (ii) provide, or cause
such Holder Designee to provide, to the Company, all information concerning such
Holder Designee and his or her nomination to be elected as a Director at such
meeting.

(g)    Notwithstanding anything in this Section 2.01 to the contrary, the
Company will not be obligated to take any action in respect of any Holder
Designee pursuant to Section 2.01(c) if Delaware Life shall have failed, in any
material respect, to provide, or cause to be provided, any notice or information
required by Section 2.01(f); provided, that the foregoing shall not in any way
infringe upon or otherwise limit any remedy the Company may have with respect to
such breach.

(h)    If the presence of the Holder Designee on the Board shall, in the
reasonable judgment of the Board, violate, or, upon advice of outside counsel,
be reasonably likely to violate, applicable Law or otherwise impair, or be
reasonably likely to impair, the Board’s exercise of its fiduciary duties,
Delaware Life shall cause the then-serving Holder Designee to resign (subject to
Delaware Life’s right to designate a replacement Holder Designee in accordance
with Section 2.01(e)) or, if reasonably sufficient, recuse himself or herself.

(i)    Directors of the Company are subject to removal pursuant to the
applicable provisions of the organization documents of the Company; provided,
however, for as long as this Agreement remains in effect, subject to applicable
law, the Holder Designee may only be removed with the consent of Delaware Life,
unless such removal is for cause.

 

-5-



--------------------------------------------------------------------------------

(j)    At all times, the Holder Designee (i) while serving as a member of the
Board, shall be entitled to coverage under any “directors’ and officers’”
liability insurance maintained by the Company (or any person on behalf of the
Company) and (ii) shall be entitled to all other rights to indemnification,
advancement of expenses and exculpation, in each case, as are then made
available to directors generally. For the avoidance of doubt, no adverse
amendment to such rights will be effective as to a Holder Designee without such
Holder Designee’s written consent.

Section 2.02.    Use of Information.

(a)    Notwithstanding anything in this Agreement to the contrary, the Holder
Designee shall keep confidential and not publicly disclose discussions, or the
Board’s views on matters considered, in meetings of the Board and Board
committees, unless previously disclosed publicly by the Company.

(b)    Delaware Life shall not publicly disclose any Confidential Information
received from the Holder Designee, except to the extent such information (i) has
or has become generally known or available to the public through no breach of
this section (b) by Delaware Life, (ii) was lawfully obtained by Delaware Life
other than through the Holder Designee or (iii) was obtained from, or available
to Delaware Life by, a third party which, to Delaware Life’s knowledge after due
inquiry, was not bound by any confidential obligation to the Company which would
prohibit such third party from disclosing such information to Delaware Life.

(c)    In the event that the Holder Designee or Delaware Life is compelled or
required (orally or in writing) by a regulatory authority, Law, regulation,
subpoena, court order, deposition, legal proceeding, civil investigative demand
or investigation by any governmental authority or agency or other similar legal
process to disclose any Confidential Information, the Holder Designee or
Delaware Life (as applicable) shall promptly notify the Company in writing so
that the Company may, at its sole expense, seek a protective order and/or file
other motions to prevent the production or disclosure of Confidential
Information. If such motion has been denied, then the Holder Designee or
Delaware Life (as applicable) may disclose only such portion of the Confidential
Information which is required to be disclosed; provided, that (A) the Holder
Designee or Delaware Life (as applicable) shall use commercially reasonable
efforts to preserve the confidentiality of the remainder of the Confidential
Information and (B) the Holder Designee or Delaware Life (as applicable) shall
not, and shall not permit any of its Representatives to, oppose any motion for
confidentiality brought by the Company in accordance with this Section 2.02(c).
For the avoidance of doubt, the Holder Designee and Delaware Life will continue
to be bound by its respective obligations pursuant to this Section 2.02(c) for
any Confidential Information that is not required to be disclosed pursuant to
the immediately preceding sentence above, or that has been afforded protective
treatment pursuant to such motion.

(d)    Delaware Life shall not, and shall cause its Representatives and
controlled Affiliates to not, use material non-public information obtained by
any Holder Designee at any meetings of the Board or Board committees in a manner
prohibited by applicable Law, including trading any securities of the Company
while in possession of such material non-public information to the extent such
trading would violate applicable Law. Delaware Life shall be responsible for any
breach of this Agreement by any of its Representatives and controlled
Affiliates.

ARTICLE III

MISCELLANEOUS

Section 3.01.    Termination. This Agreement shall automatically terminate and
be of no further force and effect upon the earlier of (a) five (5) days after
the occurrence of the Board Right Termination

 

-6-



--------------------------------------------------------------------------------

Event and (b) the consummation of a Change of Control with respect to the
Company in which all Voting Stock of the Company is exchanged for cash
consideration or Equity Interests of a Person that is not an Affiliate of the
Company.

Section 3.02.    Amendments. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

Section 3.03.    Notices. Whenever notice is required to be given under this
Agreement, including, unless otherwise provided herein, such notice shall be
given in writing, (i) if delivered (a) from within the domestic United States,
by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, electronic mail or by facsimile or
(b) from outside the United States, by International Federal Express, electronic
mail or facsimile, and (ii) will be deemed given (A) if delivered by first-class
registered or certified mail domestic, three (3) Business Days after so mailed,
(B) if delivered by nationally recognized overnight carrier, one (1) Business
Day after so mailed, (C) if delivered by International Federal Express, two
(2) Business Days after so mailed and (D) at the time of transmission, if
delivered by electronic mail to the email address specified in this Section 3.03
prior to 5:00 p.m. (New York time) on a Business Day, and (E) the next Business
Day after the date of transmission, if delivered by electronic mail to the email
address specified in this Section 3.03 on a day that is not a Business Day or
later than 5:00 p.m. (New York time) on any Business Day, and will be delivered
and addressed as follows:

If to the Company, to:

Sculptor Capital Management, Inc.

9 West 57th Street

New York, NY 10019

Attention: [●]

Email: [●]

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

Attention: [●]

Email: [●]

If to Delaware Life, to:

[●]

Such addresses may be changed, from time to time, by means of notice given in
the manner provided in this Section 3.03.

Section 3.04.    Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

Section 3.05.    Consent to Jurisdiction. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY

 

-7-



--------------------------------------------------------------------------------

EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY
AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 3.03; (D) AGREES THAT SERVICE
AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION
OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(E) AGREES THAT EACH PARTY RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Section 3.06.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 3.06AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 3.07.    Waivers. Waivers under this Agreement are only valid and
binding if in writing and duly executed by the party against whom enforcement of
the waiver is sought. Waivers waive only the specific matter described in the
written waiver and do not impair the rights of the party granting the waiver in
other respects or at other times. A party’s waiver of a breach of any provision
of this Agreement, or failure (on one or more occasions) to enforce a provision
of, or to exercise a right under, this Agreement, will not constitute a
continuing waiver of the same or of a similar breach, or of such provision or
right at another time or in another context.

Section 3.08.    Assignment. No party to this Agreement may assign or delegate,
by operation of law or otherwise, all or any portion of its rights, obligations
or liabilities under this Agreement without the prior written consent of the
other parties to this Agreement, which any such party may withhold in its
absolute discretion. Any purported assignment without such prior written
consents shall be void ab initio.

Section 3.09.    No Third Party Beneficiary. Nothing in this Agreement shall
confer any rights, remedies or claims upon any Person or entity not a party or a
permitted assignee of a party to this Agreement.

 

-8-



--------------------------------------------------------------------------------

Section 3.10.    Severability. If any term, provision, agreement, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
agreements, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party hereto. Upon such
a determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a reasonably acceptable manner so that the transactions contemplated
hereby may be consummated as originally contemplated to the fullest extent
possible.

Section 3.11.    Headings. Section headings herein are included for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.

Section 3.12.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 3.13.    Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
the Company and Delaware Life of written or telephonic notification of such
execution and authorization of delivery thereof.

Section 3.14.    Entire Agreement. This Agreement constitutes the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among the parties or their respective affiliates with respect to the
subject matter hereof is superseded by this Agreement.

[Remainder of Page Intentionally Left Blank]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SCULPTOR CAPITAL MANAGEMENT, INC.

By:  

 

Name:   Title:  

DELAWARE LIFE INSURANCE COMPANY

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit A

[Date]

Board of Directors of Sculptor Capital Management, Inc.

9 West 57th Street

New York, NY 10019

Ladies and Gentlemen,

I hereby resign from the Board of Directors of Sculptor Capital Management,
Inc., and from any and all committees and subcommittees thereof to which I have
been appointed or on which I serve, subject to, and effective immediately
without further action upon, (i) the occurrence of the “Board Right Termination
Event” (as defined in the Board Representation Agreement, dated as of [●], by
and among Sculptor Capital Management, Inc. and Delaware Life Insurance Company)
or (ii) the prior written request of Delaware Life Insurance Company. This
resignation may not be withdrawn by me at any time.

 

Sincerely,

 

[Name]